Exhibit 10.2

 

 

$400,000,000

CREDIT AGREEMENT

among

CREDIT RE OPERATING COMPANY, LLC,

as Parent Borrower,

The Other Subsidiary Borrowers from Time to Time Parties Hereto,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of February 1, 2018

 

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC and BANK OF AMERICA, N.A.,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1.      DEFINITIONS

     1  

1.1   Defined Terms

     1  

1.2   Other Definitional Provisions

     37  

1.3   Letter of Credit Amounts

     37  

SECTION 2.      AMOUNT AND TERMS OF COMMITMENTS

     38  

2.1   Revolving Commitments

     38  

2.2   Procedure for Revolving Loan Borrowing

     38  

2.3   Commitment Fees

     38  

2.4   Termination or Reduction of Revolving Commitments

     39  

2.5   Optional Prepayments

     39  

2.6   Mandatory Prepayments and Commitment Reductions

     39  

2.7   Conversion and Continuation Options

     40  

2.8   Limitations on Eurodollar Tranches

     40  

2.9   Interest Rates and Payment Dates

     40  

2.10  Computation of Interest and Fees

     41  

2.11  Alternative Rate of Interest

     41  

2.12  Pro Rata Treatment and Payments

     42  

2.13  Requirements of Law

     43  

2.14  Taxes

     44  

2.15  Indemnity

     48  

2.16  Change of Lending Office

     48  

2.17  Replacement of Lenders

     48  

2.18  Defaulting Lenders

     49  

2.19  Incremental Commitments

     51  

2.20  Revolving Termination Date Extension

     52  

2.21  Designation of Subsidiary Borrowers

     52  

SECTION 3.      LETTERS OF CREDIT

     54  

3.1   L/C Commitment

     54  

3.2   Procedure for Issuance of Letter of Credit

     55  

3.3   Fees and Other Charges

     55  

3.4   L/C Participations

     55  

3.5   Reimbursement Obligation of the Borrowers

     56  

3.6   Obligations Absolute

     57  

3.7   Letter of Credit Payments

     57  

3.8   Applications

     57  

3.9   Actions in Respect of Letters of Credit

     57  

3.10  Reporting

     58  

SECTION 4.      REPRESENTATIONS AND WARRANTIES

     58  

4.1   Financial Condition

     58  

4.2   No Change

     59  

4.3   Existence; Compliance with Law

     59  

4.4   Power; Authorization; Enforceable Obligations

     59  

4.5   No Legal Bar

     59  

4.6   Litigation

     59  



--------------------------------------------------------------------------------

     Page  

4.7   No Default

     60  

4.8   Ownership of Property; Liens

     60  

4.9   Intellectual Property

     60  

4.10  Taxes

     60  

4.11  Federal Regulations

     60  

4.12  Labor Matters

     60  

4.13  ERISA

     61  

4.14  Investment Company Act

     61  

4.15  Subsidiaries

     61  

4.16  Use of Proceeds

     61  

4.17  Environmental Matters

     61  

4.18  Accuracy of Information, etc

     62  

4.19  Security Documents

     62  

4.20  Solvency

     63  

4.21  Senior Indebtedness

     63  

4.22  Insurance

     63  

4.23  Anti-Corruption Laws and Sanctions

     63  

4.24  Stock Exchange Listing

     63  

4.25  REIT Status

     63  

4.26  EEA Financial Institutions

     63  

SECTION 5.      CONDITIONS PRECEDENT

     63  

5.1   Conditions to Initial Extension of Credit

     63  

5.2   Conditions to Each Extension of Credit

     66  

SECTION 6.      AFFIRMATIVE COVENANTS

     67  

6.1   Financial Statements

     67  

6.2   Certificates; Other Information

     68  

6.3   Payment of Obligations

     69  

6.4   Maintenance of Existence; Compliance

     70  

6.5   Maintenance of Property; Insurance

     70  

6.6   Inspection of Property; Books and Records; Discussions

     70  

6.7   Notices

     70  

6.8   Environmental Laws

     71  

6.9   Maintenance of REIT Status; New York Stock Exchange Listing

     71  

6.10  Additional Collateral, etc

     71  

6.11  Use of Proceeds

     74  

6.12  Information Regarding Collateral

     74  

6.13  Organization Documents of Affiliated Investors

     74  

6.14  Distribution Accounts

     74  

6.15  Valuation

     75  

6.16  Post-Closing Obligations

     75  

SECTION 7.      NEGATIVE COVENANTS

     75  

7.1   Financial Condition Covenants

    
75
 


7.2   Indebtedness

     76  

7.3   Liens

     78  

7.4   Fundamental Changes

     80  

7.5   Disposition of Property

     80  

7.6   Restricted Payments

     81  

7.7   Investments

     82  



--------------------------------------------------------------------------------

     Page  

7.8   Optional Payments and Modifications of Certain Debt Instruments

     83  

7.9   Transactions with Affiliates

     83  

7.10  Accounting Changes

     84  

7.11  Swap Agreements

     84  

7.12  Changes in Fiscal Periods

     84  

7.13  Negative Pledge Clauses

     84  

7.14  Use of Proceeds

     84  

7.15  Nature of Business

     85  

7.16  Margin Stock

     85  

7.17  Amendment, Waiver and Terminations of Certain Agreements

     85  

SECTION 8.      EVENTS OF DEFAULT

     85  

SECTION 9.      THE AGENTS

     88  

9.1   Appointment

     88  

9.2   Delegation of Duties

     89  

9.3   Exculpatory Provisions

     89  

9.4   Reliance by Administrative Agent

     89  

9.5   Notice of Default

     89  

9.6   Non-Reliance on Agents and Other Lenders

     90  

9.7   Indemnification

     90  

9.8   Agent in Its Individual Capacity

     90  

9.9   Successor Administrative Agent

     91  

9.10  Arrangers and Syndication Agent

     91  

9.11  ERISA Matters

     91  

SECTION 10.     MISCELLANEOUS

     93  

10.1  Amendments and Waivers

     93  

10.2  Notices

     94  

10.3  No Waiver; Cumulative Remedies

     95  

10.4  Survival of Representations and Warranties

     96  

10.5  Payment of Expenses and Taxes

     96  

10.6  Successors and Assigns; Participations and Assignments

     97  

10.7  Adjustments; Set-off

     100  

10.8  Counterparts

     101  

10.9  Severability

     101  

10.10  Integration

     101  

10.11  Governing Law

     102  

10.12  Submission To Jurisdiction; Waivers

     102  

10.13  Acknowledgements

     102  

10.14  Releases of Guarantees and Liens

     103  

10.15  Confidentiality

     104  

10.16  WAIVERS OF JURY TRIAL

     105  

10.17  USA Patriot Act

     105  

10.18  Investment Asset Reviews

     105  

10.19  Secured Swap Agreements

     105  

10.20  Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     106  

10.21  Interest Rate Limitation

     106  



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A Commitments

1.1B Brokers

4.19 UCC Filing Jurisdictions

6.16 Post-Closing Obligations

7.2(d) Existing Indebtedness

7.3(f) Existing Liens

EXHIBITS:

 

A Form of Guarantee and Collateral Agreement

B Form of Compliance Certificate

C Form of Closing Certificate

D Form of Assignment and Assumption

E Form of Notice of Borrowing/Conversion/Continuation

F Form of U.S. Tax Compliance Certificate

G Form of Increased Facility Activation Notice—Incremental Revolving Commitments

H Form of New Lender Supplement

I [Reserved]

J Form of Subsidiary Borrower Joinder Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of February 1, 2018,
among Credit RE Operating Company, LLC, a Delaware limited liability company
(the “Parent Borrower”), the Subsidiary Borrowers (as defined below) from time
to time party hereto, the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1.    DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16th of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus  1⁄2 of 1% and (c) the Eurodollar
Rate on such day (or if such day is not a Business Day, the next preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1.0%,
provided that for the purpose of this definition, the Eurodollar Rate for any
day shall be based on the Screen Rate (or if the Screen Rate is not available
for a deposit in Dollars with a maturity of one month, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Eurodollar Rate, respectively. If the ABR is being
used as an alternate rate of interest pursuant to Section 2.11 hereof, then the
ABR shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the ABR
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Adjusted Net Book Value”: with respect to any asset, (i) (x) prior to the
completion of an Investment Asset Review pursuant to Section 10.18 with respect
thereto, the net book value determined in accordance with GAAP (or, with respect
to any CMBS, the fair value thereof as determined solely on the basis of broker
quotes from brokers listed on Schedule 1.1B (but in no event greater than par))
and (y) upon the completion of an Investment Asset Review pursuant to
Section 10.18 with respect thereto, the lesser of clause (x) and such appraised
value as determined by the Independent Valuation Provider, plus (ii) solely with
respect to any Commercial Real Estate Ownership Investment and solely to the
extent deducted in determining net book value, accumulated real property
depreciation and amortization minus (iii) solely with respect to any Commercial
Real Estate Ownership Investment and solely to the extent included in
determining net book value, cumulative maintenance capital expenditures.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

1



--------------------------------------------------------------------------------

“Affiliated Holder”: a Person that (i) owns directly or indirectly an Investment
Asset that constitutes a Qualified Non-Pledged Asset and (ii) is either a
Subsidiary that is a Subsidiary Guarantor or a Person in which any Capital Stock
is directly or indirectly owned by a Subsidiary that is a Subsidiary Guarantor.

“Affiliated Investor”: a Person that (i) owns directly or indirectly an
Investment Asset and (ii) is either a Pledged Affiliate or a Person in which any
Capital Stock is directly or indirectly owned by a Pledged Affiliate. For the
avoidance of doubt, the term Affiliated Investor shall not include (A) an Equity
Investment Asset Issuer or (B) any Loan Party.

“After-Acquired Property”: as defined in Section 6.10(a).

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

“Aggregate Exposure”: with respect to any Lender at any time, the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Parent Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Margin”: the rate per annum equal to (a) with respect to Eurodollar
Loans, 2.25% and (b) with respect to ABR Loans, 1.25%.

“Application”: with respect to an Issuing Lender, an application, in such form
as such Issuing Lender may specify from time to time, requesting such Issuing
Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Arrangers”: JPMorgan Chase Bank, N.A., Barclays Bank PLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Assumed Facility Interest Expense”: the greater of (i) actual interest expense
on the Revolving Facility for the most recently ended fiscal quarter multiplied
by four (4) and (ii) annual interest expense calculated by multiplying the
average daily outstanding amount of the Revolving Facility during the most
recently ended fiscal quarter by 7.0%.

 

2



--------------------------------------------------------------------------------

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: the Parent Borrower and each Subsidiary Borrower (collectively, the
“Borrowers”).

“Borrowing Date”: any Business Day specified by a Borrower as a date on which
such Borrower requests the relevant Lenders to make Revolving Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided,
however, that Capital Expenditures shall exclude all Capital Expenditures made
with respect to any Investment Asset.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits maturing within one year from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by
S&P or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one year from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days, with respect to securities
issued or fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A-2 by S&P or P-2 by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“CLNS Contributed Portfolio”: select assets and liabilities of Colony NorthStar
to be contributed to the REIT Entity pursuant to the Combination Agreement.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is February 1, 2018.

“CMBS”: mortgage pass-through certificates or other securities (other than any
derivative security) issued pursuant to a securitization of commercial real
estate securities or loans.

“Code”: the Internal Revenue Code of 1986, as amended.

 

4



--------------------------------------------------------------------------------

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Colony Northstar”: Colony Northstar, Inc., a Maryland corporation.

“Combination”: the contribution by Colony NorthStar of the CLNS Contributed
Portfolio to the REIT Entity, and the merger of each of NorthStar I and
NorthStar II into the REIT entity pursuant to, and on the terms of, the
Combination Agreement.

“Combination Agreement”: that certain Amended and Restated Master Combination
Agreement (together with all exhibits, schedules, attachments and disclosure
letters thereto, and as may be amended, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof in a manner not
materially adverse to the Lenders), dated as of November 20, 2017, by and among
NorthStar I, NorthStar Real Estate Income Trust Operating Partnership, LP, a
Delaware limited partnership and the operating partnership of NorthStar I,
NorthStar II, NorthStar Real Estate Income Operating Partnership II, LP, a
Delaware limited partnership and the operating partnership of NorthStar II, the
REIT Entity and the Parent Borrower.

“Commercial Real Estate Debt Investment”: a commercial mortgage loan or other
commercial real estate-related debt investment (including any land loan,
construction loan or other loan secured by land, but excluding any CMBS).

“Commercial Real Estate Ownership Investment”: a fee simple interest in
commercial real property. For purposes of the definition of “Maximum Permitted
Outstanding Amount”, a Portfolio consisting entirely of Commercial Real Estate
Ownership Investments, as defined above, shall be deemed to be a single
Commercial Real Estate Ownership Investment.

“Commitment Fee Rate”: (a) at any time that the Facility Utilization is below
50%, 0.35% and (b) otherwise, 0.25%; provided that at any time that any
Indebtedness described in Section 7.2(h) shall have been incurred and shall
remain outstanding, the Commitment Fee Rate shall be 1.00%.

“Commitment Increase”: as defined in Section 2.19(a).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Parent Borrower substantially in the form of Exhibit B.

“Consolidated Cash Interest Expense”: for any period, that portion of
Consolidated Interest Expense for such period that is paid or payable in cash;
provided, however, that Consolidated Cash Interest Expense shall exclude (i) any
interest expense recognized in such period that is paid from a prefunded
interest reserve for such period to the extent the amounts in such prefunded
interest reserve were included in Consolidated Cash Interest Expense in a prior
period and (ii) any fees and expenses accounted for as deferred financing costs.

“Consolidated EBITDA”: for any period, Core Earnings plus an amount which, in
the determination of Core Earnings for such period, has been deducted (and not
added back) for, without duplication, (i) Consolidated Interest Expense,
(ii) provisions for taxes based on income of the Parent Borrower and its
Consolidated Subsidiaries (provided that Consolidated EBITDA shall, solely with
respect to the Consolidated EBITDA attributable to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
such attributable amount) and (iii) preferred dividends.

 

5



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a) (i)
Consolidated EBITDA for such period plus (ii) Consolidated Lease Expense for
such period to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Cash Interest Expense for such period, (b) Consolidated Lease
Expense for such period that is paid or payable in cash, (c) the aggregate
amount actually paid by the Parent Borrower and its Subsidiaries during such
period on account of Capital Expenditures (excluding the principal amount of
Indebtedness (other than any Revolving Loans) incurred in connection with such
expenditures), (d) scheduled payments made during such period on account of
principal of Indebtedness of the Parent Borrower or any of its Consolidated
Subsidiaries (excluding (i) scheduled principal payments and any payment at
maturity in respect of Extended Loans and (ii) scheduled principal payments made
by the Parent Borrower or a Consolidated Subsidiary that are paid solely from
funds collected as principal due under another credit facility in which the
Parent Borrower or such Consolidated Subsidiary, as applicable, is the lender)
and (e) the amount of Restricted Payments paid or required to be paid by the
Parent Borrower in cash during such period in respect of any of its preferred
Capital Stock.

“Consolidated Group Pro Rata Share”: with respect to any Non Wholly-Owned
Consolidated Affiliate, the percentage interest held by the Parent Borrower and
its Wholly-Owned Subsidiaries, in the aggregate, in such Non Wholly-Owned
Consolidated Affiliate determined by calculating the percentage of Capital Stock
of such Non Wholly-Owned Consolidated Affiliate owned by the Parent Borrower and
its Wholly-Owned Subsidiaries.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Consolidated Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP); provided that
Consolidated Interest Expense shall, with respect to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
the total cash interest expense (determined in accordance with GAAP) of such Non
Wholly-Owned Consolidated Affiliate for such period. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents, all interest expense
of the REIT Entity shall be deemed to be interest expense of the Parent Borrower
for all purposes of the Loan Documents (including without limitation any
financial definitions) to the extent not otherwise constituting interest expense
of the Parent Borrower.

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Parent Borrower and its Consolidated
Subsidiaries for such period with respect to leases of real and personal
property, determined on a consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Total
Debt on such day to (b) Total Asset Value as of such date.

“Consolidated Subsidiaries”: as to any Person, all Subsidiaries of such Person
which are consolidated with such Person for financial reporting purposes under
GAAP.

“Consolidated Tangible Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the Parent
Borrower and its Consolidated Subsidiaries under stockholders’ equity at such
date plus (i) accumulated depreciation and (ii)

 

6



--------------------------------------------------------------------------------

amortization of real estate intangibles such as in-place lease value, above and
below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate, in each case, of the
Parent Borrower and its Consolidated Subsidiaries on such date (provided that
the amounts described in the foregoing clauses (i) and (ii) shall, solely with
respect to any such amount attributable to any Non Wholly-Owned Consolidated
Affiliate, only include the Consolidated Group Pro Rata Share of such
attributable amount) minus the Intangible Assets of the Parent Borrower and its
Consolidated Subsidiaries on such date (provided that any such amount deducted
with respect to deferred financing costs shall, solely with respect to any such
amount attributable to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of such attributable amount); provided,
however, that there shall be excluded from the calculation of “Consolidated
Tangible Net Worth” any effects resulting from the application of FASB ASC
No. 715: Compensation - Retirement Benefits.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Parent Borrower and its Consolidated Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP; provided that
Consolidated Total Debt shall (i) exclude any Indebtedness attributable to a
Specified GAAP Reportable B Loan Transaction, (ii) exclude 50% of Permitted
Warehouse Indebtedness (provided that (x) no more than $150,000,000 of Permitted
Warehouse Indebtedness may be excluded pursuant to this clause (ii) and (y)
solely for the purpose of this definition, Permitted Warehouse Indebtedness
shall exclude any portion of Warehouse Indebtedness used to finance the purchase
or origination of a Commercial Real Estate Debt Investment that continues to
secure such Warehouse Indebtedness twelve months after the purchase or
origination thereof), (iii) exclude all Permitted Non-Recourse CLO Indebtedness
and (iv) solely with respect to the Indebtedness of any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
such Indebtedness.

“Consolidating Information”: as defined in Section 6.1.

“Continuing Directors”: the directors of the REIT Entity on the Closing Date,
after giving effect to the transactions contemplated hereby, and each other
director, if, in each case, (i) such other director’s nomination for election to
the board of directors of the REIT Entity is recommended by at least a majority
of the then Continuing Directors in his or her election by the shareholders of
the REIT Entity or (ii) such other director is approved by the board of
directors of the REIT Entity as a director candidate prior to his or her
election.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to veto, direct
or cause the direction of the management or fundamental policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise
which for purposes of this definition shall include, among other things,
ownership of Capital Stock having at least 50% of the voting interests of a
Person or having majority control of a board of directors or equivalent
governing body of a Person.

“Control Agreement”: a deposit account control agreement or securities account
control agreement, as applicable, executed by a Loan Party, the Administrative
Agent and the applicable depository bank or securities intermediary granting the
Administrative Agent control over the applicable deposit account or securities
account, which agreement shall be in form and substance satisfactory to the
Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Core Earnings”: for any period, net income determined in accordance with GAAP
of the Parent Borrower and its consolidated Subsidiaries and excluding (but only
to the extent included in determining net income for such period) (i) non-cash
equity compensation expense, (ii) the expenses incurred in connection with the
formation of the REIT Entity and the offering in connection therewith, including
the initial underwriting discounts and commissions, (iii) acquisition costs from
successful acquisitions (other than acquisitions made in the ordinary course of
business), (iv) real property depreciation and amortization, (v) any unrealized
gains or losses or other similar non-cash items that are included in net income
for the current quarter, regardless of whether such items are included in other
comprehensive income or loss, (vi) extraordinary or non-recurring gains or
losses and (vii) one-time expenses, charges or gains relating to changes in
GAAP; provided, that Core Earnings shall, solely with respect to the Core
Earnings attributable to any Non Wholly-Owned Consolidated Affiliate, only
include the Consolidated Group Pro Rata Share of such attributable amount.

“Credit Party”: the Administrative Agent, any Issuing Lender or any other Lender
and, for the purposes of Section 10.13 only, any other Agent and the Arrangers.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Revolving
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Parent Borrower or any Credit Party in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party or the Parent Borrower, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s or the
Parent Borrower’s receipt, as applicable, of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
Lender Parent that has, become the subject of a Bankruptcy Event or a Bail-In
Action. Any determination by the Administrative Agent made in writing to the
Parent Borrower and each Lender that a Lender is a Defaulting Lender under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

8



--------------------------------------------------------------------------------

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Capital Stock
other than Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Revolving Commitments and all outstanding Letters of Credit), (b) is
redeemable at the option of the holder thereof (other than solely for Capital
Stock other than Disqualified Capital Stock), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is ninety-one (91) days after the Latest Termination Date.

“Distribution Account”: as defined in Section 6.14(a).

“Distributions”: (a) any and all dividends, distributions or other payments or
amounts made, or required to be paid or made to a Loan Party by any Affiliated
Investor who, directly or indirectly, owns an Investment Asset, including,
without limitation, any distributions of payments to such Loan Party in respect
of principal, interest or other amounts relating to such Investment Asset owned,
directly or indirectly, by such Affiliated Investor and (b) any and all amounts
owing to such Loan Party from the disposition, dissolution or liquidation of any
such Affiliated Investor referred to in clause (a) above (or any direct or
indirect parent thereof) or from the issuance or sale of Capital Stock of such
Affiliated Investor (or any direct or indirect parent thereof).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible CRE Development Investments”: as defined in clause (5) of the
definition of “Maximum Permitted Outstanding Amount”.

“Environmental Laws”: any and all laws (including common law), treaties, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.

 

9



--------------------------------------------------------------------------------

“Equity Investment Asset Issuer”: (i) each issuer of a Preferred Equity
Investment and (ii) each issuer of an Existing Private Equity Interest, in each
case, including any Subsidiary thereof.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any entity, trade or business (whether or not incorporated)
that, is under common control with a Group Member within the meaning of
Section 4001(a)(14) of ERISA or, together with any Group Member, is treated as a
single employer under Section 414 of the Code.

“ERISA Event”: (a) the failure of any Plan to comply with any provisions of
ERISA and/or the Code (and applicable regulations under either) or with the
terms of such Plan; (b) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (c) any Reportable Event; (d) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (e) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (f) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (g) the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (h) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (i) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (j) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (k) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or terminated (within the meaning of Section 4041A of ERISA); or
(l) the failure by any Group Member or any of its ERISA Affiliates to pay when
due (after expiration of any applicable grace period) any installment payment
with respect to Withdrawal Liability under Section 4201 of ERISA.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark

 

10



--------------------------------------------------------------------------------

Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the Eurodollar Base Rate shall be the Interpolated
Rate at such time (provided that if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement).

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                      Eurodollar Base Rate                1.00 - Eurocurrency
Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”: (1) any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Parent Borrower, result in adverse tax
consequences to the Parent Borrower, (2) any Domestic Subsidiary substantially
all of whose assets consist of equity interests in an Excluded Foreign
Subsidiary or (3) any Domestic Subsidiary of an Excluded Foreign Subsidiary.

“Excluded Subsidiary”: any Subsidiary (other than a Subsidiary Borrower) that
(i) is an Immaterial Subsidiary, (ii) has or is reasonably expected to incur
secured Indebtedness within 120 days (or by such later date as the
Administrative Agent may agree in its sole discretion) of becoming subject to
the requirements of Section 6.10(c) hereof that (x) is owed to a Person that is
not an Affiliate of the Parent Borrower or any Subsidiary thereof and (y) by its
terms does not permit such Subsidiary to guarantee the Obligations of the Parent
Borrower or (iii) an Intermediate Holdco Subsidiary.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation, if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Swap Obligation (or
any guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of (or grant of such security
interest by, as applicable)

 

11



--------------------------------------------------------------------------------

such Subsidiary Guarantor becomes or would otherwise have become effective with
respect to such Swap Obligation but for such Subsidiary Guarantor’s failure to
constitute an “eligible contract participant” at such time. If a Swap Obligation
arises under a master agreement governing more than one Swap Agreement, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Agreements for which such guarantee or security interest is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party (or any direct or indirect investor therein) being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Revolving Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Revolving Commitment (other than pursuant to an assignment request by the
Parent Borrower under Section 2.17) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
Revolving Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Credit Party’s failure to comply with
Section 2.14(f), and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Private Equity Interests”: any limited partner, limited liability
company membership or other similar equity interest in private equity fund(s),
to the extent such equity interests are owned on the Closing Date by a Pledged
Loan Party or an Unlevered Affiliated Investor.

“Extended Commitments”: as defined in Section 2.20.

“Extended Loans”: as defined in Section 2.20.

“Extended Termination Date”: as defined in Section 2.20.

“Extension Option”: as defined in Section 2.20.

“Extension Date”: as defined in Section 2.20.

“Facility Utilization”: at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of Total Revolving Extensions of Credit
divided by (b) the Total Revolving Commitments.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding

 

12



--------------------------------------------------------------------------------

Business Day by the NYFRB as the federal funds effective rate; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Payment Date”: (a) the last day of each March, June, September and December
and (b) the last day of the Revolving Commitment Period.

“First Priority Commercial Real Estate Debt Investments”: any Commercial Real
Estate Debt Investment secured by a first priority Lien on the underlying asset
(which, for the avoidance of doubt, shall not include any “B-note” or “B-piece”
or any other junior tranche of an investment) and with respect to which no other
Indebtedness has been incurred that is prior in right of payment in any respect;
provided, however, that for purposes of the definition of “Maximum Permitted
Outstanding Amount” and the component definitions thereof, (i) such investment
shall constitute a First Priority Commercial Real Estate Debt Investment only if
held by a Pledged Loan Party or an Unlevered Affiliated Investor (it being
understood that such requirement shall not apply for purposes of the definition
of Qualified Levered SPV Affiliated Investor), (ii) any Portfolio otherwise
constituting a First Priority Commercial Real Estate Debt Investment in which
greater than 25% of the Adjusted Net Book Value of such Portfolio is classified
as Non-Performing Loans shall instead be deemed to be a Junior Priority
Commercial Real Estate Debt Investment (it being understood that such
classification as a Junior Priority Commercial Real Estate Debt Investment
pursuant to this clause (ii) shall not apply for purposes of the definition of
Qualified Levered SPV Affiliated Investor) and (iii) any single Investment Asset
otherwise constituting a First Priority Commercial Real Estate Debt Investment
that is a Non-Performing Loan shall not constitute a First Priority Commercial
Real Estate Debt Investment and shall not contribute to the Maximum Permitted
Outstanding Amount. For clarity, a Portfolio consisting entirely of First
Priority Commercial Real Estate Debt Investments, as defined above, shall be
deemed to be a single First Priority Commercial Real Estate Debt Investment.

“First Priority Commercial Real Estate Investments”: collectively, (a) any First
Priority Commercial Real Estate Debt Investment and (b) any unencumbered
Commercial Real Estate Ownership Investment (excluding land) that is
wholly-owned by an Unlevered Affiliated Investor.

“Fitch”: Fitch Ratings and its successors.

“Foreign Subsidiary”: any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

 

13



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
requirements and limitations imposed by such financial covenants, standards or
terms shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Parent Borrower and its
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Parent Borrower, each Subsidiary Guarantor and
the Administrative Agent, substantially in the form of Exhibit A

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the

 

14



--------------------------------------------------------------------------------

terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Parent Borrower in
good faith.

“Immaterial Subsidiary”: as of any date, a Subsidiary that, together with its
Consolidated Subsidiaries, as of the last day of the most recent fiscal quarter
of the Parent Borrower for which consolidated financial statements have been
delivered in accordance with Section 6.1 (x) did not have (a) assets with a
value in excess of 2.0% of Total Asset Value or (b) Consolidated EBITDA
representing in excess of 2.0% of Consolidated EBITDA for the four fiscal
quarters ending on such last day and (y) when taken together with all other
Immaterial Subsidiaries on a consolidated basis as of such date, did not have
assets with a value in excess of 10.0% of the Total Asset Value as of such date
or Consolidated EBITDA representing in excess of 10.0% of Consolidated EBITDA
for the four fiscal quarters ending on such date, each calculated by reference
to the latest consolidated financial statements delivered to the Administrative
Agent in accordance with Section 6.1. Any Immaterial Subsidiary may be
designated to be a Material Subsidiary for the purposes of this Agreement and
the other Loan Documents by written notice to the Administrative Agent.

“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate”.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.19(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person (except for
Capital Stock (x) mandatorily redeemable as a result of a change of control or
asset sale so long as any rights of the holders thereof upon such occurrence
shall be subject to the prior Payment in Full of the Obligations or
(y) mandatorily redeemable not prior to the date that is 91 days after Payment
in Full), (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to

 

15



--------------------------------------------------------------------------------

the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. Notwithstanding anything to the contrary in this Agreement
or the other Loan Documents, all Indebtedness of the REIT Entity shall be deemed
to be Indebtedness of the Parent Borrower for all purposes of the Loan Documents
(including without limitation any financial definitions) to the extent not
otherwise constituting Indebtedness of the Parent Borrower.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Independent Valuation Provider”: as defined in Section 10.18.

“Initial Revolving Termination Date”: February 1, 2022.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges
(including deferred financing costs), unamortized debt discount and capitalized
research and development costs; provided, however, that Intangible Assets shall
not include real estate intangibles such as in-place lease value, above and
below market lease value and deferred leasing costs which are purchase price
allocations determined upon the acquisition of real estate.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Coverage Ratio”: for any fiscal quarter, the ratio of (i) (x) the
portion of Consolidated EBITDA for such fiscal quarter attributable to
investments included in the Maximum Permitted Outstanding Amount at any point
during such fiscal quarter (provided that the calculation of such portion of
Consolidated EBITDA (A) shall exclude general corporate-level expense and
(B) shall not include any add backs of interest expense other than the interest
expense related to the Revolving Facility) multiplied by (y) 4 to (ii) Assumed
Facility Interest Expense with respect to such fiscal quarter.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period

 

16



--------------------------------------------------------------------------------

commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the applicable Borrower by irrevocable notice to the Administrative
Agent not later than 11:00 A.M., New York City time, on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)     the Borrowers may not select an Interest Period under the Revolving
Facility that would extend beyond the Revolving Termination Date; and

(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Intermediate Holdco Subsidiary”: a Subsidiary of the Parent Borrower designated
as an Intermediate Holdco Subsidiary by the Parent Borrower in writing to the
Administrative Agent and which (i) does not own, lease, manage or otherwise
operate any properties or assets (including cash and cash equivalents) other
than direct or indirect ownership interests in a Subsidiary Guarantor or another
Intermediate Holdco Subsidiary, (ii) does not conduct, transact or otherwise
engage in, and does not commit to conduct, transact, or otherwise engage in, any
business or operations other than those incidental to its ownership of the
Capital Stock of a Subsidiary Guarantor or another Intermediate Holdco
Subsidiary and (iii) incurs no Indebtedness other than certain intercompany
obligations owing to the Parent Borrower or any other Subsidiary of the Parent
Borrower.

“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate (for the longest period for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment Asset”: (i) a Commercial Real Estate Debt Investment, (ii) a
Commercial Real Estate Ownership Investment, (iii) a Preferred Equity
Investment, (iv) Qualified Levered SPV Capital Stock or Specified Levered SPV
Capital Stock, (v) a Specified Levered SPV Investment, (vi) CMBS, (vii) any
Portfolio of any of the foregoing, in each case to the extent owned by a Pledged
Loan Party or any other Person in which a Loan Party, directly or indirectly,
owns any Capital Stock or (viii) an Existing Private Equity Interest.

“Investment Asset Review”: as defined in Section 10.18.

“Investment Grade CMBS”: any CMBS having a rating of Baa3 or BBB- (or the
equivalent with a stable or better outlook) or higher by at least two Rating
Agencies (it being acknowledged that such securities may also have a lower
rating from, or may not be rated by, one Rating Agency).

 

17



--------------------------------------------------------------------------------

“Investment Location”: (i) with respect to a Commercial Real Estate Debt
Investment, (x) to the extent such Commercial Real Estate Debt Investment is
secured, the jurisdiction in which the underlying commercial real property
subject to such Commercial Real Estate Debt Investment is located and (y) to the
extent such Commercial Real Estate Debt Investment is unsecured, the
jurisdiction of the governing law of the contract governing such Commercial Real
Estate Debt Investment; (ii) with respect to a Specified GAAP Reportable B Loan
Transaction, the jurisdiction of the governing law of the contracts governing
such Specified GAAP Reportable B Loan Transaction; (iii) with respect to a
Commercial Real Estate Ownership Investment, the jurisdiction in which such
Commercial Real Estate Ownership Investment is physically located; (iv) with
respect to Qualified Levered SPV Capital Stock and Specified Levered SPV Capital
Stock, the jurisdiction in which the First Priority Commercial Real Estate Debt
Investments held by the related Affiliated Investor are located (with such
location being determined in accordance with clause (i) or, with respect to a
Portfolio, clause (vi) of this definition); (v) with respect to a Preferred
Equity Investment, the jurisdiction in which the issuer of such Preferred Equity
Investment is organized; (vi) with respect to CMBS, the jurisdiction of the
governing law of the contracts governing such CMBS; (vii) with respect to an
Existing Private Equity Interest, the jurisdiction in which the issuer of such
Existing Private Equity Interest is organized; or (viii) with respect to a
Portfolio of any of the foregoing, the Investment Location of each Investment
Asset in such Portfolio (and it being agreed that if the Investment Location of
any Investment Asset in such Portfolio shall be deemed to be a Non-Qualifying
Location, then only such Investment Asset, and not the Portfolio as a whole,
shall be deemed to have an Investment Location in a Non-Qualifying Location).
Notwithstanding the foregoing, if any (a) Equity Investment Asset Issuer,
(b) Affiliated Investor, (c) underlying real estate asset relating to an
Investment Asset or (d) Affiliate of the Parent Borrower that directly or
indirectly owns an underlying real estate asset relating to an Investment Asset
to the extent that the ownership interest attributable to such Affiliate
contributes or results in a contribution to the calculation of the Maximum
Permitted Outstanding Amount, in each case, is located in a Non-Qualifying
Location, then the Investment Location of each Investment Asset owned directly
or indirectly by such Person or to which such underlying real estate asset
relates, as applicable, shall be deemed to have an Investment Location in a
Non-Qualifying Location. For purposes of the foregoing sentence, each Person
shall be located in the jurisdiction in which it is organized and each
underlying real estate asset shall be located in the jurisdiction in which such
real estate asset is physically located.

“Investments”: as defined in Section 7.7.

“IRS”: the United States Internal Revenue Service.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Barclays Bank PLC and Bank
of America, N.A. (or in each case any affiliate thereof) (provided that Barclays
Bank PLC shall only be required to issue standby letters of credit) and any
other Revolving Lender approved by the Administrative Agent and the Parent
Borrower that has agreed in its sole discretion to act as an “Issuing Lender”
hereunder, or any of their respective affiliates, in each case in its capacity
as issuer of any Letter of Credit. Each reference herein to “the Issuing Lender”
shall be deemed to be a reference to the relevant Issuing Lender.

 

18



--------------------------------------------------------------------------------

“Junior Priority Commercial Real Estate Debt Investments”: (a) all Commercial
Real Estate Debt Investments that are not First Priority Commercial Real Estate
Debt Investments or Specified Commercial Real Estate Debt Investments and
(b) any Specified GAAP Reportable B Loan Transactions, in each case, to the
extent held by (i) a Pledged Loan Party or (ii) an Unlevered Affiliated
Investor. For purposes of the definition of “Maximum Permitted Outstanding
Amount”, a Portfolio consisting entirely of Junior Priority Commercial Real
Estate Debt Investments, as defined above (and any Portfolio of First Priority
Commercial Real Estate Debt Investments in which greater than 25% of the
Adjusted Net Book Value of such Portfolio is classified as Non-Performing
Loans), shall be deemed to be a single Junior Priority Commercial Real Estate
Debt Investment.

“Junior Priority Commercial Real Estate Investments”: collectively, (a) any
Junior Priority Commercial Real Estate Debt Investment and (b) any Qualified
Levered SPV Capital Stock.

“L/C Cash Collateral Account”: as defined in Section 3.1(c).

“L/C Commitment”: as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit pursuant to Section 3 in an aggregate undrawn,
unexpired face amount plus the aggregate unreimbursed drawn amount thereof at
any time not to exceed the amount set forth under the heading “L/C Commitment”
opposite such Issuing Lender’s name on Schedule 1.1A or in the Assignment and
Assumption pursuant to which such Issuing Lender becomes a party thereto (its
“Initial L/C Commitment”), in each case, as the same may be changed from time to
time pursuant to the terms hereof; provided, that the amount of any Issuing
Lender’s L/C Commitment may be (i) increased subject only to the consent of such
Issuing Lender and the Parent Borrower (and notified to the Administrative
Agent), (ii) decreased, but only to the extent it is not decreased below the
Initial L/C Commitment of such Issuing Lender, subject only to the consent of
such Issuing Lender and the Parent Borrower (and notified to the Administrative
Agent) or (iii) decreased at the option of the Parent Borrower on a ratable
basis for each Issuing Lender outstanding at the time of such reduction (and
notified to the Issuing Lenders and the Administrative Agent).

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.3. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Participants”: with respect to any Letter of Credit issued by an Issuing
Lender, the collective reference to all the Revolving Lenders other than the
Issuing Lender with respect to such Letter of Credit.

“Latest Termination Date”: February 1, 2023.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

 

19



--------------------------------------------------------------------------------

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Listing”: as defined in the definition of “Transactions”.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, each Subsidiary Borrower Joinder Agreement,
the Security Documents, the Notes, the Management Subordination Agreement, the
REIT Guaranty (if applicable) and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Management Agreement”: that certain Management Agreement, dated as of
January 31, 2018, by and among the Manager, the REIT Entity and the Parent
Borrower.

“Management Subordination Agreement”: the Management Subordination Agreement,
dated as of the Closing Date, among the Parent Borrower, the REIT Entity, the
Manager and the Administrative Agent, as the same may be amended, restated,
supplemented, modified or replaced after the date of this Agreement solely to
the extent such amendment, restatement, supplement, modification or replacement
is permitted under Section 7.17.

“Manager”: CLNC Manager, LLC, an affiliate of Colony Northstar, in its role as
manager of the Parent Borrower.

“Material Indebtedness”: Indebtedness (other than the Loans) in an aggregate
principal amount in excess of $25,000,000.

“Material Subsidiary”: any Subsidiary other than an Immaterial Subsidiary.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, mold, radon, or any substance (whether
in gas, liquid or solid form), defined, classified or regulated as hazardous or
toxic or as a pollutant, contaminant, or waste (or words of similar meaning),
in, or that could give rise to liability under, any Environmental Law.

“Maximum Permitted Increase Amount”: the amount by which (x) 150% of the Total
Revolving Commitments in effect on the Closing Date exceeds (y) the Total
Revolving Commitments in effect on the Closing Date.

 

20



--------------------------------------------------------------------------------

“Maximum Permitted Outstanding Amount”: at any time, an amount that is equal to
(x) during the period from and after the Closing Date and prior to the Initial
Revolving Termination Date, 100% and (y) during the period from and after the
Initial Revolving Termination Date when the Parent Borrower has exercised an
Extension Option, 90%, in each case, of the sum of (it being understood that in
no event shall any Investment Asset contribute, directly or indirectly, to the
Maximum Permitted Outstanding Amount pursuant to more than one lettered clause
below);

 

  (a) with respect to each First Priority Commercial Real Estate Investment, the
product of 55% multiplied by the Adjusted Net Book Value of such First Priority
Commercial Real Estate Investment, plus

 

  (b) with respect to each Junior Priority Commercial Real Estate Investment,
the product of 40% multiplied by the Adjusted Net Book Value of such Junior
Priority Commercial Real Estate Investment, plus

 

  (c) with respect to each Investment Grade CMBS that is wholly-owned by a
Pledged Loan Party or an Unlevered Affiliated Investor, the product of 40%
multiplied by the Adjusted Net Book Value of such Investment Grade CMBS, plus

 

  (d) with respect to each Specified Asset Investment, the product of 30%
multiplied by the Adjusted Net Book Value of such Specified Asset Investment,
plus

 

  (e) with respect to any Existing Private Equity Interests, the product of 30%
multiplied by the Adjusted Net Book Value of such Existing Private Equity
Interests, plus

 

  (f) with respect to each Non-Investment Grade CMBS that is wholly-owned by a
Pledged Loan Party or an Unlevered Affiliated Investor, the product of 30%
multiplied by the Adjusted Net Book Value of such Non-Investment Grade CMBS;

provided that notwithstanding the foregoing, the Maximum Permitted Outstanding
Amount shall be subject to the following concentration limits (it being
understood that each percentage limitation set forth in clauses (i) through
(viii) below shall be calculated prior to giving effect to any reductions to the
Maximum Permitted Outstanding Amount resulting from the application of such
percentage limitation):

(i)    in no event shall Existing Private Equity Interests contribute more than
15% in the aggregate of the Maximum Permitted Outstanding Amount;

(ii)    in no event shall any single Investment Asset (it being understood that
the following shall be deemed to be a single Investment Asset for purposes of
this clause (ii): (x) any portion of any Portfolio held by a single Person that
has (or any Affiliated Investor that directly or indirectly owns such Person
has) any Indebtedness outstanding and (y) any cross-collateralized assets that
are deemed to be a single Investment Asset pursuant to subsection (xviii) of
this proviso or any cross-guaranteed assets) contribute, directly or indirectly,
in excess of 10% of the sum of clauses (a) through (f) above;

(iii)    Specified Asset Investments shall not contribute more than 30% in the
aggregate of the Maximum Permitted Outstanding Amount;

(iv)    the sum of (i) Non-Performing Loans and (ii) Preferred Equity Investment
with respect to which any dividends required to be paid in cash are in arrears
shall not contribute more than 10% in the aggregate of the Maximum Permitted
Outstanding Amount;

 

21



--------------------------------------------------------------------------------

(v)    Investment Assets constituting interests in securitizations shall not
contribute more than 20% in the aggregate of the Maximum Permitted Outstanding
Amount;

(vi)    not less than 95% of the Maximum Permitted Outstanding Amount shall be
attributable to Investment Assets having an Investment Location in a Qualifying
Location;

(vii)    Eligible CRE Development Investments shall not contribute more than 15%
in the aggregate of the Maximum Permitted Outstanding Amount; and

(viii)    Qualified Non-Pledged Assets shall not contribute more than 15% in the
aggregate of the Maximum Permitted Outstanding Amount; provided that, Qualified
Non-Pledged Assets that do not constitute Existing Private Equity Interests
shall not contribute more than 10% in the aggregate of the Maximum Permitted
Outstanding Amount;

provided, further, that the following additional restrictions shall apply to the
calculation of the Maximum Permitted Outstanding Amount:

(1)    no Investment Asset shall contribute, directly or indirectly, to the
Maximum Permitted Outstanding Amount if (x) any Affiliated Investor that
directly or indirectly owns such Investment Asset is in default with respect to
any of its Indebtedness that is material in relation to the value of such
Investment Asset or (y) such Investment Asset (or the real estate to which such
Investment Asset relates) is the subject of any proceedings under any Debtor
Relief Law at such time;

(2)    no Investment Asset securing any Warehouse Facility shall contribute,
directly or indirectly, to the Maximum Permitted Outstanding Amount for so long
as such Investment Asset secures any Warehouse Facility;

(3)    the Adjusted Net Book Value used in the calculations set forth in clauses
(a) through (f) above with respect to any Investment Asset that is owned,
directly or indirectly, by any Excluded Foreign Subsidiary shall be limited to
66- 2⁄3% of the Adjusted Net Book Value of such Investment Asset unless the
Parent Borrower has otherwise caused all of the Equity Interests in such Foreign
Subsidiary to be pledged pursuant to the Guarantee and Collateral Agreement;

(4)    in no event shall any Investment Asset that does not satisfy the
Qualifying Criteria contribute, directly or indirectly, to the Maximum Permitted
Outstanding Amount;

(5)    in no event shall any Commercial Real Estate Debt Investment that is
secured by undeveloped land or land under development (including land loans and
construction loans), or any Commercial Real Estate Ownership Investment in such
land, contribute directly or indirectly to the Maximum Permitted Outstanding
Amount unless such Commercial Real Estate Debt Investment or Commercial Real
Estate Ownership Investment, as applicable, is associated with a development
plan and valid land use permits have been issued in connection therewith
(“Eligible CRE Development Investments”); and

(6)    to the extent that any Non-Recourse Indebtedness secured pursuant to
Section 7.3(j) is secured by more than one Investment Asset, (i) the Investment
Assets securing such Non-Recourse Indebtedness shall be treated as a single
Investment Asset for purposes of calculating the Maximum Permitted Outstanding
Amount and (ii) to the extent that such Investment Assets are subject to
different advance rates pursuant to clauses (a) through (f) above, the lowest
advance rate shall apply.

 

22



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds (including Cash Equivalents)
received from such issuance or incurrence (excluding, in the case of any
issuance in exchange for the contribution of any Investment Asset, any
incidental cash or Cash Equivalents associated with such Investment Asset), net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions, taxes paid or reasonably estimated to be payable, and
other customary fees and expenses actually incurred in connection therewith that
are actually received by (x) a Loan Party or (y) a Subsidiary that is not a Loan
Party to the extent such cash proceeds are distributable to a Loan Party (but
only as and when distributable) and not otherwise required pursuant to the terms
of such issuance of Capital Stock to be applied to the acquisition of any
Investment Asset.

“New Lender”: as defined in Section 2.19(b).

“New Lender Supplement”: as defined in Section 2.19(b).

“New Subsidiary”: as defined in Section 6.10(c).

“Non-Investment Grade CMBS”: any CMBS, other than any Investment Grade CMBS,
having a rating of Ba3 or BB- (or the equivalent with a stable or better
outlook) or higher by at least two Rating Agencies (it being acknowledged that
such securities may also have a lower rating from, or may not be rated by, one
Rating Agency).

“Non-Performing Loan”: as of any date of determination, any accruing Commercial
Real Estate Debt Investment (x) past due by 90 or more days, (y) on non-accrual
status or (z) with respect to which there is a payment default and any
applicable grace period has expired.

“Non-Qualifying Location”: each location that is not a Qualifying Location.

“Non-Recourse Indebtedness”: Indebtedness of a Person as to which no Loan Party
(a) provides any Guarantee Obligation or credit support of any kind (including
any undertaking, Guarantee Obligation, indemnity, agreement or instrument that
would constitute Indebtedness) or (b) is directly or indirectly liable (as a
guarantor or otherwise), in each case except for (i) customary exceptions for
bankruptcy filings, fraud, misrepresentation, misapplication of cash, waste,
failure to pay taxes, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, and other
circumstances customarily excluded from exculpation provisions and/or included
in separate guaranty or indemnification agreements in non-recourse or tax-exempt
financings of real estate and (ii) the direct parent company of the primary
obligor in respect of the Indebtedness may provide a limited pledge of the
equity of such obligor to secure such Indebtedness so long as the lender in
respect of such Indebtedness has no other recourse (except as permitted pursuant
to the immediately preceding clause (i)) to such direct parent company except
for such equity pledge (such pledge, a “Non-Recourse Pledge”).

“Non-Recourse Pledge”: as defined in the definition of “Non-Recourse
Indebtedness”.

“Non-U.S. Lender”: (a) if the applicable Borrower is a U.S. Person, a Lender,
with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

23



--------------------------------------------------------------------------------

“Non Wholly-Owned Consolidated Affiliate”: each Consolidated Subsidiary of the
Parent Borrower in which less than 100% of each class of the Capital Stock
(other than directors’ qualifying shares, if applicable) of such Consolidated
Subsidiary are at the time owned, directly or indirectly, by the Parent
Borrower.

“NorthStar I”: NorthStar Real Estate Income Trust, Inc., a Maryland corporation.

“NorthStar II”: NorthStar Real Estate Income II, Inc., a Maryland corporation.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Designation”: as defined in Section 2.21(a)(i).

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: (i) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrowers to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Secured Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrowers pursuant hereto) or
otherwise and (ii) all indebtedness, liabilities, duties, indemnities and
obligations of any Loan Party owing to JPMorgan Chase Bank, N.A. or any
Affiliate of JPMorgan Chase Bank, N.A. in connection with or relating to any
Distribution Account maintained by such Loan Party at JPMorgan Chase Bank, N.A.
or such Affiliate, including, without limitation, those arising under all
instruments, agreements or other documents executed in connection therewith or
relating thereto; provided that, with respect to any Subsidiary Guarantor,
“Obligations” shall exclude any Excluded Swap Obligations of such Subsidiary
Guarantor.

“Organizational Documents”: as to any Person, the Certificate of Incorporation
and Bylaws or other organizational or governing documents of such Person.

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party (or any
direct or indirect investor therein) and the jurisdiction imposing such Tax
(other than connections arising from such Credit Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

24



--------------------------------------------------------------------------------

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Payment in Full”: with respect to any Obligations, that each of the following
shall have occurred: (a) the payment in full in cash of all such Obligations
(other than (i) contingent indemnification obligations to the extent no claim
giving rise thereto has been asserted, and (ii) Obligations of the Loan Parties
under any Secured Swap Agreement that, by its terms or in accordance any consent
obtained from the counterparty thereto, is not required to be terminated in
connection with the termination of the Loan Documents), (b) the termination or
expiration of all of the Revolving Commitments and (c) no Letters of Credit
shall be outstanding.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Non-Recourse CLO Indebtedness”: Indebtedness that is (i) incurred by
a Subsidiary in the form of asset-backed securities commonly referred to as
“collateralized loan obligations” or “collateralized debt obligations” and
(ii) is Non-Recourse Indebtedness.

“Permitted Warehouse Borrower”: as defined in the definition of “Permitted
Warehouse Indebtedness”.

“Permitted Warehouse Equity Pledge” : as defined in the definition of “Permitted
Warehouse Indebtedness”.

“Permitted Warehouse Indebtedness”: Warehouse Indebtedness incurred directly by
any Subsidiary that is not a Loan Party (a “Permitted Warehouse Borrower”), and,
to the extent guaranteed, is guaranteed only by a Loan Party (except that the
direct parent company of a Permitted Warehouse Borrower may provide a limited
pledge of the equity of such Permitted Warehouse Borrower to secure the
Permitted Warehouse Indebtedness so long as the lender in respect of such
Warehouse Indebtedness has no other recourse (other than the rights described in
clause (b) of the definition of Non-Recourse Indebtedness) to such direct parent
company except for such pledge (any such pledge, a “Permitted Warehouse Equity
Pledge”); provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any, of (x) the
amount of any such Warehouse Indebtedness for which the holder thereof has
contractual recourse to the Parent Borrower or its

 

25



--------------------------------------------------------------------------------

Subsidiaries to satisfy claims with respect to such Warehouse Indebtedness over
(y) the aggregate (without duplication of amounts) realizable value of the
assets which secure such Warehouse Indebtedness, shall not be Permitted
Warehouse Indebtedness. For purposes of this definition, “realizable value” of
an asset means (i) with respect to any REO Asset, the value realizable upon the
disposition of such asset as determined by the Parent Borrower in its reasonable
discretion and consistent with customary industry practice and (ii) with respect
to any other asset, the lesser of (x) the face value of such asset and (y) the
market value of such asset as determined in accordance with the agreement
governing the applicable Warehouse Indebtedness; provided, however, that the
realizable value of any asset described in clause (i) or (ii) above for which an
unaffiliated third party has a binding contractual commitment to purchase from
the Parent Borrower or a Subsidiary shall be the minimum price payable to the
Parent Borrower or such Subsidiary for such asset pursuant to such contractual
commitment.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pledged Affiliate”: a corporation, limited liability company, partnership or
other legal entity which is not a Loan Party in which a Loan Party directly owns
all or a portion of its equity interests, in each case so long as (i) all of the
equity interests owned by such Loan Party (or, in the case of an Excluded
Foreign Subsidiary, 66- 2⁄3% of the total voting equity interests owned by such
Loan Party) in such Person are pledged as Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Security Documents and (ii) such Loan Party Controls such Person.

“Pledged Loan Party”: each Loan Party, so long as all of the equity interests in
such Loan Party are pledged as Collateral in favor of the Administrative Agent,
for the benefit of the Secured Parties, pursuant to the Security Documents.

“Portfolio”: a group of Investment Assets purchased by the Parent Borrower on
the same date from the same seller in one or a series of related transactions.

“Preferred Equity Investment”: a preferred equity investment held by a Pledged
Loan Party or an Affiliated Investor in a Person that (x) is not (except by
virtue of such investment) an Affiliate of any Loan Party, and (y) owns one or
more Commercial Real Estate Debt Investments and/or Commercial Real Estate
Ownership Investments, so long as the documents governing the terms of such
preferred equity investment include the following provisions:

(i)     (A) defined requirements for fixed, periodic cash distributions to be
paid to the Pledged Loan Party or Affiliated Investor that owns such preferred
equity investment in order to provide a fixed return to such Pledged Loan Party
or Affiliated Investor on the then unreturned amount of its investment related
thereto, with such distributions being required to be paid prior to any
distribution, redemption and/or payments being made on or in respect of any
other Capital Stock of the issuer of such preferred equity investment, (B) a
requirement that proceeds derived from or in connection with (1) any liquidation
or dissolution of the issuer of such preferred equity investment, (2) any direct
or indirect sale, transfer, conveyance or other disposition, in one or a

 

26



--------------------------------------------------------------------------------

series of related transactions, of all or substantially all of the assets of the
issuer of such preferred equity investment or (3) any loss, damage to or any
destruction of, or any condemnation or other taking of, all or substantially all
of the assets of the issuer of such preferred equity investment, including any
proceeds received from insurance policies or condemnation awards in connection
therewith, shall, in the case of each of subclauses (1) through (3) of this
clause (B), be paid to such Pledged Loan Party or Affiliated Investor until such
Pledged Loan Party or Affiliated Investor has received an amount equal to the
then unreturned amount of its investment related to such preferred equity
investment (plus the accrued and unpaid return due and payable thereon) prior to
any distribution, redemption and/or payments being made from any such proceeds
on or in respect of any other Capital Stock of the issuer of such preferred
equity investment and (C) upon the failure of the issuer of such preferred
equity investment to comply with the provisions described above in this clause
(i) it shall be a default and such Pledged Loan Party or Affiliated Investor
shall be entitled to exercise any or all of the remedies described in clauses
(ii) and (iii) below;

(ii)     a defined maturity date or mandatory redemption date for such preferred
equity investment (excluding any maturity resulting from an optional redemption
by the issuer thereof), upon which it is a default if the then unreturned amount
of the investment made by such Pledged Loan Party or Affiliated Investor in
respect thereof (plus the accrued and unpaid return due and payable thereon) is
not immediately repaid to the applicable Pledged Loan Party or Affiliated
Investor (and upon such default, in addition to the other remedies enumerated
below in clause (iii), the holder of such preferred equity investment is
entitled to take control of the issuer thereof and, thereafter, all dividends
and distributions by such issuer shall be paid to the holders of the preferred
equity investment until the entire unreturned amount of the investment made by
such Pledged Loan Party or Affiliated Investor in respect thereof plus all
accrued and unpaid return due and payable thereon has been paid to the holders
of the preferred equity investment and no distribution, redemption and/or
payments shall be made on or in respect of any other equity interest or Capital
Stock of the issuer of such preferred equity investment); and

(iii)     default remedies that (A) permit the holders of the preferred equity
investment to make any and all decisions formerly reserved to (1) holders of the
equity interests or Capital Stock (other than such preferred equity investment),
or (2) the board of directors or managers (or a similar governing body) of the
issuer of such preferred equity investment, including with respect to the sale
of all or any part of the Capital Stock or assets of the issuer of such
preferred equity investment, and (B) provide for the elimination of all material
consent, veto or similar decision making rights afforded to (1) any holders of
the capital stock or Capital Stock (other than such preferred equity
investment), or (2) the board of directors or managers (or a similar governing
body), of such issuer, provided that such decisions (in the case of clause
(A) above) and such consent, veto or similar decision making rights (in the case
of clause (B) above) could reasonably be expected to restrict the ability of,
compromise or delay the holders of the preferred equity investment from
realizing upon and paying from the Capital Stock or the assets of the issuer of
the preferred equity investment all amounts due and payable with respect to the
preferred equity investment.

“Preferred Equity Issuer”: a Person in which a Pledged Loan Party or an
Affiliated Investor makes a Preferred Equity Investment.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

27



--------------------------------------------------------------------------------

“Pro Forma Financial Statements”: as defined in Section 5.1(c).

“Proceeding”: as defined in Section 10.5.

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

“Qualified Investment Asset”: an Investment Asset which contributes to the
calculation of the Maximum Permitted Outstanding Amount.

“Qualified Levered SPV Affiliated Investor”: an Affiliated Investor that is not
an Unlevered Affiliated Investor and directly owns only First Priority
Commercial Real Estate Debt Investments or Portfolios of First Priority
Commercial Real Estate Debt Investments, so long as the aggregate amount of
Indebtedness (other than Indebtedness incurred pursuant to the Loan Documents)
outstanding of such Affiliated Investor and all Affiliated Investors that,
directly or indirectly, hold Capital Stock of such Affiliated Investor does not
exceed 65% of the aggregate Adjusted Net Book Value of the Investment Assets of
such Affiliated Investor; provided that, solely for purposes of this definition,
a Portfolio otherwise constituting a First Priority Commercial Real Estate Debt
Investment may include Junior Priority Commercial Real Estate Debt Investments
of up to 5% of the Adjusted Net Book Value of such Portfolio. An Affiliated
Investor shall not be a Qualified Levered SPV Affiliated Investor if it owns any
Specified Levered SPV Investments.

“Qualified Levered SPV Capital Stock”: all of the Capital Stock held, directly
or indirectly, by any Pledged Loan Party in any Qualified Levered SPV Affiliated
Investor.

“Qualified Non-Pledged Asset”: any Investment Asset that is subject to
limitations that prohibit the direct and indirect pledge of equity interests in
such Investment Asset, but which otherwise satisfies the Qualifying Criteria.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, including as set forth in the definition of Investment
Asset or any component definition thereof, a Qualified Non-Pledged Asset shall
be held (and shall be permitted to be held) directly by an Affiliated Holder and
shall not be required to be held by a Pledged Loan Party, Pledged Affiliate or
Affiliated Investor.

“Qualifying Criteria”: with respect to any Investment Asset the requirements
that:

(A)    such Investment Asset is owned (1) with respect to any Investment Asset
other than a Qualified Non-Pledged Asset, directly or indirectly by a Pledged
Loan Party or a Pledged Affiliate and (2) with respect to any Qualified
Non-Pledged Asset, directly by an Affiliated Holder,

(B)     with respect to any Investment Asset other than a Qualified Non-Pledged
Asset, the Pledged Loan Party or Affiliated Investor that owns the Investment
Asset and each other Loan Party or Affiliated Investor that directly or
indirectly owns any Capital Stock in such Pledged Loan Party or Affiliated
Investor shall (1) except as otherwise permitted hereunder with respect to any
encumbered Commercial Real Estate Ownership Investment (as described in the
definition of Specified Asset Investments), Qualified Levered SPV Capital Stock,
Specified Levered SPV Investment or Specified Levered SPV Capital Stock, have no
Indebtedness (other than (x) the Obligations, (y) any other

 

28



--------------------------------------------------------------------------------

Indebtedness incurred by the Parent Borrower in accordance with Section 7.2(g)
and (z) any intercompany obligations owing to the Parent Borrower or any
Subsidiary) outstanding at such time, (2) be Solvent at such time, (3) not be
subject to any proceedings under any Debtor Relief Law at such time and
(4) other than in the case of any Pledged Loan Party or any Pledged Affiliate,
be Controlled by a Pledged Affiliate,

(C)    with respect to any Qualified Non-Pledged Asset, each Affiliated Holder
that directly or indirectly owns the Qualified Non-Pledged Asset shall (1) have
no Indebtedness (other than (x) the Obligations and (y) any intercompany
obligations owing to the Parent Borrower or any Subsidiary that is a Subsidiary
Guarantor) outstanding at such time, (2) be Solvent at such time, (3) not be
subject to any proceedings under any Debtor Relief Law at such time and (4) be
Controlled by a Subsidiary that is a Subsidiary Guarantor,

(D)    Adjusted Net Book Value with respect to such Investment Asset shall be
included in the calculation of the Maximum Permitted Outstanding Amount only to
the extent that there are no contractual or legal prohibitions on the making of
dividends, distributions or other payments that, as in effect on any date of
determination, are effective to prevent dividends, distributions or other
payments from the applicable Investment Asset to, directly or indirectly, a Loan
Party (it being understood that reasonable or customary limitations associated
with the timing of distributions or requirements associated with the retention
of funds by an Affiliated Investor for the purpose of maintaining working
capital, liquidity, reserves or otherwise satisfying funding needs in respect of
an Investment Asset shall in any event not constitute prohibitions on dividends,
distributions or other payments hereunder),

(E)    except in connection with Indebtedness permitted hereunder with respect
to any encumbered Commercial Real Estate Ownership Investment (as described in
the definition of Specified Asset Investments), Qualified Levered SPV Capital
Stock, Specified Levered SPV Investment or Specified Levered SPV Capital Stock,
such Investment Asset (excluding, for the avoidance of doubt, any real estate to
which such Investment Asset relates and Liens encumbering the assets of any
Equity Investment Asset Issuer) shall not be, directly or indirectly, encumbered
by any Lien (other than a Lien arising under a Loan Document) at such time, and

(F)    no Investment Asset shall contribute, directly or indirectly, to the
Maximum Permitted Outstanding Amount unless (1) each direct or indirect owner of
such asset required to be a Subsidiary Guarantor pursuant to the terms of the
Loan Documents shall have been made a Subsidiary Guarantor (and, for the
avoidance of doubt, at least one direct or indirect owner of such asset shall be
made a Pledged Loan Party or Pledged Affiliate (or, with respect to any
Qualified Non-Pledged Assets, a Subsidiary Guarantor)), (2) except with respect
to Qualified Non-Pledged Assets, each Borrower and each such Subsidiary
Guarantor shall have granted to the Administrative Agent, for the benefit of the
Lenders, a first priority perfected security interest in the assets associated
with the applicable Investment Asset that are required to be subject to the Lien
created by any of the Security Documents, in accordance with the conditions
contained in Section 5.1 hereof, Section 6.10 hereof and the Security Documents
(including, for the avoidance of doubt (and notwithstanding anything to the
contrary set forth in Section 6.10 or the Security Documents) 100% of the
Capital Stock of the Affiliated Investor or Pledged Loan Party, as applicable
(or, solely with respect to an Excluded Foreign Subsidiary, 66- 2⁄3% of the
Capital Stock of such Excluded Foreign Subsidiary) that holds such Investment
Asset or of a direct or indirect parent thereof) and (3) the obligations
pursuant to Section 6.14 hereof with respect to such Investment Asset are
satisfied.

“Qualifying Location”: each of the U.S. (including Puerto Rico), Australia,
Austria, Belgium, Canada, Denmark, Finland, France, Germany, Ireland, Italy,
Japan, Luxembourg, Netherlands, Norway, Spain, Sweden, Switzerland and United
Kingdom; provided, however, that in the case of any Existing Private Equity
Investments, Qualifying Location shall also include Bermuda, Cayman Islands and
Mauritius.

 

29



--------------------------------------------------------------------------------

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.

“Rating Agency”: each of Fitch, Moody’s and S&P.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of a Borrower to reimburse an Issuing
Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit.

“REIT”: a “real estate investment trust” as defined in Section 856(a) of the
Code.

“REIT Entity”: Colony NorthStar Credit Real Estate, Inc., a Maryland
corporation.

“REIT Guaranty”: a guaranty in form and substance substantially similar to the
guarantee contained in Section 2 of the Guarantee and Collateral Agreement, to
be entered into by the REIT Entity pursuant to which the REIT Entity shall
guarantee the Obligations; provided that recourse under such guaranty shall only
be available upon the occurrence of an Event of Default pursuant to Section 8(l)
hereof.

“REO Asset”: with respect to any Person, any real property owned by such Person
and acquired as a result of the foreclosure or other enforcement of a Lien on
such asset securing a loan or other mortgage-related receivable.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof (no matter how such notice requirement may be
changed in the future).

“Required Lenders”: the holders of more than 50% of (x) until the Closing Date,
the Revolving Commitments then in effect and (y) thereafter, the sum of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding,
subject to Section 2.18(b).

“Requirement of Law”: as to any Person, any law (including common law), code,
statute, ordinance, treaty, rule, regulation, decree, order or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer”: as to any Person, the chief executive officer, president,
vice president, chief financial officer or treasurer of such Person, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of such Person.

“Restricted Investment”: an Investment by any Loan Party in an Investment Asset
in respect of which (a) as a result of the operation of clause (iv) of the
proviso to Section 3.1 of the Guarantee and Collateral Agreement, the
Administrative Agent, on behalf the Lenders, does not have (or,

 

30



--------------------------------------------------------------------------------

after the making thereof, will not have), a direct or indirect pledge of Capital
Stock associated with such Investment Asset (it being understood that the pledge
of the Capital Stock of any Upper Tier Issuer (as defined in the Guarantee and
Collateral Agreement) that indirectly owns such Investment Asset will constitute
an indirect pledge for purposes of this clause (a)) and (b) at the time such
Investment Asset is initially acquired, Total Revolving Extensions of Credit
outstanding exceed 90% of the Maximum Permitted Outstanding Amount immediately
after giving effect to the acquisition of such Investment Asset. For clarity, an
Investment made in respect of an existing Investment Asset pursuant to
pre-existing funding obligations shall not constitute a Restricted Investment.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $400,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding. Notwithstanding the foregoing,
in the case of Section 2.18 when a Defaulting Lender shall exist, Revolving
Percentages shall be determined without regard to any Defaulting Lender’s
Revolving Commitment.

“Revolving Termination Date”: (i) until the exercise by the Parent Borrower of
an Extension Option in accordance with and subject to the terms and conditions
of Section 2.20, the Initial Revolving Termination Date and (ii) thereafter, the
Extended Termination Date.

“S&P”: Standard & Poor’s Financial Services LLC and its successors.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Republic of Sudan and Syria).

 

31



--------------------------------------------------------------------------------

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: collectively, the Administrative Agent, the Lenders, any
affiliate of the foregoing, the Swap Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 9.2.

“Secured Swap Agreement”: any Swap Agreement permitted under Section 7.11 that
is entered into by and between the Parent Borrower or any other Loan Party and
any Swap Bank, to the extent designated by the Parent Borrower and such Swap
Bank as a “Secured Swap Agreement” in writing to the Administrative Agent within
ten (10) Business Days of the date such Swap Agreement is entered into (or such
later time as may be permitted by the Administrative Agent) (for the avoidance
of doubt, the Parent Borrower and any Swap Bank may designate all transactions
under a single master agreement between such parties as a “Secured Swap
Agreement” without the need to deliver separate notices for each individual
transaction). The designation of any Secured Swap Agreement shall not create in
favor of such Swap Bank any rights in connection with the management or release
of Collateral or of the obligations of any Subsidiary Guarantor under the Loan
Documents.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, any Control Agreement and all other security documents hereafter
delivered to the Administrative Agent granting or perfecting (or purporting to
grant or perfect) a Lien on any property of any Person to secure the obligations
and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

32



--------------------------------------------------------------------------------

“Specified Asset Investments”: collectively, (a) any encumbered Commercial Real
Estate Ownership Investment (excluding land) that is owned by an Affiliated
Investor and any unencumbered Commercial Real Estate Ownership Investment in
land that is owned by an Unlevered Affiliated Investor, (b) Preferred Equity
Investments to the extent held by a Pledged Loan Party or an Unlevered
Affiliated Investor, (c) any Specified Commercial Real Estate Debt Investment,
(d) any Specified Levered SPV Investment and (e) any Specified Levered SPV
Capital Stock.

“Specified Commercial Real Estate Debt Investment”: any Portfolio otherwise
constituting a Junior Priority Commercial Real Estate Debt Investment (for
clarity, excluding any Investment Asset classified as a Junior Priority
Commercial Real Estate Debt Investment pursuant to clause (ii) to the proviso to
the definition of First Priority Commercial Real Estate Debt Investment) in
which greater than 10% of the Adjusted Net Book Value of such Portfolio is
classified as Non-Performing Loans (it being understood, for the avoidance of
doubt, that any single Investment Asset otherwise constituting a Junior Priority
Commercial Real Estate Debt Investment that is a Non-Performing Loan shall not
constitute a Specified Commercial Real Estate Debt Investment and shall not
contribute to the Maximum Permitted Outstanding Amount).

“Specified GAAP Reportable B Loan Transaction”: a transaction involving either
(i) the sale by the Parent Borrower, any Subsidiary or any Affiliated Investor
of the portion of an Investment Asset consisting of an “A-Note”, and the
retention by the Parent Borrower, its Subsidiaries and the Affiliated Investors
of the portion of such Investment Asset consisting of a “B-Note”, which
transaction is required to be accounted for under GAAP as a “financing
transaction” or (ii) the acquisition or retention by the Parent Borrower, any of
its Subsidiaries or any Affiliated Investor of an Investment Asset consisting of
a “b-piece” in a securitization facility, which transaction under GAAP results
in all of the assets of the trust that is party to the securitization facility,
and all of the bonds issued by such trust under such securitization facility
that are senior to the “b-piece”, to be consolidated on the Parent Borrower’s
consolidated balance sheet as assets and liabilities, respectively.

“Specified Levered SPV Capital Stock”: all of the Capital Stock held, directly
or indirectly, by any Pledged Loan Party in any Affiliated Investor that would
otherwise qualify as a Qualified Levered SPV Affiliated Investor but for the
fact that the aggregate amount of Indebtedness (other than Indebtedness incurred
pursuant to this Agreement or any Loan Document) outstanding of such Affiliated
Investor and all Affiliated Investors that, directly or indirectly, hold Capital
Stock of such Affiliated Investor exceeds 65% of the aggregate Adjusted Net Book
Value of the Investment Assets of such Affiliated Investor.

“Specified Levered SPV Investment”: any Portfolio otherwise constituting a First
Priority Commercial Real Estate Debt Investment held by an Affiliated Investor
that would otherwise qualify as a Qualified Levered SPV Affiliated Investor in
which greater than 25% of the Adjusted Net Book Value of such Portfolio is
classified as Non-Performing Loans (it being understood, for the avoidance of
doubt, that any single Investment Asset held by an Affiliated Investor that
would otherwise qualify as a Qualified Levered SPV Affiliated Investor that is a
Non-Performing Loan shall not qualify as a Specified Levered SPV Investment and
shall not contribute to the Maximum Permitted Outstanding Amount).

“Specified Subsidiary”: as defined in Section 10.14(d).

“Specified Time”: 11:00 a.m., London time.

 

33



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

“Subsidiary Borrower”: any Wholly-Owned Subsidiary of the Parent Borrower that
is a Domestic Subsidiary and that becomes a party hereto pursuant to
Section 2.21 until, in each case, such time as such Subsidiary Borrower is
removed as a party hereto pursuant to Section 2.21

“Subsidiary Borrower Joinder Agreement”: as defined in Section 2.21(a)(i).

“Subsidiary Guarantor”: (a) each Subsidiary that is party to the Guarantee and
Collateral Agreement on the Closing Date and (b) each Subsidiary that becomes a
party to the Guarantee and Collateral Agreement after the Closing Date pursuant
to Section 6.10 or otherwise.

“Supermajority Lenders”: the holders of more than 66 2⁄3% of (x) until the
Closing Date, the Revolving Commitments then in effect and (y) thereafter, the
sum of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding, subject to Section 2.18(b).

“Swap Agreement”: any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Bank”: any Person that is the Administrative Agent, a Lender, an Affiliate
of the Administrative Agent or an Affiliate of a Lender at the time it enters
into a Secured Swap Agreement, in its capacity as a party thereto, and (other
than a Person already party hereto as the Administrative Agent or a Lender) that
delivers to the Administrative Agent a letter agreement reasonably satisfactory
to it (i) appointing the Administrative Agent as its agent under the applicable
Loan Documents and (ii) agreeing to be bound by Sections 10.5, 10.11, 10.12,
10.16 and the Guarantee and Collateral Agreement as if it were a Lender.

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any Swap Agreement.

“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Letter”: as defined in Section 2.21(a)(ii).

“Total Asset Value”: as of any date, the net book value of the total assets of
the Parent Borrower and its Consolidated Subsidiaries on such date as determined
in accordance with GAAP plus (x) accumulated depreciation and (y) amortization
of real estate intangibles; provided, that Total Asset Value shall (i) exclude
the amount of all restricted cash (other than reserves for Capital Expenditures)
of

 

34



--------------------------------------------------------------------------------

the Parent Borrower and its Consolidated Subsidiaries to the extent such cash
supports obligations that do not constitute Consolidated Total Debt,
(ii) include the net book value of assets associated with a Specified GAAP
Reportable B Loan Transaction only to the extent in excess of the amount of any
Indebtedness attributable to such Specified GAAP Reportable B Loan Transaction,
(iii) include the net book value of assets associated with any Permitted
Non-Recourse CLO Indebtedness only to the extent (A) in excess of the amount of
any associated Permitted Non-Recourse CLO Indebtedness and (B) such assets are
Investment Assets that contribute, directly or indirectly, to the Maximum
Permitted Outstanding Amount and (iv) solely with respect to the net book value
of the total assets of a Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of the net book value of such Non
Wholly-Owned Consolidated Affiliate’s total assets.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transaction Costs”: as defined in the definition of “Transactions”.

“Transactions”: collectively, (a) the Combination pursuant to and on the terms
of the Combination Agreement, (b) the initial public offering of the REIT Entity
or a listing of the REIT Entity’s Class A common stock on a national securities
exchange (either such event, the “Listing”), (c) the execution and delivery of
this Agreement by the Parent Borrower and (d) the payment by the Parent Borrower
of the fees and expenses incurred in connection with the execution and delivery
of this Agreement (such fees and expenses, the “Transaction Costs”).

“Transferee”: any Assignee or Participant.

“Trigger Event”: at any time with respect to any Qualified Investment Asset, any
event or circumstance that occurs with respect to such Qualified Investment
Asset (including, for this purpose, in respect of any direct or indirect owner
thereof) that could reasonably be expected to result in a reduction in the
Maximum Permitted Outstanding Amount during the then current fiscal quarter of
the Parent Borrower (including any default or restructuring in respect of such
Qualified Investment Asset, any modification, waiver, termination or expiration
of any applicable loan agreement, lease agreement or joint venture or other
equityholder documentation relating to such Qualified Investment Asset, any
bankruptcy or insolvency event relating to any real property manager, tenant or
any other obligor in respect of such Qualified Investment Asset, any liabilities
(environmental, tax or otherwise) incurred by any Loan Party or Affiliated
Investor in respect of such Qualified Investment Asset, any casualty or
condemnation event with respect to such Qualified Investment Asset); provided
that either (i) immediately before or after giving effect to such event or
circumstance, the Total Revolving Extensions of Credit outstanding exceeds 90%
of the Maximum Permitted Outstanding Amount or (ii) (x) immediately before or
after giving effect to such event or circumstance, the Total Revolving
Extensions of Credit outstanding exceeds 75% of the Maximum Permitted
Outstanding Amount and (y) such event or circumstance results in a reduction of
the Maximum Permitted Outstanding Amount in excess of 5% thereof (to be
calculated after giving effect to such reduction).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCP”: with respect to any Letter of Credit, the “Uniform Customs and Practice
for Documentary Credits”, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

35



--------------------------------------------------------------------------------

“Unconsolidated Subsidiary”: any Subsidiary of the Parent Borrower that is not a
Consolidated Subsidiary of the Parent Borrower.

“United States”: the United States of America.

“Unlevered Affiliated Investor”: any Affiliated Investor so long as (i) such
Affiliated Investor has no Indebtedness outstanding, (ii) such Affiliated
Investor is not an Excluded Subsidiary and (iii) no Affiliated Investor that,
directly or indirectly, holds Capital Stock of such Affiliated Investor has any
Indebtedness outstanding (in each case with respect to clauses (i) and (iii))
other than any Indebtedness incurred pursuant to the Loan Documents) or is an
Excluded Subsidiary.

“Unreimbursed Amounts”: as defined in Section 3.4.

“Unrestricted Cash”: at any time (i) the aggregate amount of cash of the Loan
Parties at such time that are not subject to any Lien (excluding Liens arising
under a Loan Document, Liens of the type described in Section 7.3(a), and
statutory Liens in favor of any depositary bank where such cash is maintained),
minus (ii) amounts included in the foregoing clause (i) that are held by a
Person other than a Loan Party as a deposit or security for Contractual
Obligations.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.14(f)(ii)(B)(3).

“Warehouse Facility”: any financing arrangement of any kind, including, but not
limited to, financing arrangements in the form of repurchase facilities, loan
agreements, note issuance facilities and commercial paper facilities (excluding
in all cases, securitizations), with a financial institution or other lender or
purchaser exclusively to finance the purchase or origination of Commercial Real
Estate Debt Investments prior to securitization thereof; provided that such
purchase or origination is in the ordinary course of business.

“Warehouse Indebtedness”: Indebtedness in connection with a Warehouse Facility;
provided that the amount of any particular Warehouse Indebtedness as of any date
of determination shall be calculated in accordance with GAAP.

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly-Owned Subsidiaries.

“Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Parent Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

36



--------------------------------------------------------------------------------

1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All references herein to consolidated financial statements of the Parent
Borrower and its Subsidiaries or to the determination of any amount for the
Parent Borrower and its Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Parent Borrower is required to consolidated pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day and such extension of time shall be reflected in
computing applicable interest or fees, as the case may be.

1.3    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any
Application related thereto, provides for one or more automatic increases in the
stated amount

 

37



--------------------------------------------------------------------------------

thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such times.

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

2.1    Revolving Commitments. Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to any Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrowers may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the applicable Borrower and notified to the Administrative Agent
in accordance with Sections 2.2 and 2.7. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Total Revolving Extensions of
Credit exceed the Maximum Permitted Outstanding Amount.

2.2    Procedure for Revolving Loan Borrowing.    Any Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date (or, with respect to any such borrowing to be made on
the Closing Date, such later date agreed to by the Administrative Agent in its
sole discretion), in the case of Eurodollar Loans, or (b) on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from a
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Funding Office prior to 2:00 P.M., New York City
time, on the Borrowing Date requested by such Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the applicable Borrower by the Administrative Agent crediting the
account of such Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

2.3    Commitment Fees.(a)    (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

(b) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

38



--------------------------------------------------------------------------------

2.4    Termination or Reduction of Revolving Commitments. The Parent Borrower
shall have the right at any time, upon not less than three Business Days’ notice
to the Administrative Agent, to terminate the Revolving Commitments or, from
time to time, to reduce the amount of the Revolving Commitments; provided that
no such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $500,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

2.5    Optional Prepayments. The Borrowers may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, on the date
of such prepayment, in the case of ABR Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the applicable
Borrower shall also pay any amounts owing pursuant to Section 2.15. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans) accrued interest to such date on
the amount prepaid. Partial prepayments of Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof. Notwithstanding the
foregoing, any notice of prepayment delivered in connection with any refinancing
or prepayment of all of the Revolving Facility with the proceeds of Indebtedness
or other transaction to be incurred or consummated substantially simultaneously
with such refinancing or prepayment, may be, if expressly stated in such notice
of prepayment, contingent upon the consummation of such transactions and may be
revoked by the applicable Borrower in the event the incurrence of such
transaction is not consummated.

2.6    Mandatory Prepayments and Commitment Reductions. (a) If for any reason
the Total Revolving Extensions of Credit exceeds the lesser of (x) the Total
Revolving Commitments then in effect and (y) the Maximum Permitted Outstanding
Amount, the Borrowers shall immediately prepay the applicable Loans in an
aggregate amount equal to such excess.

(b) [Reserved]

(c) [Reserved]

(d) If any Indebtedness shall be incurred pursuant to Section 7.2(h), an amount
equal to 100% of the Net Cash Proceeds thereof shall be immediately applied
toward the prepayment of the Loans.

(e) Any reduction of the Revolving Commitments shall be accompanied by
prepayment of the Revolving Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrowers shall, to the
extent of the balance of such excess, cash collateralize on or prior to the date
of such reduction (in the manner described in Section 3.9) or replace
outstanding Letters of Credit. The application of any prepayment pursuant to
Section 2.6 shall be made, first, to ABR Loans and, second, to Eurodollar Loans.
Each prepayment of the Revolving Loans under Section 2.6 (except in the case of
Revolving Loans that are ABR Loans) shall be accompanied by accrued interest to
the date of such prepayment on the amount prepaid.

 

39



--------------------------------------------------------------------------------

2.7    Conversion and Continuation Options. (a) Any applicable Borrower may
elect from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The
applicable Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to any Borrower is in existence, and provided,
further, that (i) if the applicable Borrower shall fail to give any required
notice as described above in this paragraph or to specify any Interest Period in
any such notice, such Loans shall be continued as Eurodollar Loans with an
Interest Period of one month, or (ii) if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.8    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.9    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2% and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (as well after as before
judgment).

 

40



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.10    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the relevant Borrowers and Lenders of each determination of a Eurodollar
Rate. Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the relevant Borrowers
and Lenders of the effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the applicable Borrower, deliver to such Borrower
a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).

2.11    Alternative Rate of Interest. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable (including, without limitation, because the Screen Rate is not
available or published on a current basis), for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Base Rate or the Eurodollar Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the relevant Borrowers and Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall any Borrower have
the right to convert Loans to Eurodollar Loans.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrowers shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to

 

41



--------------------------------------------------------------------------------

this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.11(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any interest
election by any Borrower that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (y) if
any notice of borrowing requests a Eurodollar Loan, such Loan shall be made as
an ABR Loan; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

2.12    Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower from
the Lenders hereunder, each payment by the Parent Borrower on account of any
commitment fee (other than as provided in Section 2.18(a)) and any reduction of
the Revolving Commitments of the Lenders shall be made pro rata according to the
respective Revolving Percentages of the relevant Lenders.

(b) Subject to Section 2.18, each payment (including each prepayment) by any
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders.

(c) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days

 

42



--------------------------------------------------------------------------------

after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the applicable Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
applicable Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that said Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the applicable Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against any Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(d), 2.12(e), 2.14(e) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender in accordance with Section 2.18(c).

2.13    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or other Credit Party with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes ) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the applicable
Borrowers shall promptly pay such Lender or such other Credit Party, upon its
demand and delivery to the Parent Borrower of a certificate described in clause
(d) below, any additional amounts necessary to compensate such Lender or such
other Credit Party for such increased cost or reduced amount receivable. If any
Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Parent Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application

 

43



--------------------------------------------------------------------------------

thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital or liquidity requirements
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Parent Borrower (with a copy to the
Administrative Agent) of a written request therefor in the form of a certificate
described in clause (d) below, the applicable Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented; provided that a
Lender may only submit a request for compensation in connection with the changes
in the Requirements in Law described in clauses (i) and (ii) above if such
Lender generally imposes such increased costs on borrowers similarly situated to
the Parent Borrower under syndicated credit facilities comparable to the
Revolving Facility.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Parent Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Parent Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrowers pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

2.14    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment (if any),
or a copy of the return reporting such payment (or other evidence of such
payment reasonably satisfactory to the Administrative Agent).

 

44



--------------------------------------------------------------------------------

(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable to such Credit Party by a Loan Party under this Section) payable
or paid by such Credit Party or required to be withheld or deducted from a
payment to such Credit Party and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Parent Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.6(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is fully exempt from U.S.
federal backup withholding tax;

 

45



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable (plus any other
documents or other evidence to fully exempt any amount payable or paid to such
Non-U.S. Lender from U.S. federal backup withholding tax):

 

  (1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty (if such amount is
properly treated as interest thereunder and as otherwise required under U.S.
federal tax law) and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is none of the following: a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E;

 

  (4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other valid and reasonably
acceptable certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the

 

46



--------------------------------------------------------------------------------

Parent Borrower or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Parent Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax under FATCA if such Lender were to fail to comply
with the applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Parent Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), and notwithstanding the definition
thereof, “FATCA” shall include any and all amendments made to FATCA after the
date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its reasonable discretion, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.14 (including by the payment of additional amounts pursuant to this
Section 2.14), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents.

(i) For purposes of this Section 2.14 and the relevant defined terms used
therein, (A) the term “applicable law” includes FATCA and (B) the term “Lender”
includes the Issuing Lenders.

 

47



--------------------------------------------------------------------------------

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Parent Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulations Section 1.1471-2(b)(2)(i).

2.15    Indemnity. Each Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurodollar Loans after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Parent Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.16    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.13, 2.14(a), or 2.14(d)
with respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no material economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.13, 2.14(a), or 2.14(d).

2.17    Replacement of Lenders. The Parent Borrower shall be permitted to
replace any Lender that (a) requests (or any Participant to which such Lender
sold a participation requests) reimbursement for amounts owing pursuant to
Section 2.13, 2.14(a) or 2.14(d), (b) becomes a Defaulting Lender, or (c) does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders (with the percentage in
such definition being deemed to be 50% for this purpose) has been obtained),
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender (or Participant, as applicable) shall have
taken no action under Section 2.16 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.13, 2.14(a), or 2.14(d), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender (or Participant, as applicable) on or
prior to the date of replacement, (v) the applicable Borrower shall be liable to
such replaced Lender (or Participant, as applicable) under Section 2.15 if any
Eurodollar Loan owing to such replaced Lender (or Participant, as applicable)
shall be purchased other than on the last day of the Interest Period relating

 

48



--------------------------------------------------------------------------------

thereto, (vi) except in the case of a Participant, the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Parent
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.13, 2.14(a), or 2.14(d), as the case may be and (ix) any such
replacement shall not be deemed to be a waiver of any rights that any Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender (or Participant, as applicable). Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrowers, the Administrative Agent
and the assignee, and that the Lender (or Participant, as applicable) required
to make such assignment need not be a party thereto in order for such assignment
to be effective.

2.18    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3(a) (it being
understood, for the avoidance of doubt, that the Parent Borrower shall have no
obligation to retroactively pay such fees after such Lender ceases to be a
Defaulting Lender);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Supermajority Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.1); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Parent Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans

 

49



--------------------------------------------------------------------------------

are held by the Lenders pro rata in accordance with the Revolving Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.18(c) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;

(d) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lenders only such Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above), if any, in accordance with the
procedures set forth in Section 3.9 for so long as such L/C Exposure is
outstanding;

(iii) if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, such Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lenders or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the applicable Issuing
Lenders until and to the extent that such L/C Exposure is reallocated and/or
cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Issuing Lenders shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrower in accordance with Section 2.18(d), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.18(d)(i) (and such
Defaulting Lender shall not participate therein). Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

50



--------------------------------------------------------------------------------

(f) If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender
Parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) an Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Issuing Lender
shall be required to issue, amend or increase any Letter of Credit, unless such
Issuing Lender, as the case may be, shall have entered into arrangements with
the applicable Borrower or such Lender, satisfactory to such Issuing Lender, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

(g) In the event that the Administrative Agent, the Parent Borrower and the
Issuing Lenders each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Revolving Percentage.

2.19    Incremental Commitments. (a) The Borrowers and any one or more Lenders
(including New Lenders) may from time to time prior to the Initial Revolving
Termination Date agree that such Lenders shall make, obtain or increase the
amount of their Revolving Commitments (each, a “Commitment Increase”) by
executing and delivering to the Administrative Agents an Increased Facility
Activation Notice specifying (i) the amount of such increase and (ii) the
applicable Increased Facility Closing Date; provided that immediately prior to
and after giving effect to any such increase in the Revolving Commitments (i) no
Default or Event of Default shall have occurred and be continuing and (ii) each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects (or, if
such representations and warranties are qualified by materiality, in all
respects) on and as of such date as if made on and as of such date (except that
any representations and warranties which expressly relate to an earlier date
shall be true and correct in all material respects (or, if such representations
and warranties are qualified by materiality, in all respects) as of such earlier
date). Notwithstanding the foregoing, (i) without the consent of the Required
Lenders, the aggregate amount of incremental Revolving Commitments obtained
after the Closing Date pursuant to this paragraph shall not exceed the Maximum
Permitted Increase Amount, and (ii) without the consent of the Administrative
Agent, (x) each increase effected pursuant to this paragraph shall be in a
minimum amount of at least $25,000,000 and (y) no more than five Increased
Facility Closing Dates may be selected by the Borrowers after the Closing Date.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.19(a) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit H, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) Upon each Increased Facility Closing Date, the Borrowers shall (A) prepay
the outstanding Revolving Loans (if any) in full, (B) simultaneously borrow new
Revolving Loans hereunder in an amount equal to such prepayment (in the case of
Eurodollar Loans, with Eurodollar Base Rates equal to the outstanding Eurodollar
Base Rate and with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s)), as applicable (as modified hereby); provided
that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently

 

51



--------------------------------------------------------------------------------

borrowed from such Lender and (y) the existing Lenders (including existing
Lenders providing a Commitment Increase, if applicable) and the New Lenders
shall make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Revolving Loans
are held ratably by such existing Lenders and New Lenders in accordance with the
respective Revolving Commitments of such Lenders (after giving effect to such
Commitment Increase) and (C) pay to the Lenders the amounts, if any, payable
under Section 2.15 as a result of any such prepayment. Concurrently therewith,
the Lenders shall be deemed to have adjusted their participation interests in
any outstanding Letters of Credit so that such interests are held ratably in
accordance with their Revolving Commitments as so increased. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(c).

2.20    Revolving Termination Date Extension. Notwithstanding anything herein to
the contrary, the Parent Borrower may, at its election by written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) (each
such election, an “Extension Option”, the date of such election, the “Extension
Date”) extend the Revolving Commitments and Revolving Loans (such extended
Revolving Commitments, the “Extended Commitments” and such extended Revolving
Loans, the “Extended Loans”) for additional terms of 6 months each (the
“Extended Termination Date”), subject to the following terms and conditions:

(i) there shall be no more than two (2) Extension Options exercised during the
term of this Agreement;

(ii) no Default or Event of Default shall have occurred or be continuing on the
date of such written notice and on the Initial Revolving Termination Date or
first Extended Termination Date, as applicable, or would result from the
exercise of any Extension Option;

(iii) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or, if such representations and warranties are qualified by
materiality, in all respects) on and as of the date of such written notice and
on and as of such Extension Date (and after giving effect to such Extension
Option) as if made on and as of such dates (except that any representations and
warranties which expressly relate to an earlier date shall be true and correct
in all material respects (or, if such representations and warranties are
qualified by materiality, in all respects) as of such earlier date);

(iv) the Parent Borrower shall make the request for such Extension Option not
earlier than 90 days and not later than 30 days prior to the Initial Revolving
Termination Date, or first Extended Termination Date, as applicable;

(v) the latest Extended Termination Date shall be no later than the Latest
Termination Date; and

(vi) the Parent Borrower shall pay or cause to be paid to each Lender on each
such Extension Date a fee equal to 0.10% of the amount of the then existing
Revolving Commitments of such Lender.

2.21    Designation of Subsidiary Borrowers.

(a) The Parent Borrower shall be permitted, so long as no Default or Event of
Default shall have occurred and be continuing:

 

52



--------------------------------------------------------------------------------

(i) to designate any Wholly-Owned Subsidiary of the Parent Borrower that is a
Domestic Subsidiary as a Subsidiary Borrower under the Revolving Facility upon
(A) fifteen Business Days’ prior written notice (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion) to the
Administrative Agent (which shall promptly deliver such notice to the Lenders)
(a “Notice of Designation”), which shall contain the name, primary business
address and taxpayer identification number of such Subsidiary, (B) the execution
and delivery by the Parent Borrower, such Subsidiary and the Administrative
Agent of a Subsidiary Borrower Joinder Agreement substantially in the form of
Exhibit J (a “Subsidiary Borrower Joinder Agreement”), providing for such
Subsidiary to become a Subsidiary Borrower, and the consent of the
Administrative Agent to such joinder, evidenced by its acknowledgement signature
thereto, (C) compliance by the Parent Borrower and such Subsidiary Borrower with
Section 6.10(f), (D) delivery by the Parent Borrower or such Subsidiary Borrower
of all documentation and information as is reasonably requested in writing by
the Lenders at least ten days prior to the anticipated effective date of such
designation required under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act
and (E) the delivery to the Administrative Agent of (1) corporate or other
applicable resolutions, certificates of incorporation or other applicable
constituent documents, officer’s certificates, good standing certificates and
legal opinions in respect of such Subsidiary as may be required by the
Administrative Agent, in each case reasonably equivalent to comparable documents
delivered on the Closing Date and (2) such other documents with respect thereto
as the Administrative Agent shall reasonably request; provided that, in the case
of this clause (i), prior to the date of designation of such Subsidiary
Borrower, the Administrative Agent shall not have received notice from any
Lender that an extension of credit to such Subsidiary shall contravene any law
or regulation applicable to such Lender; and

(ii) So long as no Default or Event of Default shall have occurred and be
continuing, to remove any Subsidiary as a Subsidiary Borrower upon execution and
delivery by the Parent Borrower to the Administrative Agent of a written
notification to such effect and repayment in full of all Loans made to such
Subsidiary Borrower, cash collateralization of all L/C Obligations in respect of
any Letters of Credit issued for the account of such Subsidiary Borrower and
repayment in full of all other amounts owing by such Subsidiary Borrower under
this Agreement and the other Loan Documents (it being agreed that any such
repayment or cash collateralization shall be in accordance with the other terms
of this Agreement) (a “Termination Letter”). The delivery of a Termination
Letter with respect to any Subsidiary Borrower shall not terminate (x) any
Obligation of such Subsidiary Borrower that remains unpaid at the time of such
delivery or (y) the Obligations of the Parent Borrower with respect to any such
unpaid Obligations.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender) to enter into
such amendments to the Security Documents and/or such new Security Documents as
are necessary or advisable, as reasonably determined by the Administrative
Agent, in order to effect the provisions of Section 6.10(f).

(c) Each Subsidiary of the Parent Borrower that is or becomes a “Subsidiary
Borrower” pursuant to this Section 2.21 hereby irrevocably appoints the Parent
Borrower as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices and
(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Parent
Borrower, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent Borrower in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Subsidiary
Borrower.

 

53



--------------------------------------------------------------------------------

SECTION 3.    LETTERS OF CREDIT

3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of any Borrower on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided that such Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations of such Issuing Lender would exceed the L/C Commitment of such
Issuing Lender then in effect, or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) except as provided in Section 3.1(b)
below, expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(b) If requested by a Borrower, each Issuing Lender agrees to issue one or more
Letters of Credit hereunder, with expiry dates that would occur after the fifth
(5th) Business Day prior to the Revolving Termination Date, based upon agreement
of the applicable Borrower to cash collateralize the L/C Obligations in
accordance with Section 3.9. If such Borrower fails to cash collateralize the
outstanding L/C Obligations in accordance with the requirements of Section 3.9,
each outstanding Letter of Credit shall automatically be deemed to be drawn in
full on such date and the reimbursement obligations of the such Borrower set
forth in Section 3.5 shall be deemed to apply and shall be construed such that
the reimbursement obligation is to provide cash collateral in accordance with
the requirements of Section 3.9.

(c) The applicable Borrower shall grant to the Administrative Agent for the
benefit of each Issuing Lender and the Lenders, pursuant to the Guarantee and
Collateral Agreement, a security interest in all cash, deposit accounts and all
balances therein and all proceeds of the foregoing as required to be deposited
pursuant to Section 3.1(b) or Section 3.9. Cash collateral shall be maintained
in blocked, interest bearing deposit accounts at JPMorgan Chase Bank, N.A. (or
any affiliate thereof) (the “L/C Cash Collateral Account”). All interest on such
cash collateral shall be paid to the applicable Borrower upon its request,
provided that such interest shall first be applied to all outstanding
Obligations at such time and the balance shall be distributed to such Borrower.

(d) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law, (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing the Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date, which such Issuing Lender in good faith
deems material to it and which is not subject to indemnification obligations of
the applicable Borrower hereunder or (iii) issuance of the Letter of Credit
would violate one or more policies of such Issuing Lender applicable to letters
of credit generally.

 

54



--------------------------------------------------------------------------------

(e) Unless otherwise expressly agreed by the applicable Issuing Lender and the
applicable Borrower when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
no Issuing Lender shall be responsible to the Borrowers, and no Issuing Lender’s
rights and remedies against the Borrowers shall be impaired by, any action or
inaction of such Issuing Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where an
Issuing Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(f) In the event of any conflict between the terms hereof and the terms of any
Application, the terms hereof shall control.

3.2    Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Upon receipt of any Application, the relevant Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall any Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
relevant Issuing Lender and the applicable Borrower. The relevant Issuing Lender
shall furnish a copy of such Letter of Credit to the relevant Borrower promptly
following the issuance thereof. The relevant Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

3.3    Fees and Other Charges. (a) Subject to Section 2.18(d)(iii), each
Borrower agrees to pay a fee on all of its outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition, the applicable Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee of 0.25% per annum on
the undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender on its behalf, payable quarterly in arrears to the relevant Issuing
Lender on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the applicable Borrower agrees to pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

3.4    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each

 

55



--------------------------------------------------------------------------------

L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in such Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit for
which such Issuing Lender is not reimbursed in full by the applicable Borrower
in accordance with the terms of this Agreement (or in the event that any
reimbursement received by such Issuing Lender shall be required to be returned
by it at any time) (“Unreimbursed Amounts”), such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
any Borrower, (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

3.5    Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the applicable Borrower shall reimburse the relevant Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment, not later than 12:00 Noon, New York City time, on (i) the Business
Day that the Parent Borrower or the applicable Borrower receives notice of such
draft, if such notice is received on such day prior to 10:00 A.M., New York City
time, or (ii) if clause (i) above does not apply,

 

56



--------------------------------------------------------------------------------

the Business Day immediately following the day that the Parent Borrower or the
applicable Borrower receives such notice. Each such payment shall be made to the
relevant Issuing Lender at its address for notices referred to herein in Dollars
and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the Business Day next succeeding the date of
the relevant notice, Section 2.9(b) and (y) thereafter, Section 2.9(c).

3.6    Obligations Absolute. The Borrowers’ obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the
Borrowers may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrowers also agree with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrowers’
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the applicable Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the applicable Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrowers agree that any action taken or omitted by any Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct, shall be
binding on the Borrowers and shall not result in any liability of such Issuing
Lender to any Borrower.

3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Parent Borrower and/or the applicable Borrower of the date and amount
thereof. The responsibility of the relevant Issuing Lender to the relevant
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.9    Actions in Respect of Letters of Credit.

(a) Not later than the date that is ten (10) Business Days prior to the
Revolving Termination Date, or at any time after the Revolving Termination Date
when the aggregate funds on deposit in the L/C Cash Collateral Account shall be
less than the amounts required herein, each Borrower with any Letters of Credit
then outstanding shall pay to the Administrative Agent in immediately available
funds, at the Administrative Agent’s office referred to in Section 10.2, for
deposit in the L/C Cash Collateral Account described in Section 3.1(c), the
amount required so that, after such payment, the aggregate funds on deposit in
the L/C Cash Collateral Account are not less than 105% of the sum of all
outstanding L/C Obligations with an expiration date beyond the Revolving
Termination Date.

(b) The Administrative Agent may, from time to time after funds are deposited in
any L/C Cash Collateral Account, apply funds then held in such L/C Cash
Collateral Account to the payment of any amounts, in accordance with the terms
herein, as shall have become or shall become due and

 

57



--------------------------------------------------------------------------------

payable by the Borrowers to the Issuing Lenders or Lenders in respect of the L/C
Obligations. The Administrative Agent shall promptly give written notice of any
such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

3.10    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Lender shall report in writing to the Administrative Agent (i) on each
Business Day, the aggregate undrawn amount of all outstanding Letters of Credit
issued by it, (ii) on each Business Day on which such Issuing Lender expects to
issue, amend, renew or extend any Letter of Credit, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it on such
date, and no Issuing Lender shall be permitted to issue, amend, renew or extend
such Letter of Credit without first notifying the Administrative Agent as set
forth herein, (iii) on each Business Day on which such Issuing Lender makes any
payment pursuant to a Letter of Credit (including in respect of a time draft
presented thereunder), the date of such payment and the amount of such payment
and (iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1    Financial Condition.

(a) The audited consolidated balance sheets of each of the CLNS Contributed
Portfolio, NorthStar I and NorthStar II and their respective Consolidated
Subsidiaries for the two most recently completed fiscal years ended at least 90
days before the Closing Date, and the related consolidated statements of income
and of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from Grant Thornton LLP, present fairly in
all material respects the consolidated financial condition of each of the CLNS
Contributed Portfolio, NorthStar I, NorthStar II and their respective
Consolidated Subsidiaries, respectively, and the consolidated results of their
operations and their consolidated cash flows for the respective fiscal years
then ended. The unaudited consolidated balance sheets of each of the CLNS
Contributed Portfolio, NorthStar I, NorthStar II and their respective
Consolidated Subsidiaries delivered pursuant to Section 5.1(b)(ii), and the
related unaudited consolidated statements of income and cash flows for such
fiscal periods, present fairly the consolidated financial condition of each of
the CLNS Contributed Portfolio, NorthStar I, NorthStar II and their respective
Consolidated Subsidiaries as at such date. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).

(b) The Pro Forma Financial Statements, copies of which have heretofore been
furnished to each Lender, have been prepared giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income). The Pro Forma Financial Statements have been prepared based on the best
information available to the Parent Borrower as of the date of delivery thereof,
and present fairly on a pro forma basis the estimated financial position of the
Parent Borrower and its Consolidated Subsidiaries as at September 30, 2017,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

 

58



--------------------------------------------------------------------------------

(c) As of the Closing Date, no Group Member has any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in subsections (a) and (b) of this Section 4.1.

4.2    No Change. Since December 31, 2016, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with its Organizational Documents and all Requirements of Law except in each
case referred to in clauses (b), (c) and (d), to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Organizational Document or Contractual Obligation of any Group
Member, except where any such violation could not reasonably be expected to have
a Material Adverse Effect and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Parent Borrower or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Parent Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property necessary or used in
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such property is subject to any Lien except as
permitted by Section 7.3.

4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. Except for such claims as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does any Borrower know of any valid basis for any
such claim. Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the use of Intellectual Property by
each Group Member does not infringe on the rights of any Person.

4.10    Taxes. Each Group Member has timely filed or caused to be filed all
Federal and state income Tax returns and any other material Tax returns that
have been required to be filed (taking into account extensions) and has timely
paid all such Taxes and assessments payable by it which have become due (other
than any the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been established); no Liens for Taxes have been filed
(other than Liens for Taxes not yet due or the amount or validity of which are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained in conformity with GAAP), and, to
the knowledge of the Parent Borrower, as of the date hereof, no claim is being
asserted with respect to any such Tax.

4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for purchasing or “carrying” any
“margin stock” or to extend credit to others for the purpose of purchasing or
carrying margin stock within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of Regulations T, U or X of the Board. No
more than 25% of the assets of the Group Members consist of (or after applying
the proceeds of the Loans will consist of) “margin stock” as so defined. If
requested by any Lender or the Administrative Agent, the Borrowers will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Parent Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.

 

60



--------------------------------------------------------------------------------

4.13    ERISA. Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (a) each Group Member and each
of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; and (c) all
amounts with respect to any retiree welfare benefit arrangement maintained by
any Group Member or any ERISA Affiliate or to which any Group Member or any
ERISA Affiliate has an obligation to contribute have been accrued, including in
accordance with Accounting Standards Codification No. 715-60. Except as could
not reasonably be expected to have a Material Adverse Effect, the present value
of all accumulated benefit obligations under each Pension Plan did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of such Pension Plan allocable to such
accrued benefits (determined in both cases using the applicable assumptions
under Section 430 of the Code and the Treasury Regulations promulgated
thereunder), and the present value of all accumulated benefit obligations of all
underfunded Pension Plans did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Pension Plans (determined in both cases using the
applicable assumptions under Section 430 of the Code and the Treasury
Regulations promulgated thereunder).

4.14    Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

4.15    Subsidiaries. As of the Closing Date, (a) part (A) of the certificate
delivered pursuant to Section 5.1(j)(ii) sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned directly or indirectly by any Loan Party
and (b) except as disclosed in part (B) of the certificate delivered pursuant to
Section 5.1(j)(ii), there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) (x) of any
nature relating to any Capital Stock of the Parent Borrower or any Wholly-Owned
Subsidiary or (y) relating to any Capital Stock owned directly or indirectly by
a Pledged Loan Party, Pledged Affiliate or Affiliated Holder of any Subsidiary
that is not a Wholly-Owned Subsidiary that would reasonably be expected to
materially adversely affect the value such Capital Stock from the perspective of
the Administrative Agent or the Lenders, in each case except as created by the
Loan Documents. For clarity, (i) the information required in this Section 4.15
may be depicted in an annotated structure chart which includes supplemental
information other than the information expressly required pursuant to this
Section 4.15 and (ii) the Parent Borrower makes no representation as to such
supplemental information, which is provided to the Parent Borrower’s knowledge
for informational purposes only.

4.16    Use of Proceeds. The proceeds of the Revolving Loans and the Letters of
Credit shall be used (x) on the Closing Date, to finance Transaction Costs
(except any Transaction Costs paid to an Affiliate of a Lender that is not a
Subsidiary of a Lender, which shall not be paid with proceeds of Revolving
Loans) and (y) on and after the Closing Date, to finance the investment
activities, working capital needs and general corporate purposes of the Parent
Borrower and its Subsidiaries.

4.17    Environmental Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a) each Group Member is in compliance with all, and has not violated any,
applicable Environmental Laws;

 

61



--------------------------------------------------------------------------------

(b) no Group Member has received any notice of violation, alleged violation,
non-compliance, liability or potential liability or request for information
regarding compliance with or liability under any Environmental Laws or regarding
liability with respect to Materials of Environmental Concern, nor is any Group
Member aware of any of the foregoing concerning any property owned, leased or
operated by any Group Member;

(c) no Group Member has used, managed, stored, handled, transported, disposed
of, or arranged for the disposal of, any Materials of Environmental Concern in
violation of any applicable Environmental Law, or in a manner or at any location
that could give rise to liability under, any applicable Environmental Law;

(d) no litigation, investigation or proceeding of or before any Governmental
Authority or arbitrator is pending or, to the knowledge of the Parent Borrower,
threatened, by or against any Group Member or against or affecting any property
owned, leased or operated by any Group Member, under any Environmental Law or
regarding any Materials of Environmental Concern; nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding against any Group
Member or against or affecting any property owned, leased or operated by any
Group Member, under any Environmental Law or regarding any Materials of
Environmental Concern;

(e) Materials of Environmental Concern are not present at any property owned,
leased or operated by any Group Member under circumstances or conditions that
could result in liability to any Group Member or interfere with the use or
operation of any such property; and

(f) no Group Member has assumed or retained, by contract or operation of law,
any liability under Environmental Laws or regarding Materials of Environmental
Concern.

4.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
materially misleading. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Parent Borrower to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.19    Security Documents. The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Securities (as defined in the
Guarantee and Collateral Agreement) that are certificated described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Securities are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19 and the other actions specified
on Schedule 4.19 shall have been taken, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.3(a), (h) and (n)).

 

62



--------------------------------------------------------------------------------

4.20    Solvency. On the Closing Date, after giving effect to the transactions
contemplated hereby (including the borrowing of Revolving Loans and the issuance
of Letters of Credit, if any), the Loan Parties, on a consolidated basis, are
Solvent.

4.21    Senior Indebtedness. The Obligations constitute “Senior Indebtedness” of
the Borrowers. The obligations of each Subsidiary Guarantor under the Guarantee
and Collateral Agreement constitute “Guarantor Senior Indebtedness” of such
Subsidiary Guarantor.

4.22    Insurance. The properties of the Parent Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Parent Borrower, in such amounts with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Parent Borrower
or the applicable Subsidiary operates.

4.23    Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Parent Borrower, its Affiliates and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrowers and their Affiliates and, to the knowledge of the Borrowers, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower being designated as a Sanctioned Person. None of (a) the
Parent Borrower, any Subsidiary Borrower, any Affiliate of the foregoing or any
of their respective directors, officers or employees, or (b) to the knowledge of
any Borrower, any agent of any Borrower or any Affiliate thereof that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.    No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

4.24    Stock Exchange Listing. The shares of common Capital Stock of the REIT
Entity are listed on the New York Stock Exchange.

4.25    REIT Status. The REIT Entity has been organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and all applicable regulations under the Code for each of its taxable
years beginning with its taxable year ended December 31, 2009.

4.26    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 5.    CONDITIONS PRECEDENT

5.1    Conditions to Initial Extension of Credit. This Agreement shall become
effective on and as of the first date on which all of the following conditions
precedent (except to the extent set forth on Schedule 6.16) shall have been
satisfied (or waived in accordance with Section 10.1):

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Parent Borrower and each Person listed on Schedule
1.1A, (ii) the Guarantee and Collateral Agreement, executed and delivered by
each Loan Party, (iii) an Acknowledgement and Consent in the form attached

 

63



--------------------------------------------------------------------------------

to the Guarantee and Collateral Agreement, executed and delivered by each Issuer
(as defined therein), if any, that is not a Loan Party, (iv) Control Agreements
with respect to each Distribution Account of a Loan Party, duly executed by each
of the parties thereto and (v) the Management Subordination Agreement, duly
executed and delivered by the Parent Borrower, the REIT Entity, the Manager and
the Administrative Agent.

(b) Financial Statements. The Lenders shall have received:

(i) audited consolidated financial statements of each of the CLNS Contributed
Portfolio, NorthStar I and NorthStar II and their respective Consolidated
Subsidiaries for the two most recently completed fiscal years ended at least 90
days before the Closing Date;

(ii) unaudited financial statements of each of the CLNS Contributed Portfolio,
NorthStar I and NorthStar II and their respective Consolidated Subsidiaries, in
each case, (x) for the six-month period ending June 30, 2017 and (y) for each
fiscal quarter ended subsequent to June 30, 2017 and at least 45 days before the
Closing Date (if any); and

(iii) a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of the REIT Entity and its Subsidiaries as of and for the
nine-month period ending on September 30, 2017, prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income), in each case, with consolidating information to show
such financial statements for the Parent Borrower and its consolidated
Subsidiaries (the “Pro Forma Financial Statements”) and (ii) such other “roll
forward” pro forma financial information as the Administrative Agent may
reasonably request with respect to subsequent fiscal periods.

(c) Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(e) Fees. The Administrative Agent shall have received all fees required to be
paid to the Arrangers and the Lenders, and all expenses for which invoices have
been presented (including the reasonable and documented out-of-pocket fees and
expenses of legal counsel), on or before the Closing Date. Such amounts may be
paid with proceeds of Revolving Loans made on the Closing Date and, if so, will
be reflected in the funding instructions given by the Parent Borrower to the
Administrative Agent on or before the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation or certificate of formation, as applicable, of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

 

64



--------------------------------------------------------------------------------

(g) Legal Opinions. The Administrative Agent shall have received a legal opinion
in form and substance reasonably acceptable to the Administrative Agent of each
of (i) Hogan Lovells LLP, counsel to the Parent Borrower and its Subsidiaries
and (ii) Morris, Nichols, Arsht & Tunnell LLP, special Delaware counsel. Such
legal opinions shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

(h) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates (if any) representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(j) Certificates.

(i) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

(ii) a certificate signed by a Responsible Officer of the Parent Borrower
certifying the information required pursuant to Section 4.15.

(iii) a certificate signed by a Responsible Officer of the Parent Borrower
(x) certifying (A) that the conditions specified in this Section 5 have been
satisfied (other than with respect to the satisfaction of the Administrative
Agent or any Lender) and (B) that, since August 25, 2017, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect on (1) the business, assets, financial condition or
results of operations of (a) the Parent Borrower or (b) the Parent Borrower, its
Subsidiaries and any of the entities in which they have invested directly or
indirectly, taken as a whole or (2) the facts and information, taken as a whole,
regarding any such entities as heretofore disclosed to the Administrative Agent
and the Lenders and (y) certifying that the Parent Borrower has delivered true
and correct copies of the operating agreements, partnership agreements or other
applicable organizational documents of each Affiliated Investor (I) that
directly or indirectly owns an Investment Asset included in the calculation of
the Maximum Permitted Outstanding Amount and (II) in which all or a portion of
its Capital Stock are owned directly by a Loan Party.

(iv) a certificate signed by a Responsible Officer of the Parent Borrower
setting forth (A) a reasonably detailed calculation of the Maximum Permitted
Outstanding Amount as of the Closing Date and (B) a reasonably detailed pro
forma calculation of the financial ratios and metrics set forth in Section 7.1,
after giving effect to the Transactions (but, for the avoidance of doubt with
respect to this clause (B), subject to compliance with Section 5.1(m) below,
there shall be no requirement that such calculations evidence compliance with
any ratio or metric as a condition to the Closing Date).

 

65



--------------------------------------------------------------------------------

(k) Solvency. The Administrative Agent shall have received a certificate from
the chief financial officer or treasurer of the Parent Borrower, in form and
substance reasonably acceptable to the Administrative Agent certifying that the
Parent Borrower and its Subsidiaries, on a consolidated basis after giving
effect to this Agreement, the transactions contemplated hereby (including the
borrowing of Revolving Loans, if any) and the Transactions are Solvent as of the
Closing Date.

(l) KYC Information. The Lenders shall have received, to the extent requested by
the Administrative Agent in writing at least ten (10) days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, in each case at least five (5) days
prior to the Closing Date.

(m) Representations and Warranties; No Default. The conditions set forth in
Section 5.2(a) and (b) shall have been satisfied.

(n) Insurance. The Administrative Agent shall have received evidence of
insurance required to be maintained pursuant to the Loan Documents.

(o) Combination and Listing. The Combination, including the Listing, shall be
consummated pursuant to the Combination Agreement, substantially concurrently
with the Closing Date.

(p) Closing Date Material Adverse Effect. Since August 25, 2017, there shall not
have been any Contributed Entity Material Adverse Effect, Nova I Material
Adverse Effect or Nova II Material Adverse Effect (in each case, as defined in
the Combination Agreement as in effect on November 20, 2017).

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction (or waiver in
accordance with Section 10.1) of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or, if such representations and warranties are
qualified by materiality, in all respects) on and as of such date as if made on
and as of such date (except that any representations and warranties which
expressly relate to an earlier date shall be true and correct in all material
respects (or, if such representations and warranties are qualified by
materiality, in all respects) as of such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Bridge Loans. No Indebtedness incurred pursuant to Section 7.2(h) shall
remain outstanding.

Each borrowing by and issuance of a Letter of Credit on behalf of a Borrower
hereunder shall constitute a representation and warranty by such Borrower (and,
if such Borrower is a Subsidiary Borrower, by the Parent Borrower) as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

66



--------------------------------------------------------------------------------

SECTION 6.    AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, until Payment in Full, the Parent Borrower
shall and shall cause each of its respective Subsidiaries to:

6.1    Financial Statements. Furnish to the Administrative Agent for
distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower, a copy of the audited consolidated balance
sheet of the Parent Borrower and its Consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (except for any going concern exception or explanatory paragraph that is
expressly solely with respect to, or expressly resulting solely from, the
upcoming Revolving Termination Date occurring within one year from the time such
report is delivered), by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Borrower, the unaudited consolidated balance sheet of the Parent Borrower and
its Consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of the Parent Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its Consolidated Subsidiaries (subject to normal
year-end audit adjustments and the lack of footnotes);

(c) as soon as available, but in any event not later than April 15, 2018, a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its Consolidated Subsidiaries as of and for the
twelve-month period ending on the last day of the four-fiscal quarter period
ended on December 31, 2017, prepared after giving effect to the Transactions as
if the Transactions had occurred as of such date (in the case of the balance
sheet) or at the beginning of such period (in the case of the statement of
income); and

(d) as soon as available, but in any event within 90 days after the calendar
year ending December 31, 2017, (i) a copy of the audited consolidated balance
sheet of Northstar I as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Grant Thornton LLP or other
independent certified public accountants of nationally recognized standing,
(ii) a copy of the audited consolidated balance sheet of Northstar II as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Grant Thornton LLP or other independent certified public accountants
of nationally recognized standing and (iii) a copy of the audited “carve-out”
consolidated balance sheet for the CLNS Contributed Portfolio as at the end of
such year and the related audited “carve-out” consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures for the previous year, reported on without

 

67



--------------------------------------------------------------------------------

a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young LLP or other independent
certified public accountants of nationally recognized standing.

All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods.

Notwithstanding the foregoing, the Parent Borrower will be permitted to satisfy
its obligations with respect to financial information relating to the Parent
Borrower described in clauses (a) and (b) above by furnishing financial
information relating to the REIT Entity; provided that (i) the same is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the REIT Entity and its
Consolidated Subsidiaries, on the one hand, and the information relating to the
Parent Borrower and its Consolidated Subsidiaries on a standalone basis, on the
other hand, with respect to the consolidated balance sheet and income statement
(“Consolidating Information”) and (ii) the Consolidating Information shall be
certified by a Responsible Officer of the Parent Borrower as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Borrower and its Consolidated Subsidiaries on a standalone basis.

6.2    Certificates; Other Information. Furnish to the Administrative Agent for
distribution to each Lender (or, in the case of clause (g), to the relevant
Lender):

(a) as soon as available, but in any event not later than 90 days after the end
of each fiscal year of the Parent Borrower, to the extent consistent with the
policy of the independent certified public accountants reporting on the
financial statements referred to in Section 6.1(a), a certificate of such
independent certified public accountants stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default pursuant to
Section 7.1, except as specified in such certificate;

(b) as soon as available, but in any event not later than 90 days after the end
of each fiscal year of the Parent Borrower and 45 days after the end of each of
the first three quarterly periods of each fiscal year of the Parent Borrower,
(i) a certificate of a Responsible Officer of the Parent Borrower stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) (x) a Compliance
Certificate containing calculations necessary for determining compliance by each
Group Member with the provisions of Section 7.1 as of the last day of the fiscal
quarter or fiscal year of the Parent Borrower, as the case may be and (y) to the
extent not previously disclosed to the Administrative Agent, (1) a description
of any change in the jurisdiction of organization of any Loan Party, (2) a list
of any Capital Stock acquired by any Loan Party (or a structure chart depicting
such Capital Stock) (which may be limited to Capital Stock relating to an
Investment Asset included in the calculation of the Maximum Permitted
Outstanding Amount), and (3) a description of any Person that has become a
Wholly-Owned Subsidiary of the Parent Borrower that is a Domestic Subsidiary
(other than an Excluded Subsidiary or a Domestic Subsidiary constituting an
Excluded Foreign Subsidiary) (or a structure chart depicting such Persons), in
each case since the date of the most recent applicable report delivered pursuant
to this clause (y) (or, in the case of the first such report so delivered, since
the Closing Date);

(c) as soon as available, but in any event no later than 90 days after the end
of each fiscal year of the Parent Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which

 

68



--------------------------------------------------------------------------------

Projections shall in each case be accompanied by a certificate of a Responsible
Officer of the Parent Borrower stating that such Projections are prepared in
good faith based upon assumptions believed to be reasonable at the time
furnished (it being recognized that such Projections are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ from the projected results, and such differences may be
material);

(d) as soon as available, but in any event no later than 90 days after the end
of each fiscal year of the Parent Borrower and 45 days after the end of each of
the first three quarterly periods of each fiscal year of the Parent Borrower, a
certificate of a Responsible Officer of the Parent Borrower setting forth a
reasonably detailed calculation of the Maximum Permitted Outstanding Amount on
the last date of the relevant period covered by the financial statements for
such fiscal period; provided that in the event that the Total Revolving
Extensions of Credit outstanding at any time exceeds 90% of the Maximum
Permitted Outstanding Amount at such time, the Parent Borrower shall provide
such certificates to the Administrative Agent on demand;

(e) promptly after the same are sent, copies of all financial statements and
reports that the Parent Borrower sends to the holders of any class of its debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Parent Borrower may make
to, or file with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan or any plan funding notice
described in Section 101(f) of ERISA with respect to any Pension Plan or any
Multiemployer Plan provided to or received by any Group Member or any ERISA
Affiliate; provided, that if the relevant Group Members or ERISA Affiliates have
not received or requested, as applicable, such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Parent Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and

(g) promptly, such additional financial and other information (including, for
the avoidance of doubt, asset-level data) as the Administrative Agent or any
Lender may from time to time reasonably request; provided that in no event shall
the Parent Borrower or any Subsidiary be required to disclose information (x) to
the extent that such disclosure to the Administrative Agent or such Lender
violates any bona fide contractual confidentiality obligations by which it is
bound, so long as (i) such obligations were not entered into in contemplation of
this Agreement or any other Loan Document, and (ii) such obligations are owed by
it to a third party, or (y) if such information is subject to attorney-client
privilege and as to which the Parent Borrower or the applicable Subsidiary has
been advised by counsel that the provision of such information to the
Administrative Agent or such Lender would give rise to a waiver of such
attorney-client privilege.

Information required to be delivered pursuant to Section 6.1 and clause (e) of
this Section 6.2 shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports containing such information, shall be
available on the website of the Parent Borrower or the REIT Entity or the SEC at
http://www.sec.gov.

6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations in respect of Tax liabilities and other governmental charges, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

 

69



--------------------------------------------------------------------------------

6.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence (in the case of each
Borrower, in a United States jurisdiction) and (ii) take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4, and except, in the case of this clause (ii), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Parent
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Parent Borrower, its Affiliates and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.5    Maintenance of Property; Insurance. (a) Except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account (in which full, true and correct entries shall be
made of all material financial transactions and matters involving the assets and
business of the Parent Borrower and its Subsidiaries) in a manner that permits
the preparation of financial statements in conformity with GAAP and all
Requirements of Law and (b) permit representatives of the Administrative Agent
or any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time during normal
business hours and as often as may reasonably be desired, upon reasonable
advance notice to the Parent Borrower and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided, however, that so long as no Event of Default exists, the
Administrative Agent on behalf of the Lenders shall be permitted to make only
one (1) such visit per fiscal year at the expense of the Parent Borrower.

6.7    Notices. Promptly upon a Responsible Officer of the Parent Borrower
becoming aware of the occurrence of any of the following events, give notice to
the Administrative Agent for distribution to the Lenders:

(a) of the occurrence of any Default or Event of Default;

(b) of any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) of any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to have a Material Adverse Effect and is not covered by
insurance, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Loan Document;

 

70



--------------------------------------------------------------------------------

(d) of the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to have a Material Adverse Effect;

(e) if at any time the Total Revolving Extensions of Credit outstanding exceeds
90% of the Maximum Permitted Outstanding Amount;

(f) of any Trigger Event;

(g) of any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(h) of any Subsidiary Guarantor being a Specified Subsidiary.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.

6.8    Environmental Laws. (a) Comply with, and ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws to continue
activities as currently conducted; and

(b) Generate, use, treat, store, release, transport, dispose of, and otherwise
manage all Materials of Environmental Concern in a manner that does not result
in liability to any Group Member and does not impair the use of any property
owned, leased or operated by any Group Member, and take reasonable efforts to
prevent any other Person from generating, using, treating, storing, releasing,
transporting, disposing of, or otherwise managing Materials of Environmental
Concern in a manner that could result in a liability to, or impair the use of
any real property owned, leased or operated by, any Group Member;

it being understood that this Section 6.8 shall be deemed not breached by a
noncompliance with any of the foregoing (a) or (b); provided that such
non-compliance, in the aggregate with any other such non-compliance, could not
reasonably be expected to have a Material Adverse Effect.

6.9    Maintenance of REIT Status; New York Stock Exchange Listing. The REIT
Entity will at all times maintain its status as a REIT in compliance with the
Code and all applicable regulations under the Code. The REIT Entity will also at
all times be listed on the New York Stock Exchange.

6.10    Additional Collateral, etc(a) . (a) After-Acquired Property of a Loan
Party. With respect to any property acquired after the Closing Date by any Loan
Party that is property of the type which would otherwise constitute Collateral
subject to the Lien created by any of the Security Documents but is not yet so
subject (including, without limitation, (x) all Capital Stock held by any Loan
Party in any newly formed or acquired Subsidiary of the Parent Borrower and
(y) all Capital Stock held by any Loan Party in any Affiliated Investor)
(collectively, the “After-Acquired Property”), promptly but in any event within
60 days after the end of the fiscal year during which such property was acquired
(or by such later date as the Administrative Agent may agree in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement or such other documents as the
Administrative Agent may reasonably request to grant to the Administrative
Agent, for

 

71



--------------------------------------------------------------------------------

the benefit of the Lenders, a security interest in such property and (ii) take
all actions necessary or reasonably requested to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including (A) the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (B) the delivery of the certificates (if any) representing any such
Capital Stock acquired (together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Capital Stock); provided that to the extent
that the documents described in clause (i) of this clause (a) have not been
executed and delivered or the actions described in clause (ii) of this clause
(a) have not been taken, in each case, with respect to any After-Acquired
Property with an aggregate value in excess of 10.0% of the Total Asset Value at
any time, the Parent Borrower shall cause the requirements set forth in clauses
(i) and (ii) of this clause (a) to be met within 60 days after the end of the
fiscal quarter during which such limit was exceeded to the extent necessary to
eliminate such excess.

(b) [Intentionally omitted.]

(c) Additional Guarantors. With respect to any new Wholly-Owned Subsidiary of
the Parent Borrower that is a Domestic Subsidiary (other than an Excluded
Subsidiary or a Domestic Subsidiary constituting an Excluded Foreign Subsidiary)
created or acquired after the Closing Date by any Group Member (which, for the
purposes of this Section 6.10(c), shall include any existing Domestic Subsidiary
that ceases to be an Excluded Subsidiary or Excluded Foreign Subsidiary)
(collectively, the “New Subsidiaries”), promptly (but in any event within 60
days after the end of the fiscal year during which such New Subsidiary was
created or acquired (or by such later date as the Administrative Agent may agree
in its sole discretion)),

(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent may reasonably
request to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such New
Subsidiary that is owned by any Loan Party;

(ii) deliver to the Administrative Agent the certificates (if any) representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party;

(iii) cause such New Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or reasonably requested
to grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest in the Collateral described in the Guarantee
and Collateral Agreement with respect to such New Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such New Subsidiary, substantially in the
form of Exhibit C, with appropriate insertions and attachments; and

(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent;

provided that, to the extent that such New Subsidiaries (other than any
Subsidiary that constitutes a New Subsidiary solely as a result of ceasing to be
an Excluded Subsidiary or Excluded Foreign Subsidiary during the period since
the end of the most recently ended fiscal year) that have not yet executed and

 

72



--------------------------------------------------------------------------------

delivered the documents and taken the actions described in clauses (i) through
(iv) of this Section 6.10(c) have assets with an aggregate value in excess of
10.0% of the Total Asset Value at any time, the Parent Borrower shall cause such
New Subsidiaries to comply with clauses (i) through (iv) of this Section 6.10(c)
within 60 days after the end of the fiscal quarter during which such limit was
exceeded to the extent necessary to eliminate such excess. Notwithstanding the
foregoing, with respect of any New Subsidiary that becomes a party to the
Guarantee and Collateral Agreement pursuant to this Section 6.10(c), but does
not directly or indirectly own Investment Assets that in any way contribute to
the Maximum Permitted Outstanding Amount, clause (iv) above shall not apply
unless otherwise reasonably requested by the Administrative Agent. For the
avoidance of doubt, the provisions of this Section 6.10(c) shall not limit the
rights of the Parent Borrower to effect a joinder of a Subsidiary at an earlier
time than that required by this Section 6.10(c).

(d) Equity Pledge of Excluded Foreign Subsidiaries. With respect to any new
Excluded Foreign Subsidiary created or acquired after the Closing Date directly
by any Loan Party, promptly but in any event within 60 days after the end of the
fiscal year during which such New Excluded Foreign Subsidiary was created or
acquired (or by such later date as the Administrative Agent may agree in its
sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
may reasonably request to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Subsidiary that is owned by any Loan Party (provided that in no
event shall more than 66 2⁄3% of the total outstanding voting Capital Stock, as
determined for U.S. federal income tax purposes, of any such new Subsidiary be
required to be so pledged), and (ii) deliver to the Administrative Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Loan Party, and take such other action as may be necessary or
reasonably requested by the Administrative Agent to perfect the Administrative
Agent’s security interest therein and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. Notwithstanding the foregoing or any other provision of the Loan
Documents, the Loan Parties shall not be required to undertake such perfection
actions in any jurisdictions outside the United States.

(e) Certain Collateral Limitations. Notwithstanding anything set forth herein or
any of the other Loan Documents, but without limiting the requirements set forth
in clause (F)(2) of the definition of Qualifying Criteria, the Loan Parties
shall not be required to (x) take actions under the laws of any jurisdictions
other than a jurisdiction of the United States in order to create or perfect
security interests in any Collateral or (y) obtain third party acknowledgements,
agreements or consents in support of the creation, perfection or enforcement of
security interests in such Collateral. In addition, the requirements of this
Section 6.10 shall not apply to (i) any assets or Subsidiaries created or
acquired after the Closing Date, as applicable, as to which the Administrative
Agent has reasonably determined, and has advised the Parent Borrower, that such
requirements need not be satisfied because, inter alia, the collateral value
thereof is insufficient to justify the difficulty, time and/or expense of
obtaining a perfected security interest therein or (ii) require the pledge of
any Qualified Non-Pledged Asset or other Investment Asset that would otherwise
constitute Excluded Collateral (as defined in the Guarantee and Collateral
Agreement).

(f) Additional Subsidiary Borrower. Notwithstanding anything to the contrary set
forth in this Agreement, each Subsidiary Borrower and any other applicable Loan
Party shall, on the date such Subsidiary becomes a Subsidiary Borrower under
this Agreement, (A) execute and deliver to the Administrative Agent such
amendments to such Security Documents (or such additional Security Documents) as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock

 

73



--------------------------------------------------------------------------------

of such Subsidiary Borrower, (B) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Parent Company or such other Loan Party, as the case may be, and take such other
action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein,
(C) execute and deliver to the Administrative Agent such amendments to such
Security Documents (or such additional Security Documents and guarantee
documents) as the Administrative Agent may reasonably request for such
Subsidiary Borrower to become a party to each applicable Security Document and
guarantee document in its capacity as a Subsidiary Borrower, (D) execute and
deliver such other documents as the Administrative Agent may reasonably request
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property of such Subsidiary Borrower that is of the type
included in the Collateral and (E) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest in such property having the highest priority then
available, including the filing of Uniform Commercial Code financing statements
(or equivalent documents under local law) in such jurisdictions as may be
required by the Security Documents or by law.

6.11    Use of Proceeds. The proceeds of the Loans shall be used to finance
(x) in part the Transaction Costs (except any Transaction Costs paid to an
Affiliate of a Lender that is not a Subsidiary of a Lender, which shall not be
paid with proceeds of Revolving Loans) and (y) the investment activities,
working capital needs and general corporate purposes of the Parent Borrower and
its Subsidiaries.

6.12    Information Regarding Collateral. The Parent Borrower shall provide
prompt (but in any event within ten (10) days of any such change) written notice
to the Administrative Agent of any change (i) in any Loan Party’s legal name,
(ii) in the location of any Loan Party’s chief executive office, (iii) in any
Loan Party’s identity or type of organization, (iv) in any Loan Party’s Federal
Taxpayer Identification Number (or equivalent thereof), or (v) in any Loan
Party’s jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), in each case, clearly describing such
change and providing such other information in connection therewith as the
Administrative Agent may reasonably request. Prior to effecting any such change,
the Parent Borrower shall have taken (or will take on a timely basis) all action
required to maintain the perfection and priority of the security interest of the
Administrative Agent in the Collateral, if applicable. The Parent Borrower
agrees to promptly provide the Administrative Agent with certified organization
documents reflecting any of the changes described in the preceding sentence, to
the extent applicable.

6.13    Organization Documents of Affiliated Investors. The Parent Borrower
shall provide the Administrative Agent with a copy of the organization documents
of each Affiliated Investor promptly upon request by the Administrative Agent.

6.14    Distribution Accounts. (a) The Parent Borrower shall irrevocably
instruct each Affiliated Investor that directly or indirectly owns an Investment
Asset, to make any and all Distributions from such Affiliated Investor that are
payable to any Loan Party into one or more deposit accounts or securities
accounts, as applicable, that is subject to a Control Agreement (within the time
period set forth in Schedule 6.16 with respect to the Control Agreements
required pursuant to Schedule 6.16) and maintained by such Loan Party at
JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A. or Bank of America, N.A., or
any Affiliates thereof, or any other depositary bank or securities intermediary,
as applicable, reasonably acceptable to the Administrative Agent (each such
deposit account and securities account, a “Distribution Account”). If, despite
such instructions, any Distribution is received by a Loan Party in contravention
of the prior sentences, such Loan Party shall receive such Distribution in trust
for the benefit of the Administrative Agent, and the Parent Borrower shall cause
such Loan Party to segregate such Distribution from all other funds of such Loan
Party and shall within two (2) Business Days following receipt thereof cause
such Distribution to be deposited into a Distribution Account.

 

74



--------------------------------------------------------------------------------

(b) Each Borrower and each Subsidiary Guarantor that directly or indirectly owns
and holds any Investment Asset shall promptly (and in any event within two
(2) Business Days) deposit any and all payments and other amounts received by
such Borrower or such Subsidiary Guarantor relating to such Investment Asset or
received by any Affiliated Investor that, directly or indirectly, owns such
Investment Asset (including, without limitation, all payments of principal,
interest, fees, indemnities or premiums in respect of such Investment Asset, and
all proceeds from the sale or other disposition of, or from any exercise of any
rights or remedies with respect to, such Investment Asset) into a Distribution
Account.

(c) Notwithstanding the foregoing, the Parent Borrower and each other Loan Party
shall have the right (i) to access and make withdrawals from its Distribution
Account at any time unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have blocked access to such
Distribution Account and (ii) in the case that an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have blocked
access to such Distribution Account, to access and make withdrawals from its
Distribution Account as necessary to make the distributions contemplated by
Section 7.6(e) so long as no Event of Default has occurred pursuant to
Section 8(a) or 8(f).

6.15    Valuation. The Parent Borrower shall determine the Adjusted Net Book
Value of each Investment Asset included in the Maximum Permitted Outstanding
Amount on a quarterly basis, consistent with the Parent Borrower’s valuation
policy as of the Closing Date.

6.16    Post-Closing Obligations. As promptly as practicable, and in any event
within the applicable time period set forth in Schedule 6.16 (or by such later
date as the Administrative Agent may agree in its sole discretion), the Parent
Borrower and each other Loan Party will deliver or cause to be delivered to the
Administrative Agent all documents and take all actions set forth on Schedule
6.16. For the avoidance of doubt, to the extent any Loan Document requires
delivery of any such document or completion of any such action prior to the date
specified with respect thereto on Schedule 6.16, such delivery may be made or
such action may be taken at any time prior to the time specified on Schedule
6.16. To the extent any representation and warranty would not be true or any
provision of any covenant would otherwise be breached solely due to a failure to
comply with any such requirement prior to the date specified on Schedule 6.16,
the respective representation and warranty shall be required to be true and
correct (or the respective covenant complied with) with respect to such action
only at the time such action is taken (or was required to be taken) in
accordance with this Section 6.16.

SECTION 7.    NEGATIVE COVENANTS

The Parent Borrower hereby agrees that, until Payment in Full, the Parent
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1    Financial Condition Covenants.

(a) Consolidated Leverage Ratio. At any time on or after March 31, 2018, permit
the Consolidated Leverage Ratio of the Parent Borrower to exceed 0.70 to 1.00.

(b) Minimum Interest Coverage Ratio. Beginning with the fiscal quarter ending
March 31, 2018, permit the Interest Coverage Ratio of the Parent Borrower for
any fiscal quarter to be less than 3.00 to 1.00.

 

75



--------------------------------------------------------------------------------

(c) Consolidated Fixed Charge Coverage Ratio. At any time on or after March 31,
2018 permit the Consolidated Fixed Charge Coverage Ratio for any period of four
consecutive fiscal quarters of the Parent Borrower to be less than 1.50 to 1.00.

(d) Consolidated Tangible Net Worth. At any time on or after March 31, 2018,
permit Consolidated Tangible Net Worth to be less than the sum of (i)
$2,105,000,000 and (ii) 50% of the Net Cash Proceeds received by the Parent
Borrower (x) from any offering by the Parent Borrower of its common equity and
(y) from any offering by the REIT Entity of its common equity to the extent such
Net Cash Proceeds are contributed to the Parent Borrower, excluding any such Net
Cash Proceeds that are contributed to the Parent Borrower within 90 days of
receipt of such Net Cash Proceeds and applied to purchase, redeem or otherwise
acquire Capital Stock issued by the Parent Borrower (or any direct or indirect
parent thereof).

(e) Maximum Permitted Outstanding Amount. Permit the Total Revolving Extensions
of Credit at any time to exceed the Maximum Permitted Outstanding Amount at such
time.

For the avoidance of doubt, on and after the Closing Date, calculations made
pursuant to this Section 7.1 shall be calculated on a pro forma basis after
giving effect to the Transactions; provided, that calculations to be made over
an applicable test period shall be calculated as if the Transactions had
occurred on the first day of the applicable test period; provided, further, that
calculations to be made as of a given date shall be calculated as if the
Transactions had occurred as of such date.

7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) the Parent Borrower to any Subsidiary, (ii) any
Subsidiary Guarantor to the Parent Borrower or any other Subsidiary and (iii) to
the extent constituting an Investment permitted by Section 7.7, any Subsidiary
to the Parent Borrower or any other Subsidiary;

(c) Guarantee Obligations by the Parent Borrower or any of its Subsidiaries of
obligations of any Subsidiary to the extent constituting an Investment permitted
by Section 7.7 (other than pursuant to Section 7.7(c)); provided however, that
in the case of a Guarantee Obligation by an Unconsolidated Subsidiary of
obligations of any person that is not an Unconsolidated Subsidiary, such
Guarantee Obligation shall be included in the calculation of Consolidated Total
Debt hereunder; provided further that, to the extent the primary obligations (as
defined in the definition of Guarantee Obligations) in respect of such Guarantee
Obligations are subordinated to the Obligations or the Guarantor Obligations (as
defined in the Guarantee and Collateral Agreement), as applicable, any such
Guarantee Obligations shall be subordinated to the Obligations or the Guarantor
Obligations (as defined in the Guarantee and Collateral Agreement), as
applicable, on terms no less favorable to the Administrative Agent and the
Lenders than the subordination terms applicable to the primary obligations;

(d) Indebtedness outstanding on the date hereof and, to the extent the aggregate
principal amount of all such Indebtedness exceeds $2,000,000, listed on Schedule
7.2(d) and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof, or increasing the principal amount thereof,
except by an amount up to the unpaid accrued interest and premium thereon plus
other amounts owing or paid related to such existing Indebtedness, and fees and
expenses incurred, in connection with such refinancing, refunding, renewal or
extension); provided that, to the extent such Indebtedness listed on Schedule
7.2(d) is subordinated to the Obligations or the Guarantor Obligations (as
defined in the Guarantee and Collateral Agreement), as applicable, any such
refinancings, refundings,

 

76



--------------------------------------------------------------------------------

renewals or extensions shall be subordinated to the Obligations or the Guarantor
Obligations (as defined in the Guarantee and Collateral Agreement), as
applicable, on terms no less favorable to the Administrative Agent and the
Lenders;

(e) Indebtedness (including, without limitation, Capital Lease Obligations and
Indebtedness incurred to finance the acquisition, construction or development of
any fixed or capital assets (except to the extent incurred with respect to any
Investment Asset)) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount at any one time outstanding not to exceed $40,000,000;

(f) Non-Recourse Indebtedness of Subsidiaries that are not Loan Parties and any
Non-Recourse Pledge; provided that after giving pro forma effect to the
incurrence of such Non-Recourse Indebtedness or Non-Recourse Pledge, as
applicable, the Parent Borrower shall be in compliance with Section 7.1;

(g) unsecured Indebtedness of the Parent Borrower or any other Loan Party;
provided that (i) such unsecured Indebtedness shall mature no earlier than the
date that is 91 days following the Latest Termination Date (and shall not
require any payment of principal prior to such date other than any provision
requiring a mandatory prepayment or an offer to purchase such Indebtedness as a
result of a change of control, asset sale, casualty event or de-listing of
common stock) and (ii) after giving pro forma effect to the incurrence of such
unsecured Indebtedness, the Parent Borrower shall be in compliance with
Section 7.1(a);

(h) unsecured Indebtedness of the Parent Borrower or any other Loan Party not
otherwise permitted hereunder; provided that (i) at the time such Indebtedness
is incurred and during the period such Indebtedness continues to remain
outstanding, there are no Revolving Extensions of Credit outstanding (provided
that, if there are Revolving Extensions of Credit outstanding immediately prior
to the time such Indebtedness is incurred, such Loans shall be paid in full and
any outstanding Letters of Credit shall have been cash collateralized in
accordance with the procedures set forth in Section 8.1, in each case prior to
or simultaneously with the incurrence of such Indebtedness), (ii) no Default
shall have occurred or be continuing or would result therefrom and (iii) such
Indebtedness shall not have a maturity date that is later than two (2) years
after the initial incurrence thereof;

(i) Specified GAAP Reportable B Loan Transactions; provided that after giving
pro forma effect to the incurrence of such Specified GAAP Reportable B Loan
Transactions, no Default shall have occurred or be continuing or would result
therefrom;

(j) Permitted Warehouse Indebtedness; provided that after giving pro forma
effect to the incurrence of such Permitted Warehouse Indebtedness, no Default
shall have occurred or be continuing or would result therefrom;

(k) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any guarantees thereof or the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that any such Indebtedness is extinguished
within 30 days;

(l) Indebtedness incurred by the Parent Borrower or any Subsidiary (including
obligations in respect of letters of credit, bank guarantees, warehouse receipts
or similar instruments issued or created in the ordinary course of business)
owed to any Person providing workers compensation, health, disability or other
employee benefits or property, casualty or liability insurance;

 

77



--------------------------------------------------------------------------------

(m) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees (not for borrowed money) and similar
obligations provided by the Parent Borrower or any Subsidiary in each case in
the ordinary course of business or consistent with past practice; and

(n) additional Indebtedness of the Parent Borrower or any of its Subsidiaries in
an aggregate principal amount (for the Parent Borrower and all Subsidiaries) at
any one time outstanding not to exceed $40,000,000.

7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or the amount or validity of which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations (other than any such obligation
imposed pursuant to Section 430(k) of the Code or Sections 303(k) or 4068 of
ERISA), surety and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

(e) (i) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Parent
Borrower or any of its Subsidiaries and (ii) other Liens encumbering any
Commercial Real Estate Ownership Investment that do not secure Indebtedness for
borrowed money or Indebtedness constituting seller financing;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date;

(g) Liens securing Indebtedness of the Parent Borrower or any Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition, construction or
development of fixed or capital assets, provided that (i) such Liens shall be
created within 270 days of the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the Parent
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

 

78



--------------------------------------------------------------------------------

(j) Liens securing Non-Recourse Indebtedness permitted under Section 7.2(f);
provided that (i) such Liens do not at any time encumber any Collateral and
(ii) such Liens do not encumber any assets other than assets of any non-Loan
Party that incurred such Non-Recourse Indebtedness (which, for clarity, may
include assets of any non-Loan Party guarantor of such Non-Recourse
Indebtedness) or any Loan Party that is limited to a Non-Recourse Pledge;
provided that such Liens may be extended to other assets solely in connection
with (x) an increase in the amount of such financing (such as in the form of
incremental extensions of credit or the consummation of a refinancing) in an
amount that is reasonably proportional to the value of the additional collateral
or (y) a substitution of collateral supporting such Non-Recourse Indebtedness
with replacement collateral of reasonably equivalent value, in each case as
determined by the Parent Borrower in its commercially reasonable discretion
giving due regard to general market conditions at the time of such increase or
refinancing;

(k) Liens on cash collateral securing Swap Obligations, solely to the extent
hedging assets included in the calculation of the Maximum Permitted Outstanding
Amount (without giving effect to any concentration limits set forth in the
definition thereof);

(l) Liens deemed to exist pursuant to Specified GAAP Reportable B Loan
Transactions permitted pursuant to Section 7.2(i) solely to the extent
encumbering the assets consisting of “A-Notes” related thereto;

(m) Liens securing Permitted Warehouse Indebtedness of the Parent Borrower or
any Subsidiary incurred pursuant to Section 7.2(j), solely to the extent
encumbering (i) the Commercial Real Estate Debt Investments financed thereby or
(ii) Capital Stock of the Permitted Warehouse Borrower pursuant to a Permitted
Warehouse Equity Pledge;

(n) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(h);

(o) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent Borrower or any Subsidiary following the Closing Date, provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition, and (ii) such Lien does not apply to any other property or assets
of the Parent Borrower or any Subsidiary;

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry; provided that such liens, rights or remedies are not security
for or otherwise related to Indebtedness;

(q) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(r) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(s) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any Subsidiary in connection with any acquisition permitted hereunder;

 

79



--------------------------------------------------------------------------------

(t) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby (as to the
Parent Borrower and all Subsidiaries) does not exceed in the aggregate at any
one time outstanding $30,000,000; and

(u) to the extent constituting a Lien, obligations restricting the sale or other
transfer of assets pursuant to commercially reasonable “tax protection” (or
similar) agreements entered into with limited partners or members of the Parent
Borrower or of any other Subsidiary of the REIT Entity in a so-called “DownREIT
Transaction”.

provided that, notwithstanding the foregoing, in no event shall any Liens (other
than Liens permitted pursuant to clauses (a), (h), (n) and (u) above) encumber
any of the Collateral.

7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a) any Subsidiary of the Parent Borrower (other than a Borrower) may be merged
or consolidated with or into the Parent Borrower (provided that the Parent
Borrower shall be the continuing or surviving corporation) or with or into any
Subsidiary Guarantor (provided that in the case of any Loan Party merging with a
Subsidiary that is not a Loan Party, the surviving entity shall be or become,
substantially simultaneously therewith, a Loan Party);

(b) any non-Loan Party Subsidiary may be merged or consolidated with or into any
other non-Loan Party Subsidiary;

(c) (i) any Subsidiary of the Parent Borrower (other than a Borrower) may
Dispose of all or substantially all of its assets to the Parent Borrower or any
Loan Party (upon voluntary liquidation or otherwise), (ii) any non-Loan Party
Subsidiary may Dispose of all or substantially all of its assets to another
non-Loan Party Subsidiary (upon voluntary liquidation or otherwise) or
(iii) Parent Borrower or any Subsidiary of the Parent Borrower may Dispose of
all or substantially all of its assets pursuant to a Disposition permitted by
Section 7.5; provided that any such Disposition by a Borrower must be to another
Loan Party;

(d) any Investment permitted by Section 7.7 may be structured as a merger,
consolidation or amalgamation; and

(e) any Subsidiary that has no material assets may be dissolved or liquidated.

7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Parent
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clauses (i) and (ii) of Section 7.4(c);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Parent
Borrower or any Subsidiary Guarantor; and

 

80



--------------------------------------------------------------------------------

(e) the Disposition of other property including the sale or issuance of any
Subsidiary’s Capital Stock; provided that after giving pro forma effect to such
Dispositions, the Total Revolving Extensions of Credit shall not exceed the
Maximum Permitted Outstanding Amount.

7.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock, partnership interests or membership interests of
the Person making such dividend) on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Parent Borrower, any
Subsidiary Guarantor and each other owner of Capital Stock of such Subsidiary,
which Restricted Payments shall either be paid ratably to the owners entitled
thereto or otherwise in accordance with any preferences or priorities among the
owners applicable thereto;

(b) the Parent Borrower and any Subsidiary may repurchase Capital Stock in the
Parent Borrower or any such Subsidiary deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price of such options or warrants;

(c) the Parent Borrower and any Subsidiary may make Restricted Payments to
acquire the Capital Stock held by any other shareholder, member or partner in a
Subsidiary that is not wholly-owned directly or indirectly by the Parent
Borrower to the extent constituting an Investment permitted by Section 7.7;

(d) so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower may purchase (and make distributions to permit
the REIT Entity to purchase) its common stock, partnership interests or
membership interests, as applicable, or options with respect thereto from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee; provided,
that the aggregate amount of payments under this clause (d) after the date
hereof (net of any proceeds received by the Parent Borrower after the date
hereof in connection with resales of any such Capital Stock or Capital Stock
options so purchased) shall not exceed $10,000,000;

(e) (i) so long as no Event of Default under Section 8(a) or (f) shall have
occurred and be continuing or would result therefrom, the Parent Borrower shall
be permitted to declare and pay dividends and distributions on its Capital Stock
or make distributions with respect thereto in an amount not to exceed the
greater of (x) such amount as is necessary for the REIT Entity to maintain its
status as a REIT under the Code and (y) such amount as is necessary for the REIT
Entity to avoid income tax and, so long as no Default shall have occurred and be
continuing or shall result therefrom, excise tax under the Code and (ii) the
Parent Borrower shall be permitted to declare and pay an additional amount of
dividends and distributions on its Capital Stock or make distributions with
respect thereto so long as (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (y) after giving pro
forma effect to any such dividend or distribution, the Parent Borrower shall be
in compliance with Section 7.1;

(f) the Parent Borrower may make Restricted Payments constituting purchases or
redemptions by the Parent Borrower of shares of its Capital Stock (and the
Parent Borrower may make such cash distributions as may be required to enable
the REIT Entity to purchase or redeem shares of Capital Stock), but only to the
extent that immediately after giving effect to each such Restricted Payment
(i) no Default or Event of Default is then continuing or shall occur and
(ii) the Parent Borrower shall be in compliance with the financial covenants set
forth in Section 7.1 on a pro forma basis;

 

81



--------------------------------------------------------------------------------

(g) the Parent Borrower and each Subsidiary thereof, in addition to
distributions permitted by Section 7.6(f), may purchase, redeem or otherwise
acquire Capital Stock issued by it with the proceeds received from the issuance
of new shares of its common stock or other Capital Stock within ninety (90) days
(or by such later date as the Administrative Agent may agree in its sole
discretion) of such issuance;

(h) the Parent Borrower, or any other Subsidiary of the REIT Entity in a
so-called “DownREIT transaction”, may redeem for cash limited partnership
interests or membership interests in the Parent Borrower or such Subsidiary,
respectively, pursuant to customary redemption rights granted to the applicable
limited partner or member, but only to the extent that, in the good faith
determination of the REIT Entity, issuing shares of the REIT Entity in
redemption of such partnership or membership interests reasonably could be
considered to impair its ability to maintain its status as a REIT; and

(i) to the extent constituting a Restricted Payment, payments by the Parent
Borrower to the REIT Entity to the extent required to fund administrative and
operating expenses of the REIT Entity, including, without limitation, to fund
liabilities of the REIT Entity that would not result in a default under
Section 8(l), to the extent attributable to any activity of or with respect to
the REIT Entity that is not otherwise prohibited by this Agreement;

provided that, notwithstanding the foregoing, in no event shall the Parent
Borrower make any Restricted Payments during the period from and after the
Initial Revolving Termination Date upon the exercise by the Parent Borrower of
any Extension Option (other than Restricted Payments permitted pursuant to
clauses (b), (c), (d) and (e) above; provided that the amount of any dividend
and distribution permitted pursuant to clause (e)(ii) above shall not exceed the
amount of the most recent ordinary dividend that was distributed with respect to
the Capital Stock of the Parent Borrower pursuant to such clause (e)(ii) prior
to the Initial Revolving Termination Date).

7.7    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member (i) in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding and (ii) in connection with such employee’s purchase of Capital
Stock of a Group Member in an aggregate amount for all Group Members not to
exceed $5,000,000 at any one time outstanding; provided that no cash is actually
advanced pursuant to this clause (d)(ii) unless immediately repaid;

(e) intercompany Investments by any Group Member in any Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor;

 

82



--------------------------------------------------------------------------------

(f) in addition to Investments otherwise permitted by this Section, Investments
by the Parent Borrower or any of its Subsidiaries that do not constitute
Restricted Investments, so long as no Default shall have occurred and be
continuing at the time of entering into an agreement to make such Investment or
shall result therefrom; and

(g) any Investment if and to the extent that the Parent Borrower determines in
good faith that the making such Investment is reasonably necessary to permit it
(or the REIT Entity) to satisfy the requirements applicable to REITs under the
Code, so long as no Default pursuant to Section 8(a) or (f) shall have occurred
and be continuing at the time of entering into such agreement to make such
Investment or shall result therefrom.

7.8    Optional Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make (other than an offer conditioned upon the Payment in Full or
upon the requisite consent of the Lenders) any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to Indebtedness in an aggregate
principal amount in excess of $25,000,000 during the term of the Revolving
Facility (other than (A) the refinancing thereof with any Indebtedness permitted
to be incurred under Section 7.2 (provided such Indebtedness does not shorten
the maturity date thereof), (B) the conversion or exchange of any such
Indebtedness to Capital Stock of the Parent Borrower (other than Disqualified
Capital Stock), including any issuance of such Capital Stock in respect of which
the proceeds are applied to the payment of such Indebtedness, (C) repayments,
redemptions, purchases, defeasances and other payments in respect of any such
Indebtedness of any non-Loan Party; provided that payments referred to in this
clause (C) shall only be permitted so long as after giving effect thereto, the
Parent Borrower is in pro forma compliance with Section 7.1(a) and
(D) prepayments of Indebtedness in the nature of revolving loan facilities,
including Permitted Warehouse Indebtedness); (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of Material Indebtedness (other than any such
amendment, modification, waiver or other change that either (A) (i) would extend
the maturity or reduce the amount of any payment of principal thereof or reduce
the rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee, or (B) taken as a whole, is not materially
adverse to the Parent Borrower and its Subsidiaries, taken as whole, or the
Lenders ); or (c) amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
any preferred stock of the Parent Borrower (other than any such amendment,
modification, waiver or other change that either (A) (i) would extend the
scheduled redemption date or reduce the amount of any scheduled redemption
payment or reduce the rate or extend any date for payment of dividends thereon
and (ii) does not involve the payment of a consent fee or (B) taken as a whole,
is not materially adverse to the Parent Borrower and its Subsidiaries, taken as
a whole, or the Lenders); provided, that such actions described in clauses (a),
(b) and (c) may be taken if and to the extent that the Parent Borrower
determines in good faith that such action is reasonably necessary to permit it
(or the REIT Entity) to satisfy the requirements applicable to REITs under the
Code, so long as no Default pursuant to Section 8(a) or (f) shall have occurred
and be continuing at the time of entering into such agreement to make such
Investment or shall result therefrom. Notwithstanding the foregoing, this
Section 7.8 shall not apply to (i) intercompany Indebtedness, (ii) Indebtedness
incurred pursuant to Section 7.2(h) or (iii) obligations of any Pledged
Affiliate or Group Member whose Capital Stock is owned directly or indirectly by
a Pledged Affiliate.

7.9    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an

 

83



--------------------------------------------------------------------------------

Affiliate; provided that (i) so long as no Event of Default under Section 8(a)
or (f) shall have occurred and be continuing or would result therefrom and to
the extent permitted under the Management Subordination Agreement, the
requirements of this Section 7.9 shall not apply to transactions under the
Management Agreement and the payment of management fees to the Manager pursuant
to the Management Agreement and (ii) the requirements of this Section 7.9 shall
not apply to (A) transactions subject to the restrictions set forth in
Section 7.6 or 7.7 that are permitted pursuant to Sections 7.6 or 7.7, as
applicable or (B) payments by the Parent Borrower to the REIT Entity to the
extent required to fund administrative and operating expenses of the REIT
Entity.

7.10    Accounting Changes. Make any change in accounting policies or reporting
practices, except in accordance with GAAP or required by any governmental or
regulatory authority; provided that the Parent Borrower shall notify the
Administrative Agent of any such change made in accordance with GAAP or required
by any governmental or regulatory authority.

7.11    Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Parent Borrower
or any Subsidiary has actual or anticipated exposure (other than those in
respect of Capital Stock) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Parent Borrower or any Subsidiary.

7.12    Changes in Fiscal Periods. Permit the fiscal year of the Parent Borrower
to end on a day other than December 31 or change the Parent Borrower’s method of
determining fiscal quarters.

7.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues of the type intended to constitute Collateral, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing (i) any purchase money Liens or Capital Lease
Obligations or other secured Indebtedness otherwise permitted hereby (in each
case, which prohibition or limitation shall only be effective against the assets
financed thereby which in any event shall not include Collateral) or
(ii) Indebtedness of an Excluded Subsidiary of the type described in clause
(ii) of the definition of Excluded Subsidiary (in each case, where such
limitation or prohibition is only effective against the equity interests owned
by a Loan Party in such Excluded Subsidiary), (c) provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.7 and applicable solely to such joint venture and direct or
indirect ownership interests therein and (d) change of control or similar
limitations applicable to the upstream ownership of any Investment Asset;
provided, in the case of clauses (c) and (d) above, that no Liens securing
Indebtedness (other than Liens constituting a Non-Recourse Pledge) are permitted
to exist on such assets.

7.14    Use of Proceeds.    Request any Loan or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Affiliates and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state.

 

84



--------------------------------------------------------------------------------

7.15    Nature of Business. Enter into any line of business, either directly or
through any Subsidiary, substantially different from those lines of business
conducted by the Parent Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

7.16    Margin Stock. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.17    Amendment, Waiver and Terminations of Certain Agreements. (a) Directly
or indirectly, consent to, approve, authorize or otherwise suffer or permit any
amendment, change, cancellation, termination or waiver in any respect of the
terms of any organizational document of any Loan Party, Subsidiary thereof or
any Affiliated Investor (other than a waiver by the Parent Borrower of the
ownership limitations in and pursuant to its organizational documents), in each
case other than amendments and modifications that, taken as a whole, are not
materially adverse to the Administrative Agent or the Lenders.

(b) Directly or indirectly, consent to, approve, authorize or otherwise suffer
or permit any (i) cancellation, termination or replacement of the Management
Agreement, without the prior written consent of the Administrative Agent and the
Required Lenders or (ii) amendment, modification or waiver in any respect any of
the terms or provisions of the Management Agreement that results in (x)(A) the
Manager no longer serving as the “Manager” thereunder, (B) an increase in the
amount of any fees payable to the Manager thereunder or (C) any other change in
the fee structure set forth in the Management Agreement that is materially
adverse to the Parent Borrower or any of its Subsidiaries, in the case of each
of subclauses (A), (B) and (C) of this clause (x), without the prior written
consent of the Administrative Agent and the Required Lenders or (y) any other
change to the terms and provisions of the Management Agreement that is adverse
in any material respect to the Parent Borrower or any of its Subsidiaries,
without the prior written consent of the Administrative Agent.

SECTION 8.    EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay (x) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; (y) any
interest on any Loan or Reimbursement Obligation or any fees payable hereunder
or under any other Loan Document within three days after any such interest or
fees becomes due or (z) any other amount payable hereunder or under any other
Loan Document within five days after such other amount becomes due, in each
case, in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.2(d), Section 6.4(a)(i) (with respect to a
Borrower only), Section 6.7(a), Section 6.9, Section 6.14 or Section 7 of this
Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a)

 

85



--------------------------------------------------------------------------------

through (c) of this Section), and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date that any Borrower gains
knowledge of such default and (ii) notice to the Parent Borrower from the
Administrative Agent or the Required Lenders; or

(e) any Loan Party shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans
and any Non-Recourse Indebtedness) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable by a Loan Party; provided, that a default, event or condition described
in clause (i), (ii) or (iii) of this paragraph (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the aggregate outstanding principal amount of which is $40,000,000
or more; provided further, that this clause (iii) shall not apply to any
Indebtedness that becomes due as a result of customary non-default mandatory
prepayments resulting from asset sales, casualty or condemnation events, the
incurrence of Indebtedness, equity issuances or excess cash flow or any similar
concept; or

(f) (i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Loan Party any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Loan Party
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Loan Party shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to result in a Material Adverse Effect; or

 

86



--------------------------------------------------------------------------------

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not denied coverage) of
$40,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 35% of the outstanding common stock of the
REIT Entity, (ii) the board of directors of the REIT Entity shall cease to
consist of a majority of Continuing Directors, (iii) the Parent Borrower shall
cease to own, directly or indirectly, 100% of the Capital Stock and other equity
interests of each Subsidiary Borrower, in each case, free and clear of all Liens
(other than Liens in favor of the Administrative Agent for the benefit of the
Secured Parties) or (iv) the REIT Entity shall cease to be the sole managing
member of the Parent Borrower or the REIT Entity shall cease to own, directly,
(1) at least a majority of the total voting power of the then outstanding voting
Capital Stock of the Parent Borrower or (2) Capital Stock of the Parent Borrower
representing at least a majority of the total economic interests of the Capital
Stock of the Parent Borrower, in each case free and clear of all Liens (other
than Liens in favor of the Administrative Agent for the benefit of the Secured
Parties); or

(l) the REIT Entity shall (i) conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any business or operations
other than those incidental to the consummation of the Transactions, its
existence as a publicly-traded REIT (including in relation to any issuance and
sale of any Capital Stock therein) and ownership of the Capital Stock of the
Parent Borrower and the intercompany arrangements described in clause
(iii) below, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law and (y) obligations with respect to its Capital
Stock and the intercompany arrangements described in clause (iii) below and
(z) liabilities (other than Indebtedness) incidental to the activities described
in clause (i) above, including liabilities associated with employment contracts,
executive officer and director indemnification agreements and employee benefit
matters, or (iii) own, lease, manage or otherwise operate any properties or
assets (including cash (other than cash received in connection with dividends
made by the Parent Borrower in accordance with Section 7.6 pending application
in the manner contemplated by said Section) and cash equivalents, other assets
approved by the Administrative Agent with an aggregate book value not to exceed
$25,000,000) other than the ownership of shares of Capital Stock of the Parent
Borrower and, to the extent constituting assets, intercompany arrangements in
favor of the REIT Entity in relation to providing funding for obligations of the
REIT Entity, as well as other contractual intercompany arrangements of
immaterial value;

 

87



--------------------------------------------------------------------------------

(m) any Intermediate Holdco Subsidiary shall fail to satisfy the requirements of
the definition thereof, provided that, any failure to adhere to the requirements
of this clause (m) may be remedied by the Parent Borrower by causing such
Intermediate Holdco Subsidiary to become a Subsidiary Guarantor within 15 days
after the earlier of (i) the date that the Parent Borrower gains knowledge of
such default and (ii) notice to the Parent Borrower from the Administrative
Agent or the Required Lenders of such default; or

(n) the Manager or an Affiliate of the Manager shall cease to be the investment
manager of the REIT Entity;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers with Letters of Credit
then outstanding, shall at such time deposit in a cash collateral account opened
by the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrowers hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the applicable Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrowers.

SECTION 9.    THE AGENTS

9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably

 

88



--------------------------------------------------------------------------------

incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to any Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the

 

89



--------------------------------------------------------------------------------

Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, partners, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such

 

90



--------------------------------------------------------------------------------

Agent were not an Agent. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. The Required Lenders may by written notice to the Administrative Agent
and the Parent Borrower remove the Administrative Agent if it has become a
Defaulting Lender. If the Administrative Agent shall resign or be removed as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to any Borrower shall have occurred
and be continuing) be subject to approval by the Parent Borrower (which approval
shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation or notice of
removal of a removed Administrative Agent, as applicable, the retiring
Administrative Agent’s resignation or the removed Administrative Agent’s removal
shall nevertheless thereupon become effective, and the Required Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent with the
consent of the Parent Borrower as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10    Arrangers and Syndication Agent. Neither the Arrangers nor the
Syndication Agent shall have any duties or responsibilities hereunder in their
respective capacities as such.

9.11    ERISA Matters. (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the any Borrower, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or Commitment Increases,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and all of the conditions of which are and will continue to be satisfied in
connection with, such Lender’s entrance into, participation in, administration
of and performance of the Loans, Letters of Credit, Commitment Increases and
this Agreement,

 

91



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitment Increases and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitment Increases and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitment Increases and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement or any documents related to hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment Increases and
this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment Increases and
this Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment Increases and
this Agreement is a fiduciary under ERISA or the Code, or both, with respect to
the Loans, the Letters of Credit, the Commitment Increase and this Agreement and
is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitment Increases or this Agreement.

 

92



--------------------------------------------------------------------------------

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitment Increases and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitment Increases for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitment Increases by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

As used in this Section 9.11, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies, and (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

SECTION 10.    MISCELLANEOUS

10.1    Amendments and Waivers. Except as specifically provided in any Loan
Document, neither this Agreement, any other Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 10.1. The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan of any Lender (except as provided in
Section 2.20), reduce the stated rate of any interest or fee payable hereunder
to any Lender (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment
(except as provided in Section 2.20), in each case without the written consent
of such Lender; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required

 

93



--------------------------------------------------------------------------------

Lenders or Supermajority Lenders or consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, in each case without the written consent of all Lenders;
provided that, for the avoidance of doubt, the designation of a Subsidiary
Borrower in accordance with Section 2.21(a)(i) shall not be deemed to be an
assignment or transfer of rights and obligations; (iv) except as otherwise
permitted by the Loan Documents on the date hereof, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case, without the written consent of all Lenders; (v) amend, modify or
waive any provision of Section 2.12(a) or (b) without the written consent of all
Lenders; provided that amendments permitting the extension of the Revolving
Termination Date with respect to any or all Revolving Commitments which provide
for compensation solely to extending Lenders, by increasing the Applicable
Margin applicable thereto or otherwise, shall not be considered an amendment,
modification or waiver of Section 2.12; (vi) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the rights or duties of the Administrative Agent without the written consent of
the Administrative Agent; (vii) amend, modify or waive any provision affecting
the Maximum Permitted Outstanding Amount or the component definitions thereof
which has the effect of increasing the Maximum Permitted Outstanding Amount (but
excluding any technical amendments to the definition of Maximum Permitted
Outstanding Amount or any component definition thereof) without the written
consent of the Supermajority Lenders; (viii) amend, modify or waive any
provision of Section 3 without the written consent of each Issuing Lender or
(ix) amend Section 6.3 of the Guarantee and Collateral Agreement without the
consent of each Lender directly affected thereby. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement on such terms as provided for in any such amendment, including,
without limitation, for purposes of effecting an extension of the Revolving
Termination Date in respect of the Revolving Commitments, held by each Lender
agreeing to such extension, and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and the Supermajority
Lenders.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrowers, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders (a) in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document (b) to add or
effect changes to administrative or ministerial provisions contained herein
reasonably believed to be required as a result of the addition of Subsidiary
Borrowers pursuant to Section 2.21 and (c) pursuant to Section 2.11.

10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed

 

94



--------------------------------------------------------------------------------

as follows in the case of any Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Any Borrower:   

Credit RE Operating

Company, LLC

515 S. Flower Street, 44th Floor

Los Angeles, CA 90071

Attention: Director – Legal

Department

Telecopy: 310-282-8820

Telephone: 310-282-8820

 

with a copy to:

 

590 Madison Avenue

34th Floor

New York, NY 10022

Attention: Mr. Ron Sanders

Telecopy: 212.593.5433

Telephone: 212.230.3300

Administrative Agent:   

500 Stanton Christiana Road,

Ops 2, Floor 03

Newark, DE, 19713-2107

Attention: Joseph Burke

Telecopy: 302-634-4733

Telephone: 302-634-1697

 

with a copy to:

 

383 Madison Ave, Floor 23

New York, NY 10179

Attention: Michael E. Kusner

Telecopy: 212-270-5222

Telephone: 212-270-5650

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege

 

95



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5    Payment of Expenses and Taxes. The Borrowers agree, on a joint and
several basis, (a) to pay or reimburse the Administrative Agent and each
Arranger for all its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented out-of-pocket fees and
disbursements of one primary counsel to the Administrative Agent and the
Arrangers and, if reasonably necessary, one local counsel per necessary
jurisdiction, and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Parent Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, but in any event no earlier than
ten (10) Business Days after receipt by the Parent Borrower of a reasonably
detailed invoice therefor, (b) to pay or reimburse each Lender, each Issuing
Lender and the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented out-of-pocket
fees and disbursements of any counsel to any Lender and of counsel to the
Administrative Agent (but in such case limited to, the reasonable and documented
out-of-pocket fees and disbursements of one primary counsel to the
Administrative Agent, one primary counsel to the Lenders (as selected by the
Required Lenders other than the Administrative Agent) and, to the extent
reasonably necessary, one local counsel in each applicable jurisdiction, and, in
the case of a conflict of interest, one additional primary counsel and one
additional local counsel in each applicable jurisdiction for such Persons
affected by such conflict), and (c) to pay, indemnify, and hold each Lender,
each Issuing Lender, each Arranger and the Administrative Agent, their
respective affiliates, and their respective officers, directors, employees,
agents, advisors and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and the other Loan Documents
and any such other documents, including any claim, litigation, investigation or
proceeding (a “Proceeding”) regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by any Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable and
documented out-of-pocket fees and expenses of one primary legal counsel and, if
reasonably necessary, one single local counsel in each relevant jurisdiction for
all Indemnitees taken as a whole (and solely in the case of a conflict in
interest, one additional primary counsel and one additional counsel in each
relevant jurisdiction to each group of affected Indemnitees similarly situated
taken as a whole) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (c), collectively, the “Indemnified Liabilities”), provided, that no
Borrower shall have any obligation hereunder to any

 

96



--------------------------------------------------------------------------------

Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are (x) found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of any Loan Document by, such
Indemnitee, or (y) related to any dispute solely among the Indemnitees other
than any dispute involving an Indemnitee in its capacity or in fulfilling its
role as the Administrative Agent or Arranger or any similar role under this
Agreement unless such dispute is related to any claims arising out of or in
connection with any act or omission of any Borrower or any of its Affiliates and
provided, further, that this Section 10.5(c) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim and shall not duplicate any amounts paid under Section 2.13 or
Section 2.15. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrowers agree not to assert and to cause their respective
Subsidiaries not to assert, and hereby waive and agree to cause their respective
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee.
None of the parties hereto shall assert, and each hereby waives, any claim for
any indirect, special, exemplary, punitive or consequential damages in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (except that nothing contained in this sentence
shall limit the Borrowers’ indemnity obligations under this Section 10.5). All
amounts due under this Section 10.5 shall be payable not later than 10 Business
Days after receipt of a reasonably detailed invoice therefor. Statements payable
by the Borrowers pursuant to this Section 10.5 shall be submitted to Director –
Legal Department (Telephone No. 310-282-8820) (Telecopy No. 310-282-8808), at
the address of the Parent Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder. Notwithstanding the foregoing, the
Borrowers shall not be liable under this Agreement for any settlement made by
any Indemnitee without the prior written consent of the Parent Borrower (which
consent shall not be unreasonably withheld or delayed). If any settlement is
consummated with the Parent Borrower’s written consent or if there is a final
judgment for the plaintiff in any such Proceeding, the Borrowers agree to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the provisions hereof. The Borrowers further agree
that they will not, without the prior written consent of the Indemnitee, settle
or compromise or consent to the entry of any judgment in any pending or
threatened Proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnitee is an actual or potential party to such
Proceeding) unless such settlement, compromise or consent includes (a) an
unconditional release of each Indemnitee from all liability and obligations
arising therefrom in form and substance satisfactory to such Indemnitee and
(b) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnitee.

10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrowers may not assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void); provided that, for the avoidance of doubt,
the designation of a Subsidiary Borrower in accordance with Section 2.21(a)(i)
shall not be deemed to be an assignment or transfer of rights and obligations
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

 

97



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, any Borrower or any Subsidiary or Affiliate of any Borrower, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitments and the Loans at the time owing to it)
with the prior written consent of:

(A) the Parent Borrower (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Parent Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 8(a) or (f) has occurred
and is continuing, any other Person; and provided, further, that the Parent
Borrower shall be deemed to have consented to any such assignment unless the
Parent Borrower shall object thereto by written notice to the Administrative
Agent within five Business Days after having received notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Parent Borrower
shall be required if an Event of Default under Section 8(a) or (f) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
respective Affiliates and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans

 

98



--------------------------------------------------------------------------------

and similar extensions of credit in the ordinary course of its business and that
is administered or managed by (a) a Lender, (b) an affiliate of a Lender or
(c) an entity or an affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register (maintained in accordance with
Treasury Regulations Sections 5f.103-1(c) and 1.871-14(c)(1)(i)) for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice; provided that the
information contained in the Register which is shared with each Lender (other
than the Administrative Agent and its affiliates) shall be limited to the
entries with respect to such Lender including the Revolving Commitments of, or
principal amount of and stated interest on the Loans owing to such Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to

 

99



--------------------------------------------------------------------------------

enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (ii) directly and adversely affects such Participant. Each
Lender that sells a participation agrees, at the Parent Borrower’s request and
expense, to use reasonable efforts to cooperate with the Parent Borrower to
effectuate the provisions of Sections 2.16 and 2.17 with respect to any
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.13 and 2.14, 2.15, 2.16 and 2.17 as if it were an
assignee under paragraph (b) of this Section and (ii) shall not be entitled to
receive any greater payment under Sections 2.13 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or direction (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register (maintained in accordance with Treasury
Regulations Sections 5f.103-1(c) and 1.871-14(c)(1)(i)) on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Revolving Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Revolving
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto. The Borrowers, upon
receipt of written notice from the relevant Lender, agree to issue Notes to any
Lender requiring Notes to facilitate transactions of the type described in this
paragraph (d).

10.7    Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to

 

100



--------------------------------------------------------------------------------

events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, if an
Event of Default shall have occurred and be continuing, each Lender shall have
the right, without notice to the Borrowers, any such notice being expressly
waived by the Borrowers to the extent permitted by applicable law, to apply to
the payment of any Obligations of any Borrower, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the applicable
Borrower; provided that if any Defaulting Lender shall exercise any such right
of setoff, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of this Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off; provided further, that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation,” no amounts received from, or set off with respect to, any
Subsidiary Guarantor shall be applied to any Excluded Swap Obligations of such
Subsidiary Guarantor. Each Lender agrees promptly to notify the Parent Borrower
and the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.

10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

101



--------------------------------------------------------------------------------

10.11    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12    Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

10.13    Acknowledgements. Each Borrower hereby acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between the Loan Parties and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as

 

102



--------------------------------------------------------------------------------

otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the
Credit Parties has any obligation to the Loan Parties or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Credit Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Loan Parties and the
Credit Parties.

10.14    Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (including in its
capacities as a potential secured counterparty to a Secured Swap Agreement)
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take any action reasonably requested by the Parent
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in paragraphs (b) or (c)
below.

(b) Upon Payment in Full, the Collateral shall be automatically released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

(c) If any of the Collateral shall be sold, transferred or otherwise disposed of
in a transaction permitted hereunder, then the Administrative Agent, at the
request and sole expense of such Loan Party, shall execute and deliver to such
Loan Party all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the Guarantee and Collateral Agreement on
such Collateral; provided that no Default shall have occurred or be continuing
or would result therefrom. At the request and sole expense of the Parent
Borrower, any Subsidiary Guarantor, Subsidiary Borrower or the REIT Entity shall
be released from its obligations under the Loan Documents, as applicable, in the
event that (i) in the case of a Subsidiary Guarantor or Subsidiary Borrower, all
the Capital Stock of such Subsidiary Guarantor or Subsidiary Borrower shall be
sold, transferred or otherwise disposed of in a transaction permitted hereunder
or if such Subsidiary Guarantor shall cease to be a Wholly-Owned Subsidiary of
the Parent Borrower as a result of a transaction permitted hereunder or becomes
an Excluded Subsidiary pursuant to the terms of this Agreement; provided that in
the case of any such transaction involving a Subsidiary Borrower, (A) the Parent
Borrower shall have delivered a Termination Letter with respect to such
Subsidiary Borrower in accordance with Section 2.21(a)(ii), (B) the Obligations
of such Subsidiary Borrower shall have been repaid in full, (C) any L/C
Obligations in respect of Letters of Credit issued for the account of such
Subsidiary Borrower shall have been cash collateralized and (D) all other
amounts owed by such Subsidiary Borrower under this Agreement and the other Loan
Documents shall have been repaid in full, in each case, not later than upon the
effectiveness of such release or (ii) in the case of the REIT Entity, upon the
request of the Parent Borrower to the extent the REIT Guaranty is not required
to be effective pursuant to this Agreement or any other Loan Document; provided
that, in each case, no Default shall have occurred and be continuing or would
result therefrom; provided further that the Parent Borrower shall have delivered
to the Administrative Agent, at least five days (or such shorter period as may
be permitted by the Administrative Agent in its sole discretion) prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor, Subsidiary Borrower or the REIT Entity (as
applicable) and the associated transaction giving rise to the release request in
reasonable detail, together with a certification by the Parent Borrower stating
that such transaction is in compliance with this Agreement and the other Loan
Documents.

 

103



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if an Excluded Subsidiary is at any time
determined to have been incorrectly designated or joined as a Subsidiary
Guarantor (each, a “Specified Subsidiary”) then such Specified Subsidiary’s
obligations under the Loan Documents shall be automatically released in all
respects with retroactive effect to the time such Specified Subsidiary was first
joined as a Subsidiary Guarantor (until such time, if any, as such Specified
Subsidiary ceases to be an Excluded Subsidiary) upon receipt by the
Administrative Agent of a certificate of a Responsible Officer of the Parent
Borrower in form and substance satisfactory to the Administrative Agent
regarding the basis for designating such subsidiary as a Specified Subsidiary;
provided that, after giving pro forma effect to such release of such Specified
Subsidiary’s guarantee (and any repayment of Revolving Loans or pledge of
additional Collateral that occurs contemporaneously therewith), the Parent
Borrower shall be in compliance with Section 7.1(e).

(e) The Administrative Agent shall, at the request and sole expense of the
Parent Borrower in connection with the release of any Collateral in accordance
with this Section 10.14, promptly (i) deliver to the Parent Borrower any such
Collateral in the Administrative Agent’s possession and (ii) execute and deliver
to the Parent Borrower such documents as the Parent Borrower shall reasonably
request to evidence such release. The Administrative Agent shall, at the request
and sole expense of the Parent Borrower following the release of a Subsidiary
Guarantor or the REIT Entity from its obligations under the Loan Documents, as
applicable, in accordance with this Section 10.14, execute and deliver to the
Parent Borrower such documents as the Parent Borrower shall reasonably request
to evidence such release.

10.15    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all Information (as defined below); provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such Information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, or to any other party to this Agreement
(b) subject to an agreement to comply with provisions substantially similar to
the provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, who, in each case, are informed of the confidential nature of such
information and are or have been advised by the applicable Credit Party of their
obligation to keep information of this type confidential, (d) upon the request
or demand of any Governmental Authority (including any bank auditor, regulator
or examiner) having jurisdiction over such Credit Party or its affiliates,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, with prompt
advanced notice to the Parent Borrower of such disclosure, to the extent
practicable and permitted by law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, with prompt advanced
notice to the Parent Borrower of such disclosure, to the extent practicable and
permitted by law, (g) that has been publicly disclosed (other than by reason of
disclosure by the applicable Credit Party, its affiliates or any representatives
in breach of this Section 10.15), (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Parent Borrower in its sole discretion, to any other
Person. “Information” means all information received from the Parent Borrower
relating to the Parent Borrower or its business, other than any such information
that is available to the Administrative Agent, any Issuing Lender or any Lender
on a non-confidential basis prior to disclosure by the Parent Borrower. In
addition, the Administrative Agent, the Arrangers and the Lenders may disclose
the existence of this Agreement

 

104



--------------------------------------------------------------------------------

and information about this Agreement to market data collectors, similar service
providers to the lending industry (including league table providers) and service
providers to the Administrative Agent, the Arrangers and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
the Loans and the Revolving Commitments.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their respective Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

All information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their respective Affiliates and their related parties or
their respective securities. Accordingly, each Lender represents to the
Borrowers and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

10.16    WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17    USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

10.18    Investment Asset Reviews. The Administrative Agent, individually or at
the request of the Required Lenders, may engage in its reasonable discretion, on
behalf of the Lenders, an independent consultant (each, an “Independent
Valuation Provider”) to complete a review and verification of the accuracy and
reliability of the Parent Borrower’s calculation and reporting of the Adjusted
Net Book Value of any Investment Asset included in the calculation of the
Maximum Permitted Outstanding Amount (each, an “Investment Asset Review”) at any
time, each such Investment Asset Review to be shared with the Lenders and the
Parent Borrower. The Parent Borrower agrees to pay the Administrative Agent, not
later than 10 Business Days after receipt of a reasonably detailed invoice
therefor, the documented out-of-pocket cost of each such Investment Asset Review
reasonably incurred by the Administrative Agent; provided that (i) the Parent
Borrower shall not be required to reimburse such costs with respect to more than
one Investment Asset Review per fiscal year with respect to each such Investment
Asset and (ii) the Parent Borrower shall not be required to reimburse more than
$300,000 of such costs per fiscal year; provided further that the limitations on
reimbursement contained in the foregoing proviso shall not apply if an Event of
Default has occurred and is continuing.

10.19    Secured Swap Agreements. Except as otherwise expressly set forth herein
or in any Security Document, no Swap Bank that obtains the benefits of
Section 10.14, any Guarantee Obligation or any Collateral by virtue of the
provisions hereof or any Security Document shall have any

 

105



--------------------------------------------------------------------------------

right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 10.19 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request from
the applicable Swap Bank.

10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.21    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

[Remainder of page intentionally left blank.]

 

106



--------------------------------------------------------------------------------

CREDIT RE OPERATING COMPANY, LLC,

as Parent Borrower

By:  

/s/ David A. Palamé

  Name: David A. Palamé   Title:   Vice President and Secretary

Signature page to Credit Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Michael Kusner

  Name: Michael Kusner   Title:   Vice President

Signature page to Credit Agreement

 



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender, By:  

/s/ Jonathan Salzinger

  Name:   Jonathan Salzinger   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender, By:  

/s/ Craig Malloy

  Name:   Craig Malloy   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender, By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender, By:  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Commitments

 

LENDER

   REVOLVING COMMITMENT      L/C COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 90,000,000      $ 13,333,333.34  

Bank of America, N.A.

   $ 90,000,000      $ 13,333,333.33  

Barclays Bank PLC

   $ 90,000,000      $ 13,333,333.33  

Morgan Stanley Senior Funding, Inc.

   $ 70,000,000        —    

Goldman Sachs Bank USA

   $ 60,000,000        —    

Total

   $ 400,000,000      $ 40,000,000  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1B

Brokers

Bank of America

Citibank

Deutsche Bank

Goldman Sachs

JP Morgan

Morgan Stanley

Wells Fargo

IDC



--------------------------------------------------------------------------------

SCHEDULE 4.19

UCC Filing Jurisdictions

 

  A. Financing Statements

 

    

Financing
Statement

  

Filing Office

  

Debtor

  

Secured party

1.    UCC-1    Delaware Department of State    Credit RE Operating Company, LLC
   JPMorgan Chase Bank, N.A. 2.    UCC-1    Delaware Department of State    438
E12 Lender NT-II, LLC    JPMorgan Chase Bank, N.A. 3.    UCC-1    Delaware
Department of State    80 Broad PE-NT-I, LLC    JPMorgan Chase Bank, N.A. 4.   
UCC-1    Delaware Department of State    AION Mid-Atlantic I Preferred A NT-II,
LLC    JPMorgan Chase Bank, N.A. 5.    UCC-1    Delaware Department of State   
AION Mid-Atlantic I Preferred B NT-II, LLC    JPMorgan Chase Bank, N.A. 6.   
UCC-1    Delaware Department of State    Century Mezz NT-II, LLC    JPMorgan
Chase Bank, N.A. 7.    UCC-1    Delaware Department of State    CFI Inland
Investor, LLC    JPMorgan Chase Bank, N.A. 8.    UCC-1    Delaware Department of
State    CFI Penn Funding, LLC    JPMorgan Chase Bank, N.A. 9.    UCC-1   
Delaware Department of State    City Place Holdings NT-I, LLC    JPMorgan Chase
Bank, N.A. 10.    UCC-1    Delaware Department of State    CMC Parent REIT, LLC
   JPMorgan Chase Bank, N.A. 11.    UCC-1    Delaware Department of State   
ColFin Mission Funding, LLC    JPMorgan Chase Bank, N.A. 12.    UCC-1   
Delaware Department of State    ColFin Texas Portfolio Funding, LLC    JPMorgan
Chase Bank, N.A. 13.    UCC-1    Delaware Department of State    Colony Mortgage
Capital, LLC    JPMorgan Chase Bank, N.A. 14.    UCC-1    Delaware Department of
State    Colony Mortgage Sub B REIT, LLC    JPMorgan Chase Bank, N.A. 15.   
UCC-1    Delaware Department of State    CQ Midtown ML NT-I, LLC    JPMorgan
Chase Bank, N.A. 16.    UCC-1    Delaware Department of State    Credit RE
Corporation, LLC    JPMorgan Chase Bank, N.A. 17.    UCC-1    Delaware
Department of State    Credit RE Holdco, LLC    JPMorgan Chase Bank, N.A. 18.   
UCC-1    Delaware Department of State    DB Loan Member NT-II, LLC    JPMorgan
Chase Bank, N.A. 19.    UCC-1    Delaware Department of State    Halsted
Member-T, LLC    JPMorgan Chase Bank, N.A.



--------------------------------------------------------------------------------

20.    UCC-1    Delaware Department of State    Keystone Summit Member NT-I, LLC
   JPMorgan Chase Bank, N.A. 21.    UCC-1    Delaware Department of State   
Mid-South Industrial MB NT-II, LLC    JPMorgan Chase Bank, N.A. 22.    UCC-1   
Delaware Department of State    New Orleans MF Manager NT-I, LLC    JPMorgan
Chase Bank, N.A. 23.    UCC-1    Delaware Department of State    New Orleans MF
Member NT-I, LLC    JPMorgan Chase Bank, N.A. 24.    UCC-1    Delaware
Department of State    Norcross SL NT-I, LLC    JPMorgan Chase Bank, N.A. 25.   
UCC-1    Delaware Department of State    NorthStar Real Estate Income Operating
Partnership II, LLC    JPMorgan C.hase Bank, N.A. 26.    UCC-1    Delaware
Department of State    NorthStar Real Estate Income Trust Operating Partnership,
LLC    JPMorgan Chase Bank, N.A. 27.    UCC-1    Delaware Department of State   
NRFC DB Loan Member, LLC    JPMorgan Chase Bank, N.A. 28.    UCC-1    Delaware
Department of State    NRFC PE Fund Investor, LLC    JPMorgan Chase Bank, N.A.
29.    UCC-1    Delaware Department of State    NRFC PE Fund Investor II, LLC   
JPMorgan Chase Bank, N.A. 30.    UCC-1    Delaware Department of State    NRFC
PE Fund Investor IV, LLC    JPMorgan Chase Bank, N.A. 31.    UCC-1    Delaware
Department of State    NRFC PE Fund Investor V, LLC    JPMorgan Chase Bank, N.A.
32.    UCC-1    Delaware Department of State    NRFC PE Fund GP, LLC    JPMorgan
Chase Bank, N.A. 33.    UCC-1    Delaware Department of State    NRFC PE Fund GP
II, LLC    JPMorgan Chase Bank, N.A. 34.    UCC-1    Maryland State Department
of Assessments and Taxation    NS Income II Sub-REIT Corp.    JPMorgan Chase
Bank, N.A. 35.    UCC-1    Delaware Department of State    NS Income II
Sub-REIT, LLC    JPMorgan Chase Bank, N.A. 36.    UCC-1    Delaware Department
of State    NS Income DB Loan Member, LLC    JPMorgan Chase Bank, N.A. 37.   
UCC-1    Delaware Department of State    NS Income PE Fund Investor, LLC   
JPMorgan Chase Bank, N.A. 38.    UCC-1    Delaware Department of State    NS
Income PE Fund Investor II, LLC    JPMorgan Chase Bank, N.A. 39.    UCC-1   
Delaware Department of State    NS Income PE Fund Investor III, LLC    JPMorgan
Chase Bank, N.A. 40.    UCC-1    Delaware Department of State    NS Income PE
Fund Investor IV, LLC    JPMorgan Chase Bank, N.A. 41.    UCC-1    Delaware
Department of State    NS Income PE Fund Investor V, LLC    JPMorgan Chase Bank,
N.A. 42.    UCC-1    Maryland State Department of Assessments and Taxation    NS
Income Sub-REIT Corp.    JPMorgan Chase Bank, N.A.



--------------------------------------------------------------------------------

43.    UCC-1    Delaware Department of State    NSREIT Saguaro Holdings, LLC   
JPMorgan Chase Bank, N.A. 44.    UCC-1    Delaware Department of State    Ohio
Industrial GP NT-I, LLC    JPMorgan Chase Bank, N.A. 45.    UCC-1    Delaware
Department of State    PE Investments IX2-T, LLC    JPMorgan Chase Bank, N.A.
46.    UCC-1    Delaware Department of State    PE Investments VI2-T, LLC   
JPMorgan Chase Bank, N.A. 47.    UCC-1    Delaware Department of State    PE
Investments VII2-T, LLC    JPMorgan Chase Bank, N.A. 48.    UCC-1    Delaware
Department of State    PE Investments X2-T, LLC    JPMorgan Chase Bank, N.A. 49.
   UCC-1    Delaware Department of State    PE Investments XI NT-II, LLC   
JPMorgan Chase Bank, N.A. 50.    UCC-1    Delaware Department of State    PE
Investments XI2 NT-II, LLC    JPMorgan Chase Bank, N.A. 51.    UCC-1    Delaware
Department of State    PE Investments XII2-T, LLC    JPMorgan Chase Bank, N.A.
52.    UCC-1    Delaware Department of State    PE Investments XIII NT-II, LLC
   JPMorgan Chase Bank, N.A. 53.    UCC-1    Delaware Department of State    PE
Investments XIV2-T, LLC    JPMorgan Chase Bank, N.A. 54.    UCC-1    Delaware
Department of State    PE Investments XV2-T, LLC    JPMorgan Chase Bank, N.A.
55.    UCC-1    Delaware Department of State    PE Investments XVI2-NT-I, LLC   
JPMorgan Chase Bank, N.A. 56.    UCC-1    Delaware Department of State   
Project Shore Investor I, LLC    JPMorgan Chase Bank, N.A. 57.    UCC-1   
Delaware Department of State    Project Shore Investor II, LLC    JPMorgan Chase
Bank, N.A. 58.    UCC-1    Delaware Department of State    Project Shore NL
Investor I, LLC    JPMorgan Chase Bank, N.A. 59.    UCC-1    Delaware Department
of State    Project Shore NL Investor II, LLC    JPMorgan Chase Bank, N.A. 60.
   UCC-1    Delaware Department of State    SH Carolina Michigan Holdings NT-I,
LLC    JPMorgan Chase Bank, N.A. 61.    UCC-1    Delaware Department of State   
Steel Holdings NT-II, LLC    JPMorgan Chase Bank, N.A. 62.    UCC-1    Delaware
Department of State    Steel Manager NT-II, LLC    JPMorgan Chase Bank, N.A. 63.
   UCC-1    Delaware Department of State    Sunspear NT-I, LLC    JPMorgan Chase
Bank, N.A. 64.    UCC-1    Delaware Department of State    UL Holdings CA NT-I,
LLC    JPMorgan Chase Bank, N.A. 65.    UCC-1    Delaware Department of State   
USIP Terra Preferred NT-II, LLC    JPMorgan Chase Bank, N.A. 66.    UCC-1   
Delaware Department of State    Valyria Mezz Lender-T, LLC    JPMorgan Chase
Bank, N.A.



--------------------------------------------------------------------------------

67.    UCC-1    Delaware Department of State    Valyria Participation
Holdings-T, LLC    JPMorgan Chase Bank, N.A.

 

  B. The execution of deposit account control agreements covering the accounts
in respect of which a security interest is required to be perfected pursuant to
Section 6.14 of the Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 6.16

Post-Closing Obligations

Within 60 days of the Closing Date (or such longer period as the Administrative
Agent may agree in its sole discretion), the Administrative Agent shall have
received (i) a supplement to Schedule 5 of the Guarantee and Collateral
Agreement listing each Distribution Account of the Loan Parties and (ii) fully
executed Control Agreements with respect to each such Distribution Account.



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

Existing Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

GUARANTEE AND COLLATERAL AGREEMENT

[Attached]

 



--------------------------------------------------------------------------------

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

CREDIT RE OPERATING COMPANY, LLC

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of February 1, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.      DEFINED TERMS

     1  

1.1   Definitions

     1  

1.2   Other Definitional Provisions

     5  

SECTION 2.      GUARANTEE

     6  

2.1   Guarantee

     6  

2.2   Right of Contribution

     6  

2.3   No Subrogation

     6  

2.4   Amendments, etc. with respect to the Borrower Obligations

     7  

2.5   Guarantee Absolute and Unconditional

     7  

2.6   Reinstatement

     8  

2.7   Payments

     8  

2.8   Keepwell

     8  

SECTION 3.      GRANT OF SECURITY INTEREST

     8  

3.1   Grant of Security

     8  

3.2   Procedures

     9  

SECTION 4.      REPRESENTATIONS AND WARRANTIES

     12  

4.1   Title; No Other Liens

     12  

4.2   Subsidiaries

     12  

4.3   Jurisdiction of Organization; Chief Executive Office

     12  

4.4   Pledged Stock

     12  

4.5   Distribution Accounts

     12  

4.6   No Default

     12  

SECTION 5.      COVENANTS

     13  

5.1   Delivery of Instruments, Certificated Securities and Chattel Paper

     13  

5.2   Payment of Obligations

     13  

5.3   Maintenance of Perfected Security Interest; Further Documentation

     13  

5.4   Changes in Name, etc

     13  

5.5   Notices

     13  

5.6   Securities

     14  

SECTION 6.      REMEDIAL PROVISIONS

     14  

6.1   Pledged Stock

     14  

6.2   Proceeds to be Turned Over To Administrative Agent

     15  

6.3   Application of Proceeds

     15  

6.4   Code and Other Remedies

     16  

6.5   [Reserved.]

     16  

6.6   Certain Limitations on Remedies

     17  

6.7   Subordination

     17  

6.8   Deficiency

     17  

SECTION 7.      THE ADMINISTRATIVE AGENT

     17  

7.1   Administrative Agent’s Appointment as Attorney-in-Fact, etc

     17  

7.2   Duty of Administrative Agent

     19  

7.3   Execution of Financing Statements

     19  



--------------------------------------------------------------------------------

7.4   Authority of Administrative Agent

     19  

SECTION 8.      MISCELLANEOUS

     19  

8.1   Amendments in Writing

     19  

8.2   Notices

     20  

8.3   No Waiver by Course of Conduct; Cumulative Remedies

     20  

8.4   Enforcement Expenses; Indemnification

     20  

8.5   Successors and Assigns

     20  

8.6   Set-Off

     20  

8.7   Counterparts

     21  

8.8   Severability

     21  

8.9   Section Headings

     21  

8.10  Integration

     21  

8.11  GOVERNING LAW

     21  

8.12  Submission To Jurisdiction; Waivers

     21  

8.13  Acknowledgements

     22  

8.14  Additional Grantors

     22  

8.15  Releases

     22  

8.16  WAIVER OF JURY TRIAL

     23  

SCHEDULES

Schedule F-1 Enforcement Right Limitations

Schedule 1     Notice Addresses

Schedule 2     [Reserved]

Schedule 3     [Reserved]

Schedule 4     Jurisdictions of Organization and Chief Executive Offices

Schedule 5     Distribution Accounts

ANNEXES

Annex 1         Assumption Agreement

Annex 2         Acknowledgment and Consent



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 1, 2018, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
February 1, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Credit RE Operating Company, LLC (the
“Parent Borrower”), the Subsidiary Borrowers from time to time party thereto,
the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Certificated Security, Clearing Corporation, Chattel Paper, Financial
Assets, General Intangibles, Instruments, Investment Property, Securities
Intermediary, Security Entitlements, Supporting Obligations and Uncertificated
Security.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of each Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Secured Swap
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit, any Secured Swap
Agreement or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Borrower pursuant to the terms of any of the foregoing agreements); provided,
that for purposes of determining any Guarantor Obligations of any Guarantor
under this Agreement, the definition of “Borrower Obligations” shall not create
any guarantee by any Guarantor of any Excluded Swap Obligations of such
Guarantor. “Borrower Obligations” shall collectively refer to the Borrower
Obligations of all of the Borrowers, except when the context suggests it is
referring only to the Borrower Obligations of an individual Borrower.

“Certificated Security”: as defined in Section 8-102(a)(4) of the UCC.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.2 and any other account established and
maintained by the Administrative Agent in the name of any Grantor to which
Collateral may be credited.

“Collateral Reporting Date”: as defined in Section 3.2(a).

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Enforcement Action”: as defined in Section 6.6(b).

“Excluded Collateral”: as defined in the last paragraph of Section 3.1.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
or any Secured Swap Agreement to which such Guarantor is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

“Guarantors”: the collective reference to each Borrower (solely with respect to
the Borrower Obligations of each other Borrower) and each other Grantor.

“Issuers”: the collective reference to each issuer of any Securities.

 

2



--------------------------------------------------------------------------------

“Luxembourg Issuer” shall mean any Person organized under the laws of Luxembourg
that has issued Securities that constitute Collateral.

“Membership Interest”: all of the issued and outstanding Capital Stock
(including, for the avoidance of doubt, the entire membership interest) at any
time owned directly by any Grantor in any limited liability company (each such
limited liability company, a “Pledged LLC”), and all of such Grantor’s right,
title and interest in each Pledged LLC, including, without limitation:

(a) all the capital thereof and its interest in all profits, losses and other
distributions to which such Grantor shall at any time be entitled in respect of
such Membership Interests;

(b) all other payments due or to become due to such Grantor in respect of such
Membership Interests, whether under any limited liability company agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

(c) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or at law or otherwise in respect of such Membership Interests;

(d) all present and future claims, if any, of such Grantor against any Pledged
LLC for moneys loaned or advanced, for services rendered or otherwise;

(e) all of such Grantor’s rights under any limited liability company agreement
or at law to exercise and enforce every right, power, remedy, authority, option
and privilege of such Grantor relating to the Membership Interests, including
any power to terminate, cancel or modify any limited liability company
agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of such Grantor in respect of any Membership Interests
and any Pledged LLC to make determinations, to exercise any election (including,
but not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce or collect any of the foregoing, to
enforce or execute any checks or other instruments or orders, to file any claims
and to take any action in connection with any of the foregoing; and

(f) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor (including, for the avoidance of doubt, each
Borrower in its capacity as a Guarantor), its Guarantor Obligations.

“Other Prohibited Foreclosure”: with respect to any Investment Asset included in
the Collateral, any Enforcement Action with respect to a Grantor’s direct or
indirect interest in any applicable Other Restricted Investment Asset Owner that
(after taking into account all other pledges or transfers with respect to the
underlying assets) would cause a “change in control” (or like term) or other
similar default or termination event under documentation governing such Other
Restricted Investment Asset Owner (or any of its property); provided, however,
that in order to constitute an Other Prohibited Foreclosure, the

 

3



--------------------------------------------------------------------------------

applicable Grantor shall have disclosed to the Administrative Agent in writing
promptly following knowledge thereof any limitations on Enforcement Actions in
respect of the applicable Investment Asset, which notice shall be reasonably in
advance of any Enforcement Action in respect of the applicable Investment Asset.
Schedule F-1 lists all limitations on Enforcement Actions in respect of the
Investment Assets as of the Closing Date.

“Other Restricted Asset”: any Investment Asset with respect to which an
Enforcement Action would constitute an “Other Prohibited Foreclosure” pursuant
to documentation governing such Investment Asset or any applicable Other
Restricted Investment Asset Owner.

“Other Restricted Investment Asset Owner”: with respect to any applicable
Investment Asset, an Affiliated Investor that directly or indirectly owns an
interest in such Investment Asset.

“Partnership Interest”: all of the issued and outstanding Capital Stock
(including, for the avoidance of doubt, the entire partnership interest, whether
general and/or limited partnership interests) at any time owned directly by any
Grantor in any partnership (each such partnership, a “Pledged Partnership”), and
all of such Grantor’s right, title and interest in each Pledged Partnership,
including, without limitation:

(a) all the capital thereof and its interest in all profits, losses and other
distributions to which such Grantor shall at any time be entitled in respect of
such Partnership Interests;

(b) all other payments due or to become due to such Grantor in respect of such
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(c) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or at law
or otherwise in respect of such Partnership Interests;

(d) all present and future claims, if any, of such Grantor against any Pledged
Partnership for moneys loaned or advanced, for services rendered or otherwise;

(e) all of such Grantor’s rights under any partnership agreement or at law to
exercise and enforce every right, power, remedy, authority, option and privilege
of such Grantor relating to the Partnership Interests, including any power to
terminate, cancel or modify any partnership agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
such Grantor in respect of any Partnership Interests and any Pledged Partnership
to make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce or collect any of the foregoing, to enforce or execute any
checks or other instruments or orders, to file any claims and to take any action
in connection with any of the foregoing; and

(f) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof.

“Permitted Liens”: Liens on the Collateral permitted pursuant to Section 7.3 of
the Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Pledge”: the security interest in the Collateral arising under this Agreement.

“Pledged Accounts”: collectively, all Collateral Accounts, all Distribution
Accounts and all L/C Cash Collateral Accounts.

“Pledged LLC”: as set forth in the definition of “Membership Interest”.

“Pledged Partnership”: as set forth in the definition of “Partnership Interest”.

“Pledged Stock”: the shares of Capital Stock of each Person identified as a
pledged entity in part (A) of the Subsidiary Certificate, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect, in each
case, whether such Capital Stock is a General Intangible, Security (as defined
in the New York UCC) or other Investment Property.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Securities, collections thereon or
distributions or payments with respect thereto.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Securities”: (i) collectively, all Stock, all Partnership Interests and all
Membership Interests and (ii) whether or not constituting “Securities” as so
defined, all Pledged Stock.

“Securities Act”: the Securities Act of 1933, as amended.

“Stock”: all of the issued and outstanding shares of Capital Stock at any time
owned by any Grantor in any corporation.

“Subsidiary Certificate”: the certificate delivered pursuant to
Section 5.1(j)(ii) of the Credit Agreement.

“Uncertificated Securities”: as defined in Section 8-102(a)(18) of the UCC.

1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

5



--------------------------------------------------------------------------------

SECTION 2.    GUARANTEE

2.1    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of its Borrower Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).

(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents with respect to the Guarantor Obligations of such Guarantor
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
(after giving effect to the right of contribution established in Section 2.2).

(c)    Each Guarantor agrees that the Borrower Obligations, whether in respect
of the Borrowers collectively or any individual Borrower, may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations shall have been satisfied by Payment
In Full and the obligations of each Guarantor under the guarantee contained in
this Section 2 (other than contingent indemnification obligations that have not
yet been asserted) shall have been satisfied by payment in full, notwithstanding
that from time to time during the term of the Credit Agreement the Borrowers, or
any individual Borrower, may be free from any Borrower Obligations.

(e)    No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any of the Borrowers or the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations (other than Payment in
Full of the Borrower Obligations) shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Borrower Obligations or any payment received or collected from
such Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of such Guarantor hereunder
until Payment in Full of the Borrower Obligations, no Letter of Credit shall be
outstanding and the Commitments are terminated.

2.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor

 

6



--------------------------------------------------------------------------------

shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against any Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by each Borrower on account of the Borrower Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

2.4    Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between any Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any Borrower or any of the Guarantors with
respect to the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such

 

7



--------------------------------------------------------------------------------

Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.

2.8    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until a discharge of Guarantor
Obligations.    Each Qualified Keepwell Provider intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3.    GRANT OF SECURITY INTEREST

3.1    Grant of Security. Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

8



--------------------------------------------------------------------------------

(a)    all Securities and all options and warrants to purchase Securities (and
all certificates, Certificated Securities, Chattel Paper or Instruments
evidencing such Securities);

(b)    all Pledged Accounts; including any and all assets of whatever type or
kind deposited in any such Pledged Account, whether now owned or hereafter
acquired, existing or arising (including, without limitation, all Financial
Assets, Investment Property, monies, checks, drafts, Instruments or interests
therein of any type or nature deposited or required by the Credit Agreement or
any other Loan Document to be deposited in such Pledged Account, and all
investments and all certificates and other instruments (including depository
receipts, if any) from time to time representing or evidencing the same, and all
dividends, interest, distributions, cash and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing);

(c)    all books and records pertaining to the Collateral; and

(d)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing, all Security
Entitlements owned by such Grantor in any and all of the foregoing, and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest
(i) is of more than 66% of the total voting stock of any Excluded Foreign
Subsidiary (unless a greater amount is otherwise specified in writing by the
Borrower), (ii) [reserved], (iii) is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or (iv) in the case of any
Collateral constituting a Security, is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or any material agreement of any such
Issuer (or any Investment Asset Issuer or Affiliated Investor in which such
Issuer owns a direct or indirect equity interest) prohibiting a grant of such
security interest in such Security, including, without limitation, any
applicable shareholder or similar agreement (other than any of the foregoing
issued by a Grantor) or any agreements relating to Indebtedness permitted
pursuant to the Credit Agreement that are either applicable to such Issuer, any
Investment Asset held directly or indirectly by such Issuer or to any Investment
Asset Issuer or any Affiliated Investor in which such Issuer owns a direct or
indirect equity interest, in each case with respect to clauses (iii) and (iv) of
this paragraph, except to the extent that such Requirement of Law or the term in
such contract, license, agreement, instrument or other document or shareholder
or similar agreement providing for such prohibition, breach, default or
termination or requirement of such consent is ineffective under applicable law
(the property excluded from Collateral pursuant to this paragraph, the “Excluded
Collateral”). Notwithstanding anything to the contrary set forth in this
Agreement, the representations, warranties and covenants set forth herein
applicable to Collateral shall not apply to Excluded Collateral.

3.2    Procedures. (a) To the extent that any Grantor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Grantor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Grantor shall, not later than 60 days (or such
later date as the Administrative Agent may agree in its sole discretion) after
the end of the fiscal year in which the Grantor acquired or

 

9



--------------------------------------------------------------------------------

otherwise obtained any such right, title or interest, take the following actions
as set forth below with respect to any such new property constituting Collateral
described below (provided that, to the extent that the actions set forth below
have not been taken with respect to any such new property constituting
Collateral with an aggregate value in excess of 10.0% of the Total Asset Value
at any time, the Parent Borrower shall cause such actions to be taken within 60
days after the end of the fiscal quarter during which such limit was exceeded to
the extent necessary to eliminate such excess) (the earlier date on which such
actions are required to be taken with respect to any such Collateral, the
“Collateral Reporting Date” with respect to such Collateral):

(i)    with respect to a Certificated Security or a Partnership Interest or
Membership Interest represented by a certificate that is a Security for purposes
of the New York UCC (in each case other than any such Certificated Security,
Partnership Interest or Membership Interest credited on the books of a Clearing
Corporation or Securities Intermediary), such Grantor shall physically deliver
such Certificated Security to the Administrative Agent, endorsed to the
Administrative Agent or endorsed in blank;

(ii)    with respect to (A) an Uncertificated Security or (B) a Membership
Interest or Partnership Interest which is not represented by a certificate or is
not a Security for purposes of the UCC (in each case other than an
Uncertificated Security, Membership Interest or Partnership Interest credited on
the books of a Clearing Corporation or Securities Intermediary), such Grantor
shall cause the issuer thereof to duly authorize, execute, and deliver to the
Administrative Agent, an acknowledgment and consent in favor of the
Administrative Agent and the other Secured Parties substantially in the form of
Annex 2 hereto (appropriately completed to the reasonable satisfaction of the
Administrative Agent and with such modifications, if any, as shall be reasonably
satisfactory to the Administrative Agent) pursuant to which such issuer agrees
to be bound by the terms of this Agreement in so much as they apply to such
issuer (or to any Uncertificated Security, Partnership Interests or Membership
Interests issued by such issuer to such Grantor); provided, however, that the
obligations set forth in this paragraph shall be limited to each such
Uncertificated Security, Membership Interest or Partnership Interest issued by a
Subsidiary of the Grantor that directly or indirectly owns any Investment Asset
that is included in the calculation of the Maximum Permitted Outstanding Amount
(and, to the extent that any issuer of such Uncertificated Security, Membership
Interest or Partnership Interest did not have to comply with the obligations set
forth in this paragraph on the Collateral Reporting Date in reliance on this
proviso but thereafter becomes a Subsidiary that directly or indirectly owns any
Investment Asset that is included in the calculation of the Maximum Permitted
Outstanding Amount, the applicable Grantor shall cause such issuer to comply
with the obligations set forth in this paragraph within 60 days after the end of
the fiscal quarter during which such issuer became a Subsidiary that directly or
indirectly owns any Investment Asset that is included in the calculation of the
Maximum Permitted Outstanding Amount);

(iii)    with respect to any Collateral consisting of a Certificated Security,
Uncertificated Security, Partnership Interest or Membership Interest credited on
the books of a Clearing Corporation or Securities Intermediary (including a
Federal Reserve Bank, Participants Trust Company or The Depository Trust
Company), such Grantor shall notify the Administrative Agent thereof and, if
requested by the Administrative Agent, shall (x) use commercially reasonable
efforts (i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the
Administrative Agent under applicable law (including, in any event, under
Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the New York UCC) and
(y) take such other actions as the Administrative Agent deems necessary or
desirable to effect the foregoing;

 

10



--------------------------------------------------------------------------------

(iv)    with respect to a Partnership Interest or a Membership Interest (other
than a Partnership Interest or Membership Interest credited on the books of a
Clearing Corporation or Securities Intermediary), (1) if such Partnership
Interest or Membership Interest is represented by a certificate and is a
Security for purposes of the New York UCC, the procedure set forth in
Section 3.2(a)(i) hereof; and (2) if such Partnership Interest or Membership
Interest is not represented by a certificate or is not a Security for purposes
of the New York UCC, the procedure set forth in Section 3.2(a)(ii) hereof to the
extent applicable to such Collateral;

(v)    with respect to any Security of any Pledged Affiliate, provide the
Administrative Agent with a copy of the organization documents of such Pledged
Affiliate; provided, however, that the obligations set forth in this paragraph
shall be limited to each such Security issued by a Pledged Affiliate that
directly or indirectly owns any Investment Asset that is included in the
calculation of the Maximum Permitted Outstanding Amount (and, to the extent that
any issuer of such Security did not have to comply with the obligations set
forth in this paragraph on the Collateral Reporting Date in reliance on this
proviso but thereafter becomes a Pledged Affiliate that directly or indirectly
owns any Investment Asset that is included in the calculation of the Maximum
Permitted Outstanding Amount, the applicable Grantor shall cause such issuer to
comply with the obligations set forth in this paragraph within 60 days after the
end of the fiscal year during which such issuer became a Pledged Affiliate that
directly or indirectly owns any Investment Asset that is included in the
calculation of the Maximum Permitted Outstanding Amount);

(vi)    with respect to each Distribution Account of such Grantor, notify the
Administrative Agent of the opening thereof (to the extent such Distribution
Account is opened after the Closing Date) and deliver to the Administrative
Agent a Control Agreement duly executed by each of the parties thereto; and

(vii)    with respect to all Collateral of such Grantor whereby or with respect
to which the Administrative Agent may obtain “control” thereof within the
meaning of Section 8-106 of the New York UCC (or under any provision of the New
York UCC as same may be amended or supplemented from time to time, or under the
laws of any relevant State other than the State of New York), such Grantor shall
take all actions as may be reasonably requested from time to time by the
Administrative Agent so that “control” of such Collateral is obtained and at all
times held by the Administrative Agent.

(b)    In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Grantor shall take the following additional actions
with respect to the Collateral:

(i)    each Grantor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Administrative Agent), to
be filed in the relevant filing offices so that at all times the Administrative
Agent’s security interest in all Investment Property constituting Collateral and
other Collateral which can be perfected by the filing of such financing
statements (in each case to the maximum extent perfection by filing may be
obtained under the laws of the relevant States, including, without limitation,
Section 9-312(a) of the New York UCC) is so perfected; and

(ii)    each Grantor shall cause the Pledge to be accepted by each Luxembourg
Issuer, and by its signature to this Agreement, each Luxembourg Issuer existing
on the date of this Agreement hereby acknowledges and expressly accepts the
Pledge.

 

11



--------------------------------------------------------------------------------

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral under
the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens. No effective financing statement or other similar
public filing with respect to all or any part of the Collateral is on file or of
record in any relevant public office, except such as have been filed in favor of
the Administrative Agent pursuant to this Agreement or as are permitted by the
Credit Agreement.

4.2    Subsidiaries. As of the Closing Date, part (A) of the Subsidiary
Certificate sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Grantor.

4.3    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.

4.4    Pledged Stock. (a) The shares or other interests of Pledged Stock pledged
by such Grantor hereunder constitute all the issued and outstanding shares or
other interests of all classes of the Capital Stock of each Issuer owned by such
Grantor, other than shares constituting Excluded Collateral.

(b)    All the shares of the Pledged Stock of any Subsidiary have been duly and
validly issued and, to the extent applicable, are fully paid and nonassessable.

(c)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Securities pledged by it hereunder, free of any and all
Liens other than Liens permitted pursuant to the Credit Agreement.

(d)    As of the date hereof, all of the Partnership Interests and Membership
Interests owned by such Grantor are uncertificated.

4.5    Distribution Accounts. As of the Closing Date, such Grantor has neither
opened nor maintains any Distribution Account other than those set forth in
Schedule 5 hereto.

4.6    No Default. Except as could not reasonably be expected to result in a
Material Adverse Effect, (a) such Grantor is not in default in the payment of
any portion of any mandatory capital contribution, if any, required to be made
under any partnership agreement or limited liability company agreement to which
such Grantor is a party, and such Grantor is not in violation of any other
material provisions of any partnership agreement or limited liability company
agreement to which such Grantor is a party, or otherwise in default or violation
thereunder and (b) no Partnership Interest or Membership Interest is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Grantor by any Person with respect thereto.

 

12



--------------------------------------------------------------------------------

SECTION 5.    COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until Payment in Full:

5.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral in excess
of $100,000 shall be or become evidenced by any Instrument, Certificated
Security or Chattel Paper payable to or in the name of any Grantor, such
Instrument, Certificated Security or Chattel Paper shall be delivered to the
Administrative Agent by not later than the next following Collateral Reporting
Date, duly indorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement.

5.2    Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all Taxes imposed upon the Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral, except to the extent not required to be paid or discharged pursuant
to Section 4.10 of the Credit Agreement.

5.3    Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.19 of the Credit Agreement and shall defend such security interest
against the claims and demands of all Persons whomsoever, subject to Permitted
Liens and the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b)    Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Securities, Pledged Accounts and any other relevant
Collateral, taking any actions consistent with the requirements of Section 3.2
and reasonably necessary to enable the Administrative Agent to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto.

5.4    Changes in Name, etc. In the event that a Grantor (i) changes its
jurisdiction of organization or the location of its chief executive office or
sole place of business or principal residence from that referred to in
Section 4.3 or (ii) changes its name, such Grantor shall promptly (but in any
event within ten (10) days) provide written notice to the Administrative Agent
and deliver to the Administrative Agent all additional financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein.

5.5    Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of any Lien (other than security
interests created hereby or Liens permitted under the Credit Agreement) on any
of the Collateral which would adversely affect the ability of the Administrative
Agent to exercise any of its remedies hereunder.

 

13



--------------------------------------------------------------------------------

5.6    Securities. (a) If such Grantor shall become entitled to receive or shall
receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer of Pledged Stock, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same to the Administrative
Agent by not later than the applicable Collateral Reporting Date in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

(b)    Without the prior written consent of the Administrative Agent, unless
permitted pursuant to the Credit Agreement, such Grantor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Securities or Proceeds thereof or (ii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Securities or Proceeds thereof, or any interest therein.

(c)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Securities
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) the terms of Section 6.1(c) shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.1(c) with respect to the Securities issued by it.

(d)    Such Grantor will not approve any action by any Pledged Partnership or
Pledged LLC to convert such uncertificated interests into certificated
interests.

SECTION 6.    REMEDIAL PROVISIONS

6.1    Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.1(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock, in each case paid in
the normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Securities; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.

(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Securities and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Securities shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Securities at any
meeting of

 

14



--------------------------------------------------------------------------------

shareholders of the relevant Issuer or Issuers or otherwise and (y) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Securities upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Securities, and in connection therewith, the right to deposit and deliver any
and all of the Securities with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Securities directly to the Administrative Agent.

6.2    Proceeds to be Turned Over To Administrative Agent. If an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Lenders) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.3.

6.3    Application of Proceeds. At such intervals as may be agreed upon by the
Parent Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

15



--------------------------------------------------------------------------------

Fourth, any balance remaining after the Payment in Full of the Obligations, no
Letters of Credit shall be outstanding and the Commitments shall have terminated
shall be paid over to the Parent Borrower or to whomsoever may be lawfully
entitled to receive the same.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

6.4    Code and Other Remedies. Subject to the limitations set forth in
Section 6.6, if an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Lenders, may exercise, in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.4, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.5    [Reserved.]

 

16



--------------------------------------------------------------------------------

6.6    Certain Limitations on Remedies. (a) Notwithstanding any of the other
provisions set forth in this Agreement to the contrary (including, without
limitation, this Section 6), the Administrative Agent hereby agrees, on behalf
of itself and the other Secured Parties, that except as permitted pursuant to
clause (b) below, it shall not, directly or indirectly, consummate or otherwise
take any Enforcement Action (as defined below) that would reasonably be expected
to result in an Other Prohibited Foreclosure; provided that the Parent Borrower
shall maintain the ownership structure of it and its Affiliates in a manner that
does not restrict the Administrative Agent from commencing Enforcement Actions
with respect to any Collateral other than Other Restricted Assets (it being
understood that, (x) no such restriction shall be deemed to exist if the
Administrative Agent can take Enforcement Actions with respect to a Lower Tier
Issuer that is a direct or indirect owner of such Collateral but not an Upper
Tier Issuer and (y) to the extent necessary to ensure compliance with this
proviso, the Parent Borrower shall ensure that all Collateral other than Other
Restricted Assets shall be held, directly or indirectly, by Pledged Affiliates
with respect to which Enforcement Actions would not constitute an Other
Prohibited Foreclosure).

(b)     The parties hereto acknowledge and agree that the foreclosure, transfer
or other similar exercise of remedies (an “Enforcement Action”) by the
Administrative Agent with respect to certain Pledged Stock, may, in the case of
an Enforcement Action with respect to the Pledged Stock of an Issuer (an “Upper
Tier Issuer”) that owns Pledged Stock of any other Issuer of Pledged Stock
(each, a “Lower Tier Issuer”), result in an Other Prohibited Foreclosure in
circumstances where an Investment Asset that could be the subject of an Other
Prohibited Foreclosure is directly or indirectly owned by a Lower Tier Issuer.
In such case, in order to permit the commencement of an Enforcement Action with
respect to the Pledged Stock of any Upper Tier Issuer, each Grantor hereby
agrees that, upon the occurrence and continuation of an Event of Default,
following the written request of the Administrative Agent, it shall take such
actions as may be reasonably requested by Administrative Agent to transfer its
Pledged Stock in an Other Restricted Investment Asset Owner to an Affiliate of
such Grantor in a manner that enables the Administrative Agent to commence an
Enforcement Action with respect to the Pledged Stock of any Upper Tier Issuer
without indirectly causing an Other Prohibited Foreclosure. In the event that
the applicable Grantor does not comply with any written transfer request of the
Administrative Agent pursuant to this Section 6.6(b) within 10 days after
receipt of such request, the Administrative Agent shall be released from the
obligations specified in Section 6.6(a) above in connection with any Enforcement
Action with respect to the Pledged Stock of an Upper Tier Issuer relating to
such a transfer request.

6.7    Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of any
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.8    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

SECTION 7.    THE ADMINISTRATIVE AGENT

7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this

 

17



--------------------------------------------------------------------------------

Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, upon the ocurrence and
during the continuance of an Event of Default, to do any or all of the
following:

(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due with respect to any Collateral
whenever payable;

(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iii)    execute, in connection with any sale provided for in Section 6.4 or
6.5, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(iv)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (7) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)    The documented out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of

 

18



--------------------------------------------------------------------------------

past due ABR Loans under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to file or record financing
statements describing the Collateral as set forth in Section 3. Each Grantor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

7.4    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

 

19



--------------------------------------------------------------------------------

8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4    Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent.

(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrowers would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6    Set-Off. In addition to any rights and remedies of the Lenders provided
by law, subject to any applicable limitations set forth in Section 10.7 of the
Credit Agreement, each Lender shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or

 

20



--------------------------------------------------------------------------------

indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Grantor; provided that
to the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation” in the Credit Agreement, no amounts received from, or
set off with respect to, any Guarantor shall be applied to any Excluded Swap
Obligations of such Guarantor. Each Lender agrees promptly to notify the
relevant Grantor and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.

8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

8.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12    Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York located in the Bourough of Manhattan, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof; provided, that nothing contained herein or in any other Loan
Document will prevent any Lender or the Administrative Agent from bringing any
action to enforce any award or judgment or exercise any right under the Security
Documents or against any Collateral or any other property of any Grantor in any
other forum in which jurisdiction can be established;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

21



--------------------------------------------------------------------------------

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13    Acknowledgements. Each Grantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14    Additional Grantors.

(a)    Subsidiary Guarantors. Each Subsidiary of the Parent Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

(b)    Subsidiary Borrowers. Each Subsidiary Borrower that is required to become
a party to this Agreement pursuant to Section 2.21(a) of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary Borrower of a Subsidiary Borrower Joinder Agreement
in the form of Exhibit J to the Credit Agreement.

8.15    Releases. (a) Upon Payment in Full of the Obligations, the Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement, then the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral;
provided that no Default shall have occurred or be continuing or would result
therefrom. At the request and sole expense of the Parent Borrower, any
Subsidiary Guarantor or Subsidiary Borrower shall be released from its

 

22



--------------------------------------------------------------------------------

obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor or Subsidiary Borrower shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement or if such
Subsidiary Guarantor shall cease to be a Wholly-Owned Subsidiary as a result of
a transaction permitted by the Credit Agreement or becomes an Excluded
Subsidiary pursuant to the terms of the Credit Agreement; provided that, in each
case, no Default shall have occurred and be continuing or would result
therefrom; provided further that the Parent Borrower shall have delivered to the
Administrative Agent, at least five days (or such shorter period as may be
permitted by the Administrative Agent in its sole discretion) prior to the date
of the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the associated transaction giving rise to the release
request in reasonable detail, together with a certification by the Parent
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents; provided further that in the case of any
release involving a Subsidiary Borrower, (A) the Parent Borrower shall have
delivered a Termination Letter with respect to such Subsidiary Borrower in
accordance with Section 2.21(a)(ii) of the Credit Agreement, (B) the Obligations
of such Subsidiary Borrower shall have been repaid in full, (C) any L/C
Obligations in respect of Letters of Credit issued for the account of such
Subsidiary Borrower shall have been cash collateralized in full and (D) all
other amounts owed by such Subsidiary Borrower under this Agreement and the
other Loan Documents shall have been repaid in full, in each case, not later
than upon the effectiveness of such release.

(c)    The Administrative Agent shall, at the request and sole expense of the
Parent Borrower in connection with the release of any Collateral in accordance
with this Section 8.15, promptly (i) deliver to the Parent Borrower any such
Collateral in the Administrative Agent’s possession and (ii) execute and deliver
to the Parent Borrower such documents as the Parent Borrower shall reasonably
request to evidence such release. The Administrative Agent shall, at the request
and sole expense of the Parent Borrower following the release of a Subsidiary
Guarantor from its obligations under the Loan Documents, as applicable, in
accordance with this Section 8.15, execute and deliver to the Parent Borrower
such documents as the Parent Borrower shall reasonably request to evidence such
release.

8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

[NAME OF GRANTOR] By:       Title:

 

24



--------------------------------------------------------------------------------

Schedule F-1

ENFORCEMENT RIGHT LIMITATIONS

 

25



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

26



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Grantor

   Jurisdiction
of Organization    Location of Chief Executive Officer

 

27



--------------------------------------------------------------------------------

Schedule 5

DISTRIBUTION ACCOUNTS

 

28



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     , 20     , made
by                     (the “Additional Grantor”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, Credit RE Operating Company, LLC (the “Parent Borrower”), the
Subsidiary Borrowers from time to time party thereto, the Lenders and the
Administrative Agent have entered into the Credit Agreement, dated as of
February 1, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Parent Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of February 1, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14(a) of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement and part (A) of the Subsidiary Certificate. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:      

Name:

  Title:

 

30



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Part (A) of the Subsidiary Certificate

 

31



--------------------------------------------------------------------------------

Annex 2

ACKNOWLEDGEMENT AND CONSENT***

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 1, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), made by the Grantors
parties thereto for the benefit of JPMorgan Chase Bank, N.A., as Administrative
Agent. Unless otherwise defined herein, terms defined in the Agreement and used
herein shall have the meanings given to them in the Agreement. The undersigned
agrees for the benefit of the Administrative Agent and the Lenders as follows:

1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
Notwithstanding the foregoing, if any undersigned is at any time determined to
have been incorrectly pledged under the Agreement, then such undersigned’s
obligations under the Loan Documents shall be automatically released in all
respects with retroactive effect to the time such undersigned was first pledged
upon receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Parent Borrower in form and substance satisfactory to the
Administrative Agent regarding the basis for excluding such undersigned from the
Collateral; provided that, after giving pro forma effect to such release (and
any repayment of Revolving Loans or pledge of additional Collateral that occurs
contemporaneously therewith), the Parent Borrower shall be in compliance with
Section 7.1(e) of the Credit Agreement.

2.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.6(a) of the
Agreement.

3.    The terms of Section 6.1(c) of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.1(c) of the Agreement.

 

[NAME OF ISSUER]

By:      

Name:

  Title:

 

Address for Notices:

 

 

 

Fax:

 

 

*** This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section [6.2(b)] of the
Credit Agreement, dated as of [     ], 2018 (as amended, supplemented or
otherwise modified from time to time the “Credit Agreement”), among Credit RE
Operating Company, LLC (the “ Parent Borrower”), the Subsidiary Borrowers party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

I am the duly elected, qualified and acting [Chief Financial Officer] of the
Parent Borrower.

I have reviewed and am familiar with the contents of this Certificate.

I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Parent Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].

Attached hereto as Attachment 2 are the applicable computations and financial
information showing compliance with the covenants set forth in Section 7.1 of
the Credit Agreement.

IN WITNESS WHEREOF, I have executed this Certificate this              day of
                    , 20        .

 

(iv)

   

Name:

  Title:  



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of                     ,             ,
and pertains to the period from                     ,              to
                    ,             .

1.    [Set forth Covenant Calculations]

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

CLOSING CERTIFICATE

[Attached]

 



--------------------------------------------------------------------------------

OMNIBUS SECRETARY’S CERTIFICATE

OF

CREDIT RE OPERATING COMPANY, LLC

AND

EACH OTHER CERTIFYING LOAN PARTY

February 1, 2018

The undersigned, the duly appointed, qualified and acting Vice President and
Secretary of Credit RE Operating Company, LLC, a Delaware limited liability
company (the “Company”), which is the direct or indirect Managing Member or Sole
Member of each of the entities listed on Schedule 1 and Schedule 2 hereto
(together with the Company, collectively, the “Certifying Loan Parties” and
each, a “Certifying Loan Party”), as of the date first set forth above,
certifies as follows:

1. Each Certifying Loan Party is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.

2. Attached hereto as Exhibit “A-1” through Exhibit “A-3” is a true, correct and
complete copy of a written consent adopted by (i) the Managing Member of the
Company, on behalf of each Certifying Loan Party (other than NS Income II
Sub-REIT, LLC and Colony Mortgage Sub B REIT, LLC), (ii) the Board of Directors
of NS Income II Sub-REIT, LLC, and (iii) the Sole Manager of Colony Mortgage Sub
B REIT, LLC, and such written consents remain in full force and effect as of the
date hereof and have not been amended, modified or repealed in any respect since
the date of adoption of such written consents and are the only corporate
proceeding of each Certifying Loan Party now in force relating to or affecting
the matters referred to therein. No other consent, license or approval is
required in connection with the execution, delivery and performance by the
Certifying Loan Parties of that certain Credit Agreement dated as of February 1,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Company, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”) and the Loan
Documents (as defined in the Credit Agreement) to which they are a party or the
validity against the Certifying Loan Parties of the Loan Documents to which they
are a party. Capitalized terms used but not defined herein are used with the
meanings assigned to them in the Credit Agreement.

3. Attached hereto as Exhibit “B-1” through Exhibit “B-65” is a true, correct
and complete copy of the Certificate of Formation of each Certifying Loan Party
and all amendments thereto, as in effect on the date hereof.

4. Attached hereto as Exhibit “C-1” through Exhibit “C-65” is a true, correct
and complete copy of the Limited Liability Company Agreement of each Certifying
Loan Party and all amendments thereto, as in effect on the date hereof.

5. Attached hereto as Exhibit “D” is a true, correct and complete copy of the
Certificate of Good Standing of each Certifying Loan Party issued by the
Delaware Secretary of State.

[Certificate continues on next page.]



--------------------------------------------------------------------------------

6. The following persons are duly appointed, qualified and acting officers of
the Company and each Certifying Loan Party listed on Schedule 1 and occupy the
office or hold the positions set forth opposite their names, and the signatures
set forth opposite their names are the true signatures of such officer, and each
of such officers is duly authorized to execute and deliver on behalf of the
Company and such Certifying Loan Party listed on Schedule 1 each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company or such Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

  

Office

  

Signature

Sujan S. Patel    Vice President and Treasurer   

 

Ronald M. Sanders    Vice President and Assistant Secretary   

 

Mark M. Hedstrom    Vice President   

 

David A. Palamé    Vice President and Secretary   

 

[Certificate continues on next page.]



--------------------------------------------------------------------------------

7. The following persons are duly appointed, qualified and acting officers of
each Certifying Loan Party listed on Schedule 2 hereto and occupy the office or
hold the positions set forth opposite their names, and the signatures set forth
opposite their names are the true signatures of such officer, and each of such
officers is duly authorized to execute and deliver on behalf of such Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by such Certifying Loan Party pursuant to the
Loan Documents to which it is a party:

 

Name

  

Office

  

Signature

Ronald M. Sanders    Vice President   

 

Mark M. Hedstrom    Vice President   

 

David A. Palamé    Assistant Secretary   

 

[Certificate continues on next page.]



--------------------------------------------------------------------------------

8. The Company has delivered true and correct copies of the operating
agreements, partnership agreements or other applicable organizational documents
of each Affiliated Investor listed on Schedule 3 hereto (i) that directly or
indirectly owns an Investment Asset included in the calculation of the Maximum
Permitted Outstanding Amount and (ii) in which all or a portion of its Capital
Stock are owned directly by a Loan Party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Omnibus Secretary’s
Certificate as of the day and year first above written.

 

                                                                   

CERTIFICATION

I,                     , the duly appointed, qualified and acting
                     of the Company, do hereby certify and affirm that
                     is the duly appointed, qualified and acting
                     of the Company and that the signature set forth immediately
above is his true signature.

 

                                                                   

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                       2.    Assignee:   
                                                                                
   [and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower:   
Credit RE Operating Company, LLC 4.    Administrative Agent:    JPMorgan Chase
Bank, N.A., as administrative agent under the Credit Agreement 5.    Credit
Agreement:    The Credit Agreement dated as [    ], 2018 among Credit RE
Operating Company, LLC, the Subsidiary Borrowers party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $                       $                        
             %     $                       $                        
             %     $                       $                        
             % 

Effective Date: [                    , 20      ]4

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent Borrower, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

By:  

 

  Title:

 

ASSIGNEE

 

NAME OF ASSIGNEE

By:  

 

  Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

4  To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the Register therefor.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as     Administrative
Agent

By  

 

  Title:

 

[Consented to:]5 [CREDIT RE OPERATING COMPANY, LLC]

By  

 

  Title:

 

 

5  Consent of the Parent Borrower is not required (i) for an assignment to a
Lender, an affiliate of a Lender or an Approved Fund (as defined below) or (ii)
if an Event of Default under Section 8(a) or (f) has occurred and is continuing.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement, dated as of [ ], 2018 (as amended, supplemented or otherwise
modified from time to time (the “Credit Agreement”), among Credit RE Operating
Company, LLC (the “ Parent Borrower”), the Subsidiary Borrowers party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.    Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

NOTICE OF BORROWING/CONVERSION/CONTINUATION

 

JPMorgan Chase Bank, N.A.    500 Stanton Christiana Road, Ops 2, Floor 03   
Newark, DE 19713-2107                                 , 20         Attention:
Joseph Burke    Telephone: 302-634-1697    Fax: 302-634-4733   

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of [ ], 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Credit RE Operating Company, LLC, a Delaware limited liability company,
(the “Parent Borrower”), the Subsidiary Borrowers party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The undersigned hereby irrevocably requests:

☐ A borrowing of Revolving Loans pursuant to Section 2.2 of the Credit Agreement

☐ A conversion of Loans pursuant to Section 2.7 of the Credit Agreement

☐ A continuation of Eurodollar Loans pursuant to Section 2.7 of the Credit
Agreement

1.    On                                , 201     (which is a Business Day).

2.    In the amount of $                        .

3.    Comprised of                          (Type of Loan requested).

4.    For Eurodollar Loans: with an Interest Period of                         
months.

The undersigned hereby represents and warrants that each of the conditions set
forth in Section 5.2[(b)]6 of the Credit Agreement has been satisfied on and as
of the date of such borrowing, conversion or continuation.

[Signature page follows]

 

 

6  To be included with respect to any conversion of ABR Loans into Eurodollar
Loans and any continuation of Eurodollar Loans.

 



--------------------------------------------------------------------------------

Very truly yours, CREDIT RE OPERATING COMPANY, LLC

By  

 

  Title:

 



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of [ ], 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Credit RE Operating Company, LLC (the “Parent Borrower”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Parent Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to the Parent
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Parent Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Parent Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

1.    [NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                            , 20      



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of [ ], 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Credit RE Operating Company, LLC (the “Parent Borrower”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Parent Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Parent Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

2.    [NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                            , 20      



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of [ ], 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Credit RE Operating Company, LLC (the “Parent Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Parent Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

3.    [NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                            , 20      



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of [ ], 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Credit RE Operating Company, LLC (the “Parent Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Parent Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Parent Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent Borrower and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Parent Borrower and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

4.

5.    [NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                            , 20      



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL REVOLVING COMMITMENTS

 

To:    JPMorgan Chase Bank, N.A., as Administrative Agent    under the Credit
Agreement referred to below

Reference is made to the Credit Agreement, dated as of [ ], 2018(as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
Credit RE Operating Company, LLC (the “Parent Borrower”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Parent Borrower and each of the Lenders party hereto hereby
notify you that:

1.    Each Lender party hereto agrees to obtain a Revolving Commitment or
increase the amount of its Revolving Commitment as set forth opposite such
Lender’s name on the signature pages hereof under the caption “Incremental
Revolving Commitment Amount”.

2.    The Increased Facility Closing Date is                         .

3.     The aggregate amount of incremental Revolving Commitments contemplated
hereby is $                        .

4.     The agreement of each Lender party hereto to obtain an incremental
Revolving Commitment on the Increased Facility Closing Date is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received this notice, executed and
delivered by the Parent Borrower and each Lender party hereto.

(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Parent Borrower and
amendments to the Security Documents (to the extent necessary).]

(c) (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or, if such representations and warranties are qualified by
materiality, in all respects) on and as of such date as if made on and as of
such date (except that any representations and warranties which expressly relate
to an earlier date shall be true and correct in all material respects (or, if
such representations and warranties are qualified by materiality, in all
respects) as of such earlier date) and (ii) no Default or Event of Default shall
have occurred and be continuing.

[Signature page follows]



--------------------------------------------------------------------------------

CREDIT RE OPERATING COMPANY LLC

By:  

 

  Name:   Title:

 

Incremental Revolving Commitment Amount

     [NAME OF LENDER]   

$

       

 

By:  

 

  Name:   Title:

 

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

NEW LENDER SUPPLEMENT

SUPPLEMENT, dated                         , to the Credit Agreement, dated as of
[ ], 2018 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among Credit Re Operating Company, LLC (the “Parent Borrower”), the
Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.19(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) in connection with a transaction
described in Section 2.19(a) thereof by executing and delivering to the Parent
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Parent Borrower and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Revolving Commitment of $                        .

2.    The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

 

Accepted this              day of                     , 20      : CREDIT RE
OPERATING COMPANY, LLC By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

SUBSIDIARY BORROWER JOINDER AGREEMENT

SUBSIDIARY BORROWER JOINDER AGREEMENT, dated as of                     ,
        , (this “Subsidiary Borrower Joinder Agreement”) made by each Subsidiary
signatory hereto (each, a “Subsidiary Borrower”), is made in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions (the “Lenders”)
from time to time parties to the Credit Agreement dated as of [ ], 2018 (as
further amended, modified and supplemented, or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among Credit RE Operating
Company, LLC (the “Parent Borrower”), any other Subsidiary Borrowers from time
to time parties thereto (together with the Parent Borrower, the “Borrowers”),
the Lenders party thereto, and the Administrative Agent. Unless otherwise
defined herein, capitalized terms are used herein as defined in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the parties to this Subsidiary Borrower Joinder Agreement wish to add
one or more Subsidiary Borrowers to the Credit Agreement in the manner
hereinafter set forth; and

WHEREAS, this Subsidiary Borrower Joinder Agreement is entered into pursuant to
Section 2.21(a)(i) of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1.    Each of the undersigned Domestic Subsidiaries that are Wholly-Owned
Subsidiaries of the Parent Borrower (each, a “New Borrower”), hereby
acknowledges that it has received and reviewed a copy of the Credit Agreement,
and acknowledges and agrees to:

a. join the Credit Agreement as a Subsidiary Borrower, as indicated with its
signature below;

b. be bound by all covenants, agreements and acknowledgments attributable to a
Subsidiary Borrower in the Credit Agreement; and

c. perform all obligations and duties required of it by the Credit Agreement.

2.    [[Each] New Borrower, by executing and delivering this Subsidiary Borrower
Joinder Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder as provided in Section 8.14(b) therein with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The information set forth
in Annex II hereto is hereby added to the information set forth in the Schedules
to the Guarantee and Collateral Agreement. [Each] New Borrower hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as of the date hereof (after giving effect to this Subsidiary Borrower Joinder
Agreement).]7

 

7  To be included with respect to any Subsidiary Borrower that is not currently
a party to the Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------

[[Each] New Borrower, by executing and delivering this Subsidiary Borrower
Joinder Agreement, hereby acknowledges and consents to the Guarantee and
Collateral Agreement and agrees that it will be subject to the rights and
obligations applicable to the Borrowers on the terms contained therein. Further,
[each] New Borrower agrees with respect to each Loan Document to which it is a
party:

 

  a. all of its obligations, liabilities and indebtedness under each such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to this Subsidiary Borrower Joinder Agreement and its guarantee,
if any, of the obligations, liabilities and indebtedness of the other Loan
Parties under the Credit Agreement shall extend to and cover any Loans made
pursuant to the Credit Agreement and interest thereon and fees and expenses and
other obligations in respect thereof and in respect of commitments related
thereto after giving effect to this Subsidiary Borrower Joinder Agreement; and

 

  b. all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to this Subsidiary Borrower Joinder Agreement,
as collateral security for its obligations, liabilities and indebtedness under
the Credit Agreement and under its guarantees, if any, in the Loan Documents,
including, without limitation, the obligations under the Guarantee and
Collateral Agreement.]8

3.    On and as of the date hereof, each of the undersigned hereby confirm,
reaffirm and restate that, after giving effect to this Subsidiary Borrower
Joinder Agreement, (i) each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents are true and correct in all
material respects on and as of the date hereof as if made on and as of such date
(except that any representations and warranties which expressly relate to an
earlier date shall be true and correct in all material respects as of such
earlier date) and (ii) no Default or Event of Default shall have occurred or be
continuing on the date hereof.

4.    The legal name, primary business address, taxpayer identification number
and jurisdiction of incorporation of each of the undersigned Subsidiaries of the
Parent Borrower is set forth in Annex I to this Subsidiary Borrower Joinder
Agreement.

5.    The Parent Borrower hereby agrees and acknowledges that its guarantees
contained in Section 2 of the Guarantee and Collateral Agreement shall remain in
full force and effect after giving effect to this Subsidiary Borrower Joinder
Agreement.

6.    THIS SUBSIDIARY BORROWER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8  To be included with respect to any Subsidiary Borrower that is currently a
party to the Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Borrower
Joinder Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the date set forth below.

 

Dated:                           ,             

[NAME OF SUBSIDIARY],

as a Subsidiary Borrower

 

By:

 

 

      Name:       Title:    

[NAME OF SUBSIDIARY],

as a Subsidiary Borrower

 

By:

 

 

      Name:       Title:

ACKNOWLEDGED AND AGREED TO:

 

CREDIT RE OPERATING COMPANY, LLC,

as Parent Borrower

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I

[Insert legal name, primary business address, taxpayer identification number and
jurisdiction of incorporation of each Subsidiary Borrower]



--------------------------------------------------------------------------------

ANNEX II

Supplement to Schedule 1 of the Guarantee and Collateral Agreement

Supplement to Schedule 2 of the Guarantee and Collateral Agreement

Supplement to Schedule 4 of the Guarantee and Collateral Agreement

Supplement to Schedule 5 of the Guarantee and Collateral Agreement